 

Exhibit 10.1

EXHIBIT 1, LEASE DATA

One Canal Park

Cambridge, Massachusetts 02141

(the “Building”)

 

Execution Date:

 

October 7, 2016

 

Tenant:

 

HubSpot, Inc.,

a Delaware corporation

 

Tenant’s Address:

 

25 First Street – 2nd Floor

Cambridge, Massachusetts 02141

Attn:  General Counsel

 

Landlord:

 

One Canal Park Massachusetts LLC,

a Delaware limited liability company

 

Landlord’s Address:

 

c/o Intercontinental Real Estate Corporation

1270 Soldiers Field Road

Boston, Massachusetts 02135

Attention: Scott Kelly, Regional Director – Asset Management

 

with a copy to:

 

Bradley & Associates, P.C.

1270 Soldiers Field Road

Boston, Massachusetts 02135

Attn: Christian Poyant, Esq.

 

Building:

 

One Canal Park

Cambridge, Massachusetts  02141

 

Lot:

 

The parcel(s) of land on which the Building is located and the other
improvements thereon (including the Building, driveways and landscaping).

 

Common Areas:

 

The common walkways and accessways located on the Lot, as the same may be
changed, from time to time.

 

Article 2

 

Premises:

 

A portion of the second (2nd) floor of the Building, containing approximately
16,750 rentable square feet, substantially as shown on the Lease Plan, attached
hereto and incorporated herein as Exhibit 2, Sheet 1 (“Premises A”); and

 

A portion of the second (2nd) floor of the Building, containing approximately
8,562 rentable square feet, substantially as shown on the Lease Plan, attached
hereto and incorporated herein as Exhibit 2, Sheet 2 (“Premises B”)

 

Total Rentable Area of the Premises:    25,312 square feet

 

Total Rentable Area of the Building:   101,457 square feet

 

Exhibit 1 - 1

 

--------------------------------------------------------------------------------

 

Section 3.1

 

Commencement Date:

 

Premises A: The later date to occur of (i) the date Landlord delivers possession
of Premises A to Tenant vacant, broom clean, free of tenants, occupants,
property and debris, in compliance with all applicable Laws and free of all
Hazardous Materials that are required to be removed, remediated, or encapsulated
pursuant to applicable Environmental Laws (defined below) and with the roof,
structural elements and base building systems including, without limitation,
HVAC, mechanical, plumbing, electrical, elevator services, roofing, fire safety
access and emergency egress systems serving the Premises in good working order,
and (ii) March 1, 2017.  Notwithstanding the foregoing, Tenant may, by notice to
Landlord delivered not later than February 1, 2017, elect to defer the
Commencement Date of Premises A to a later date selected by Tenant but in no
event later than October 1, 2017.  The deferment of the Commencement Date for
Premises A will not defer the Rent Commencement Date for Premises A beyond
October 1, 2017 so long as Landlord delivers possession of Premises A to Tenant
in the condition required under this Lease on the date selected by Tenant as the
deferred Premises A Commencement Date.  

 

Premises B: The later date to occur of (i) the date Landlord delivers possession
of Premises B to Tenant vacant, broom clean, free of tenants, occupants,
property and debris, in compliance with all applicable Laws and free of all
Hazardous Materials that are required to be removed, remediated, or encapsulated
pursuant to applicable Environmental Laws (defined below) and with the roof,
structural elements and base building systems including, without limitation,
HVAC, mechanical, plumbing, electrical, elevator services, roofing, fire safety
access and emergency egress systems serving the Premises in good working order,
and (ii) June 1, 2019.

 

 

 

Estimated Commencement Date:

 

 

Premises A:  March 1, 2017

 

Premises B: June 1, 2019

 

 

 

Rent Commencement Date:

 

Premises A:  The later date to occur of (i) seven (7) months following the
Commencement Date for Premises A and (ii) October 1, 2017, provided, however, if
Tenant elects to defer the Commencement Date for Premises A, the seven (7) month
period will commence to run on March 1, 2017 but will be tolled if and during
any period that Landlord does not deliver possession of Premises A to Tenant in
the condition required under this Lease on the date selected by Tenant as the
deferred Premises A Commencement Date.  By way of example of the foregoing, if
Tenant elects to defer the Commencement Date of Premises A to July 1, 2017, then
the Rent Commencement Date for Premises A would be October 1, 2017, except that
if Landlord did not deliver possession of Premises A to Tenant until August 1,
2017, then the Rent Commencement Date for Premises A would be November 1,
2017.  

 

Exhibit 1 - 2

 

--------------------------------------------------------------------------------

 

 

 

 

 

Premises B: The later date to occur of (i) three (3) months following the
Commencement Date for Premises B and (ii) September 1, 2019.

 

Section 3.2

 

Expiration Date:

 

January 31, 2026

 

Article 5

 

Permitted Use:

 

General business offices and all legal uses customarily accessory thereto.  

 

Article 6

 

Yearly Rent:

 

For Premises A:

 

 

 

Lease Year

Yearly Rent

Monthly Payment

Per Rentable

Square Foot

First Lease Year

$1,139,000.00

$94,916.57

$68.00

Second Lease Year

$1,155,750.00

$96,312.50

$69.00

Third Lease Year

$1,172,500.00

$97,708.33

$70.00

Fourth Lease Year

$1,189,250.00

$99,104.17

$71.00

Fifth Lease Year

$1,206,000.00

$100,500.00

$72.00

Sixth Lease Year

$1,222,750.00

$101,895.83

$73.00

Seventh Lease Year

$1,239,500.00

$103,291.67

$74.00

Eighth Lease Year

$1,256,250.00

$104,687.50

$75.00

From the commencement of the Ninth Lease Year through the Expiration Date

N/A

$106,083.33

$76.00

For Premises B:

 

Lease Year

Yearly Rent

Monthly Payment

Per Rentable

Square Foot

If applicable, from the Rent Commencement Date for Premises A through the
expiration of the Second Lease Year

N/A

$49,231.50

$69.00

Third Lease Year

$599,340.00

$49,945.00

$70.00

Fourth Lease Year

$607,902.00

$50,658.50

$71.00

Fifth Lease Year

$616,464.00

$51,372.00

$72.00

Sixth Lease Year

$625,026.00

$52,085.50

$73.00

Seventh Lease Year

$633,588.00

$52,799.00

$74.00

Eighth Lease Year

642,150.00

$53,512.50

$75.00

From the commencement of the Ninth Lease Year through the Expiration Date

N/A

$54,226.00

$76.00

Exhibit 1 - 3

 

--------------------------------------------------------------------------------

 

For purposes hereof, “Lease Year” shall mean a twelve-month period beginning on
the Rent Commencement Date for Premises A or any anniversary of the Rent
Commencement Date for Premises A, except that if the Rent Commencement Date for
Premises A does not fall on the first day of a calendar month, then the first
Lease Year shall begin on the Rent Commencement Date for Premises A and end on
the last day of the month containing the first anniversary of the Rent
Commencement Date for Premises A, and each succeeding Lease Year shall begin on
the day following the last day of the prior Lease Year.  

Tenant shall have no obligation to pay Yearly Rent for the period commencing as
of the Commencement Date for the applicable Portion of the Premises (as
hereinafter defined), and expiring as of the day before the Rent Commencement
Date for the applicable Portion of the Premises (the “Applicable Rent Abatement
Period”).  During the Applicable Rent Abatement Period, only Yearly Rent for the
applicable Portion of the Premises shall be abated (“Abated Yearly Rent”), and
all additional rent and other costs and charges specified in the Lease shall
remain as due and payable pursuant to the provisions of the Lease.

 

Article 8

 

Letter of Credit:

 

$434,585.00  

 

Notwithstanding the foregoing, a Letter of Credit in the amount of $286,826.10
with respect to Premises A shall be delivered on or before the Commencement Date
with respect to Premises A. The Letter of Credit shall be increased by
$147,758.90 on or before the Commencement Date with respect to Premises B.

 

Article 9

 

Electricity:

 

Landlord shall provide utilities to Tenant as set forth in Article 9 hereof.

 

Article 10

 

 

Operating Costs in the Base Year:

 

 

For Premises A:

The actual amount of Operating Costs for calendar year 2018

 

For Premises B:

The actual amount of Operating Costs for calendar year 2019

 

For Premises A:

 

 

 

Tax Base:

 

The actual amount of Taxes for fiscal year 2018 (i.e., July 1, 2017, through
June 30, 2018)

 

For Premises B:

The actual amount of Taxes for fiscal year 2019 (i.e., July 1, 2018, through
June 30, 2019)

 

 

 

Tenant’s Premises A Proportionate Share:

 

 

16.56%

 

 

 

Tenant’s Premises B Proportionate Share:

 

 

8.42%

 

Section 30.3

 

Broker:

 

For Tenant: T3 Advisors, LLC

For Landlord: CBRE/New England

 

Exhibit 1 - 4

 

--------------------------------------------------------------------------------

 

Section 30.5

 

Enforcement of Arbitration:

 

Massachusetts; Superior Court

 

Section 30.12

 

Parking:

 

Number of Parking Passes:  

 

For Premises A:

Sixteen (16), as more fully set forth in Section 30.12 hereof

 

For Premises B:

Seven (7), as more fully set forth in Section 30.12 hereof

 

 

 

Exhibit 1 - 5

 

--------------------------------------------------------------------------------

 

CONTENTS

 

1.

 

INCORPORATION OF EXHIBITS; REFERENCE DATA

 

1

 

 

 

 

 

2.

 

DESCRIPTION OF DEMISED PREMISES

 

1

 

 

 

 

 

 

 

 

 

2.1

 

Demised Premises

 

1

 

 

2.2

 

Appurtenant Rights

 

1

 

 

2.3

 

Exclusions and Reservations

 

1

 

 

2.4

 

Rentable Area

 

1

 

 

 

 

 

3.

 

TERM OF LEASE

 

1

 

 

 

 

 

 

 

 

 

3.1

 

Definitions

 

1

 

 

3.2

 

Term

 

2

 

 

3.3

 

Declaration Fixing Commencement Date

 

2

 

 

 

 

 

4.

 

READINESS FOR OCCUPANCY - ENTRY BY TENANT PRIOR TO COMMENCEMENT DATE; LANDLORD’S
WORK; LANDLORD’S CONCOURSE WORK

 

2

 

 

 

 

 

 

 

 

 

4.1

 

Base Building Systems; Delivery Condition

 

2

 

 

4.2

 

Window Treatments

 

2

 

 

4.3

 

Disputes

 

2

 

 

 

 

 

6.

 

USE OF PREMISES

 

5

 

 

 

 

 

 

 

 

 

6.1

 

Permitted Use

 

5

 

 

6.2

 

Prohibited Uses

 

5

 

 

6.3

 

Licenses and Permits

 

5

 

 

6.4

 

Use Restriction on Landlord

 

6

 

 

 

 

 

7.

 

RENT

 

6

 

 

 

 

 

8.

 

SECURITY DEPOSIT

 

6

 

 

 

 

 

 

 

 

 

8.1

 

Cash Security Deposit

 

6

 

 

8.2

 

Letter of Credit

 

6

 

 

 

 

 

9.

 

SERVICES FURNISHED BY LANDLORD

 

7

 

 

 

 

 

 

 

 

 

9.1

 

Electric Current

 

7

 

 

9.2

 

Water

 

8

 

 

9.3

 

Elevators, Heat, and Cleaning

 

8

 

 

9.4

 

Air Conditioning

 

9

 

 

9.5

 

Additional Heat, Cleaning and Air Conditioning Services

 

9

 

 

9.6

 

Additional Air Conditioning Equipment

 

10

 

 

9.7

 

Repairs

 

10

 

 

9.8

 

Interruption or Curtailment of Services

 

10

 

 

9.9

 

Energy Conservation

 

11

 

 

9.10

 

Miscellaneous

 

11

 

 

9.11

 

Access

 

11

 

 

 

 

 

10.

 

OPERATING COSTS AND TAXES

 

11

 

 

 

 

 

 

 

 

 

10.1

 

Definitions

 

11

 

 

10.2

 

Tax Excess

 

17

 

 

10.3

 

Operating Costs Excess

 

17

 

 

10.4

 

Part Years

 

18

 

 

10.5

 

Effect of Taking

 

18

 

 

10.6

 

Disputes, etc.

 

18

 

 

10.7

 

Tenant’s Right to Examine Records

 

19

 

 

 

 

 

i

 

--------------------------------------------------------------------------------

 

11.

 

CHANGES OR ALTERATIONS BY LANDLORD

 

20

 

 

 

 

 

12.

 

FIXTURES, EQUIPMENT AND IMPROVEMENTS--REMOVAL BY TENANT

 

20

 

 

 

 

 

13.

 

ALTERATIONS AND IMPROVEMENTS BY TENANT

 

21

 

 

 

 

 

14.

 

TENANT’S CONTRACTORS—MECHANICS’ AND OTHER LIENS--STANDARD OF TENANT’S
PERFORMANCE--COMPLIANCE WITH LAWS

 

22

 

 

 

 

 

15.

 

REPAIRS BY TENANT--FLOOR LOAD

 

22

 

 

 

 

 

 

 

 

 

15.1

 

Repairs by Tenant

 

22

 

 

15.2

 

Floor Load--Heavy Machinery

 

23

 

 

 

 

 

16.

 

INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

 

23

 

 

 

 

 

 

 

 

 

16.1

 

General Liability Insurance

 

23

 

 

16.2

 

General

 

23

 

 

16.3

 

Property of Tenant

 

24

 

 

16.3A

 

Landlord’s Indemnity of Tenant

 

24

 

 

16.4

 

Bursting of Pipes, etc.

 

24

 

 

16.5

 

Repairs and Alterations--No Diminution of Rental Value

 

24

 

 

 

 

 

17.

 

ASSIGNMENT, MORTGAGING AND SUBLETTING

 

25

 

 

 

 

 

18.

 

MISCELLANEOUS COVENANTS

 

28

 

 

 

 

 

 

 

 

 

18.1

 

Rules and Regulations

 

28

 

 

18.2

 

Access to Premises

 

28

 

 

18.3

 

Accidents to Sanitary and Other Systems

 

29

 

 

18.4

 

Signs, Blinds and Drapes

 

29

 

 

18.5

 

Estoppel Certificate

 

29

 

 

18.6

 

Prohibited Materials and Property

 

30

 

 

18.7

 

Requirements of Law--Fines and Penalties

 

30

 

 

18.8

 

Tenant’s Acts--Effect on Insurance

 

30

 

 

18.9

 

Miscellaneous

 

31

 

 

 

 

 

19.

 

DAMAGE BY FIRE, ETC.

 

31

 

 

 

 

 

20.

 

WAIVER OF SUBROGATION

 

32

 

 

 

 

 

21.

 

CONDEMNATION - EMINENT DOMAIN

 

32

 

 

 

 

 

22.

 

DEFAULT

 

33

 

 

 

 

 

 

 

 

 

22.1

 

Conditions of Limitation - Re-entry - Termination

 

33

 

 

22.2

 

Grace Period

 

34

 

 

22.3

 

Damages - Termination

 

34

 

 

22.4

 

Fees and Expenses

 

35

 

 

22.5

 

Waiver of Redemption

 

35

 

 

22.6

 

Landlord's Remedies Not Exclusive

 

36

 

 

 

 

 

23.

 

END OF TERM - ABANDONED PROPERTY

 

36

 

 

 

 

 

24.

 

SUBORDINATION

 

36

 

 

 

 

 

25.

 

QUIET ENJOYMENT

 

38

 

 

 

 

 

26.

 

ENTIRE AGREEMENT -- WAIVER -- SURRENDER

 

38

 

 

 

 

 

 

 

 

 

26.1

 

Entire Agreement

 

38

 

 

26.2

 

Waiver by Landlord

 

38

 

 

26.3

 

Surrender

 

38

 

 

 

 

 

ii

 

--------------------------------------------------------------------------------

 

27.

 

INABILITY TO PERFORM - EXCULPATORY CLAUSE

 

38

 

 

 

 

 

28.

 

BILLS AND NOTICES

 

39

 

 

 

 

 

29.

 

PARTIES BOUND -- TITLE

 

40

 

 

 

 

 

30.

 

MISCELLANEOUS

 

40

 

 

 

 

 

 

 

 

 

30.1

 

Separability

 

40

 

 

30.2

 

Captions, etc.

 

40

 

 

30.3

 

Broker

 

40

 

 

30.4

 

Modifications

 

41

 

 

30.5

 

Arbitration

 

41

 

 

30.6

 

Governing Law

 

41

 

 

30.7

 

Assignment of Rents

 

41

 

 

30.8

 

Representation of Authority

 

41

 

 

30.9

 

Expenses Incurred by Landlord Upon Tenant Requests

 

42

 

 

30.10

 

Survival

 

42

 

 

30.11

 

Financial Statements

 

42

 

 

30.12

 

Parking

 

42

 

 

30.13

 

Anti-Terrorism Representations

 

43

 

 

30.14

 

Waiver of Trial by Jury

 

44

 

 

30.15

 

No Offset

 

44

 

 

30.16

 

Tenant’s Option to Extend the Term of the Lease

 

44

 

 

30.17

 

Tenant’s Right of First Offer

 

45

 

 

30.18

 

Roof Area

 

48

 

 

30.19

 

Dog Friendly Premises

 

50

 

 

30.20

 

Soda Fountain

 

51

EXHIBITS

 

Exhibit 1 -

 

Lease Data

Exhibit 2 -

 

Lease Plan, Sheet 1

Exhibit 2 -

 

Lease Plan, Sheet 2

Exhibit 3 -

 

Insurance Provisions

Exhibit 4 -

 

Rules and Regulations

Exhibit 5 -

 

Form of Commencement Date Letter

Exhibit 6 -

 

Form of Letter of Credit

Exhibit 7 -

 

Cleaning Specifications

Exhibit 8 -

 

Form of Non-Disturbance Agreement

Exhibit 9 -

 

Form of Confidentiality Agreement

 

 

 

iii

 

--------------------------------------------------------------------------------

 

THIS DEED OF LEASE between Landlord and Tenant named in Exhibit 1 is entered
into on the Execution Date as stated in Exhibit 1.

Landlord demises to Tenant, and Tenant takes from Landlord, the Premises upon
and subject to the provisions of this Lease.  

1.

INCORPORATION OF EXHIBITS; REFERENCE DATA

The Exhibits attached to this Lease are made a part hereof.  Any reference in
this Lease to any of the terms defined in any such Exhibit shall have the
meaning set forth in such Exhibit.

2.

DESCRIPTION OF DEMISED PREMISES

2.1 Demised Premises.  The Premises are that portion of the Building as
described in Exhibit 1.  

2.2 Appurtenant Rights.  Tenant shall have, as appurtenant to the Premises, the
non-exclusive right to use in common with others entitled thereto:  (a) the
common lobbies, hallways, stairways and elevators of the Building serving the
Premises in common with others; (b) the Common Areas, as defined in Exhibit 1;
(c) freight elevator serving the Building, (d) loading dock serving the
Building, and (e) if the Premises include less than the entire rentable area of
any floor, the common toilets and other common facilities of such floor; and no
other appurtenant rights or easements.  Tenant’s use of such areas shall be
subject to the terms hereof and to the Rules and Regulations as set forth in
Exhibit 4 hereof.  Tenant acknowledges that Landlord has no obligation to allow
any particular telecommunication service provider to have access to the Building
or to the Premises, and that if Landlord permits such access and the provider
provides services to other tenants in the Building, Landlord may require the
service provider to pay Landlord a reasonable fee therefor.  As of the date of
this Lease, Verizon and Comcast provide telecommunications service in the
Building, provided, however, Landlord approves Tenant’s use of Windstream or
Lightower as Tenant’s telecommunications service provider for the Premises, and
Landlord shall permit access to the Building and Premises by any such service
provider, at no fee to Landlord.  Landlord represents that, as of the date
hereof, the roof and all the structural elements of the Building and all
mechanical, electrical, fire/life safety and HVAC systems serving the Building
and the Premises are in good operating condition and repair.

2.3 Exclusions and Reservations.  The following are not part of the
Premises:  the exterior glass and curtainwall, all the perimeter walls of the
Premises except the inner surfaces thereof, any balconies (except to the extent
any balconies are shown as part of the Premises on Exhibit 2), terraces or roofs
adjacent to the Premises, and any space in or adjacent to the Premises used for
risers, shafts, stacks, pipes, conduits, wires and appurtenant fixtures, fan
rooms, ducts, electric or other utilities, sinks or other Building
facilities.  Landlord reserves the right to access and use any of the foregoing,
as well as the right to enter the Premises, subject to the provisions of this
Lease, for the purposes of operation, maintenance, decoration and repair.

2.4 Rentable Area.  Total Rentable Area of the Premises and the Building is
agreed to be the amounts set forth in Exhibit 1.

3.

TERM OF LEASE

3.1 Definitions.  As used in this Lease the following terms have the following
meanings:

(a) “Commencement Date” - The date set forth in Exhibit 1.  Each portion of the
Premises (i.e. Premises A or Premises B, as the case may be) are sometimes
referred to herein as a “Portion of the Premises.”  

(b) “Rent Commencement Date” - The date set forth in Exhibit 1.  

(c) If Landlord does not deliver possession of any Portion of the Premises to
Tenant in the condition required under this Lease within thirty (30) days
following the Estimated Commencement Date for such Portion of the Premises (the
“First Outside Date”), subject to a day for day postponement of such First
Outside Date on account of any delays resulting from Force Majeure, then Tenant
shall be entitled to a

1

 

--------------------------------------------------------------------------------

 

credit equal to one day of Yearly Rent for each day following the First Outside
Date until the earlier of the date the Commencement Date for such Portion of the
Premises occurs or the Second Outside Date (as hereinafter defined).  If
Landlord does not deliver possession of any Portion of the Premises to Tenant in
the condition required under this Lease within ninety (90) days following the
Estimated Commencement Date for such Portion of the Premises (the “Second
Outside Date”), subject to a day for day postponement of such Second Outside
Date on account of any delays resulting from Force Majeure, then Tenant shall be
entitled to a credit equal to two days of Yearly Rent for each day following the
Second Outside Date until the date the Commencement Date for such Portion of the
Premises occurs.

(d) Notwithstanding anything in this Lease to the contrary, in the event that
Tenant is denied a building permit or a certificate of occupancy for any Portion
of the Premises or is required to cease or postpone performance of its tenant
improvements to any Portion of the Premises due to (i) any portion of the
Building not being in compliance with applicable Laws, or (ii) the discovery of
Hazardous Materials in the Premises requiring removal or remediation under
applicable Laws, Landlord shall be responsible, at Landlord’s sole cost and not
as part of Operating Expenses, to correct the noncompliance with Laws or remove
or remediate the Hazardous Materials, as applicable, and the Rent Commencement
Date for the affected Portion of the Premises shall be postponed one (1) day for
each day following Tenant’s notice to Landlord that the tenant improvement work
is delayed.

3.2 Term.  The “Term” of this Lease shall commence on the Commencement Date for
the applicable Portion of the Premises and end on the Expiration Date as stated
in Exhibit 1, unless extended or terminated pursuant to the terms hereof.

3.3 Declaration Fixing Commencement Date.  Once the Commencement Date for each
Portion of the Premises has been determined, Landlord and Tenant shall execute
an agreement, in the form attached hereto as Exhibit 5, in which shall be stated
the Commencement Date and the Rent Commencement Date for such Portion of the
Premises.  

4.

READINESS FOR OCCUPANCY - ENTRY BY TENANT PRIOR TO COMMENCEMENT DATE; LANDLORD’S
WORK; LANDLORD’S CONCOURSE WORK

4.1 Base Building Systems; Delivery Condition.

On the Commencement Date for each Portion of the Premises, Landlord, at its sole
cost and expense, shall deliver to Tenant the applicable Portion of the Premises
vacant, broom clean, free of tenants, occupants, property and debris, in
compliance with all applicable Laws and free of all Hazardous Materials that are
required to be removed, remediated, or encapsulated pursuant to applicable
Environmental Laws (defined below) and with the roof, structural elements and
all base building systems including, without limitation, HVAC, mechanical,
plumbing, electrical, elevator services, roofing, fire safety access and
emergency egress systems serving the Premises in good working order.

4.2 Window Treatments.

Landlord, at its sole cost and expense, shall purchase and install new building
standard window treatments on all exterior windows in the Premises by a date
reasonably coordinated with Tenant and in connection with the timing of Tenant’s
Work, but in no event later than thirty (30) days following the date Tenant
commences occupancy of any portion of the Premises for the conduct of
business.  

4.3 Disputes.

Any disputes under this Article 4 shall be submitted to arbitration in
accordance with Section 30.5 below.

2

--------------------------------------------------------------------------------

 

5.

CONDITION OF PREMISES  

5.1 Condition of Premises

Notwithstanding anything to the contrary herein contained and except as
otherwise set forth in this Lease, including, without limitation, Section 4.1,
Tenant shall take each Portion of the Premises “as-is”, in the condition in
which the Premises are in as of the Applicable Commencement Date, without any
obligation on the part of Landlord to prepare or construct the Premises for
Tenant’s occupancy, and without any representation or warranty by Landlord to
Tenant as to the condition of the Premises or the Building.

5.2 Landlord’s Contribution.

(a) Landlord shall, in the manner hereinafter set forth, contribute up to $7.00
per rentable square foot of the Premises per annum, which amount shall be
prorated to reflect the number of months remaining in the Term following the
applicable Rent Commencement Date for each Portion of the Premises (“Landlord’s
Contribution”) towards the cost of the initial leasehold improvements to be
installed by Tenant in the Premises (“Tenant’s Work”).   If the Rent
Commencement Date for Premises A occurs on October 1, 2017, then the Landlord’s
Contribution for Premises A will be $977,077.75, and if the Rent Commencement
Date for Premises B occurs on September 1, 2019, then the Landlord’s
Contribution for Premises B will be $369,792.78. In addition, Landlord shall
contribute up to One Hundred Twenty-Six Thousand Five Hundred Sixty and 00/100
Dollars ($126,560.00) (i.e. $5.00 per rentable square foot of the Premises)
(“Landlord’s Demolition Contribution”) toward Tenant’s demolitions costs
associated with Premises A and Premises B. Landlord shall pay for the cost of
Tenant’s space planning costs in an amount not to exceed Two Thousand Five
Hundred Thirty-One and 20/100 Dollars ($2,531.20) (“Space Planning Allowance”).
Tenant’s Work shall be performed in accordance with Articles 12 and 13 hereof.
In the event that Landlord’s Contribution shall not be sufficient to complete
Tenant’s Work, Tenant shall pay the excess costs.

(b) Provided that Tenant is not in default of its obligations under this Lease
beyond applicable notice and cure periods at the time that Tenant submits any
Requisition (as hereinafter defined) on account of Landlord’s Contribution
and/or Landlord’s Demolition Contribution, Landlord shall pay the cost of the
work shown on each Requisition submitted by Tenant to Landlord within thirty
(30) days of Landlord’s receipt thereof.  If Tenant is prevented from receiving
payment of a Requisition based upon Tenant’s default, Tenant shall have the
right, so long as the Lease is in full force and effect, and Tenant is in full
compliance with its obligations under the Lease, to resubmit such Requisition
after Tenant cures such default.  For the purposes hereof, a “Requisition” shall
mean written documentation showing in reasonable detail the costs of the
improvements then installed by Tenant in the Premises.  Following the first
Requisition, each subsequent Requisition shall be accompanied by evidence
reasonably satisfactory to Landlord that all work covered by previous
Requisitions has been fully paid by Tenant.  Landlord shall have the right, upon
reasonable advance notice to Tenant, to inspect Tenant’s books and records
relating to each Requisition in order to verify the amount thereof.  Tenant
shall submit Requisition(s) no more often than monthly.

(c) Notwithstanding anything to the contrary herein contained:

(1) Landlord shall have no obligation to advance funds on account of Landlord’s
Contribution or Landlord’s Demolition Contribution unless and until Landlord has
received the Requisition in question, together with certifications from Tenant’s
architect, certifying that the work shown on the Requisition has been performed
in accordance with applicable law and in accordance with Tenant’s approved
plans, and written lien waivers from Tenant’s contractor for work performed to
date, which waivers may be conditioned upon payment of the amount stated in the
Requisition.

(2) Landlord shall pay Landlord’s Contribution and Landlord’s Demolition
Contribution to Tenant if and to the extent the same is due and payable in
accordance with the provisions hereof.

(3) Landlord shall have no obligation to pay Landlord’s Contribution or
Landlord’s Demolition Contribution in respect of any Requisition submitted after
May 31, 2021.

3

--------------------------------------------------------------------------------

 

(4) If the total hard costs of the Tenant’s Work are less than the Landlord’s
Contribution, Tenant may requisition any unused portion for Tenant’s soft costs,
including cabling, furniture and moving costs, provided, however, that not more
than ten percent (10%) of the unused Landlord’s Contribution shall be applied to
soft costs.

(5) In the event Landlord fails to timely pay any Requisition of the Landlord’s
Contribution, the Landlord’s Demolition Contribution or Space Planning Allowance
subject to the terms and conditions set forth herein, Tenant, upon written
notice to Landlord, shall be permitted to offset such unpaid amount on a dollar
for dollar basis against the Yearly Rent due hereunder until such time as the
Landlord’s Contribution, the Landlord’s Demolition Contribution and Space
Planning Allowance, as applicable, have been fully paid or credited to Tenant.  

(d) Except for Landlord’s Contribution, Landlord’s Demolition Contribution and
the Space Planning Allowance, Tenant shall bear all other costs of Tenant’s
Work.  Landlord shall have no liability or responsibility for any claim, injury
or damage alleged to have been caused by the particular materials, whether
building standard or non-building standard, selected by Tenant in connection
with Tenant’s Work.

5.3 Plans and Specifications.  Tenant shall be solely responsible for the
preparation of the final architectural, electrical and mechanical construction
drawings, plans and specifications (called “plans”) necessary to construct the
Premises for Tenant’s occupancy, which plans shall be subject to Landlord’s
approval, which will not be unreasonably withheld, and shall comply with their
requirements to avoid aesthetic or other conflicts with the design and function
of the balance of the Building.  Landlord’s approval is solely given for the
benefit of Landlord, and neither Tenant nor any third party shall have the right
to rely upon Landlord’s approval of Tenant’s plans for any purpose
whatsoever.  Landlord’s architects and engineers shall respond to any plan
submission by Tenant within ten (10) business days after Landlord’s receipt
thereof.  If Landlord fails to respond to Tenant’s plan submission within such
ten (10) business day period, Tenant’s plans shall be deemed approved.  In the
event Landlord’s architect’s or engineers’ approval of Tenant’s plans is
withheld or conditioned, Landlord shall send written notification thereof to
Tenant and include a reasonably detailed statement identifying the reasons for
such refusal or condition, and Tenant shall promptly have the plans revised by
its architect to incorporate all reasonable objections and conditions presented
by Landlord and shall resubmit such plans to Landlord and Landlord shall respond
to Tenant’s resubmission within five (5) business days.  Such process shall be
followed until the plans shall have been approved by Landlord’s architect and
engineers without unreasonable objection or condition.  Without limiting the
foregoing, Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design.  If requested by
Tenant, Landlord’s architect will prepare the plans necessary for such
construction at Tenant’s cost.  Whether or not the layout and plans are prepared
with the help (in whole or in part) of Landlord’s architect, Tenant agrees to
remain solely responsible for the timely preparation and submission of all such
plans and for all elements of the design of such plans and for all costs related
thereto.  (The word “architect” as used in this Article 4 shall include an
interior designer or space planner.)

5.4 Preparation of Premises.  Notwithstanding the provisions of Article 12 with
respect to Tenant’s Work, if Landlord reasonably determines that Tenant’s plans
adversely affect any building systems or affect the structural elements, Tenant
shall reimburse Landlord for any third‑party out‑of‑pocket costs incurred by
Landlord to review Tenant’s plans.  

4

--------------------------------------------------------------------------------

 

5.5 Contractors and Subcontractors. In connection with Tenant’s Work or any
Alterations, Tenant shall select a general contractor and subcontractors subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed, provided such contractor is a reputable company, is a
union member and will not cause any labor disharmony in the Building.   Tenant
may have limited portions of Tenant’s Work and Alterations which do not
constitute any of the major trades (defined as the electrical, mechanical,
carpentry and plumbing trades) performed by non‑union labor where union labor is
not generally available or customarily required in the City of Cambridge,
Massachusetts and Tenant will not be required to use union contractors,
subcontractors or vendors for installation of data/cabling and furniture and for
moving services. Furthermore but subject to the foregoing, Tenant shall not take
any action at the Building which would cause a work stoppage, picketing, labor
disruption or dispute (the “Labor Disruption”) and Tenant acknowledges that is
shall take any and all actions reasonably necessary to resolve any Labor
Disruption that may arise.

5.6 Tenant Payments of Construction Cost.  Landlord shall have the same rights
and remedies which Landlord has upon the nonpayment of Yearly Rent and other
charges due under this Lease for nonpayment of any amounts which Tenant is
required to pay to Landlord or Landlord’s contractor in connection with any
construction in the Premises performed for Tenant by Landlord, Landlord’s
contractor or any other person, firm or entity after the Commencement Date.

5.7 Disputes.  Any disputes under this Article 4 shall be submitted to
arbitration in accordance with the provisions of Section 29.5 hereof.

6.

USE OF PREMISES

6.1 Permitted Use.  Tenant shall occupy and use the Premises for the Permitted
Use as stated in Exhibit 1 and for no other purposes.  Without limiting the
generality of the foregoing, Tenant agrees that it shall not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used for the
preparation or dispensing of food, except that Tenant may, with Landlord’s prior
written consent (including approval of plans for any such equipment that has a
water connection), which consent shall not be unreasonably withheld, install at
its own cost and expense standard pantries and kitchenettes, including so-called
hot-cold water fountains, coffee makers, microwave ovens and commonly used
pantry equipment (excluding, however, stovetops, hot plates, ovens or toaster
ovens; however, toaster ovens with an auto-shutoff feature shall be permitted)
for the preparation of beverages and foods, provided that no cooking, frying,
etc., are carried on in the Premises to such extent as requires special exhaust
venting.

6.2 Prohibited Uses.  Notwithstanding any other provision of this Lease, Tenant
shall not use, or suffer or permit the use or occupancy of, or suffer or permit
anything to be done in or anything to be brought into or kept in or about the
Premises or the Building or any part thereof (including, without limitation, any
materials, appliances or equipment used in the construction or other preparation
of the Premises and furniture and carpeting):  (i) which would violate any of
the covenants, agreements, terms, provisions and conditions of this Lease or
otherwise applicable to or binding upon the Premises; (ii) for any unlawful
purposes or in any unlawful manner; (iii) which, in the reasonable judgment of
Landlord shall in any way (a) impair the appearance or reputation of the
Building; or (b) impair, interfere with or otherwise diminish the quality of any
of the Building services or the proper and economic heating, cleaning,
ventilating, air conditioning or other servicing of the Building or Premises; or
with the use or occupancy of any of the other areas of the Building, or occasion
discomfort, inconvenience or annoyance, or injury or damage to any occupants of
the Premises or other tenants or occupants of the Building; or (iv) which is
inconsistent with the maintenance of the Building as an office building of the
first class in the quality of its maintenance, use, or occupancy.  Tenant shall
not install or use any electrical or other equipment of any kind which, in the
reasonable judgment of Landlord, might cause any such impairment, interference,
discomfort, inconvenience, annoyance or injury.  

6.3 Licenses and Permits.  Tenant shall be responsible for obtaining and
maintaining any governmental license or permit required for the proper and
lawful conduct of Tenant’s business and in connection with its Alterations as
may be necessary and shall at all times comply with the terms and conditions of
each such license or permit.  Tenant shall use the Premises in accordance with
all applicable laws.

5

--------------------------------------------------------------------------------

 

6.4 Use Restriction on Landlord.  Landlord shall not lease, license or permit
occupancy of any portion of the Building for the operation of a “Cross-Fit”.
Notwithstanding the foregoing, Landlord shall not be restricted from leasing
space on the ground floor or below in the Building to other fitness uses,
provided that prior to executing any lease, license or occupancy with any retail
tenant at the Building that may cause unreasonable noise, vibrations or other
disruptions to emanate outside of its leased premises, Landlord shall first
notify Tenant and reasonably confer with Tenant on such tenancy and its impact
on Tenant’s use and enjoyment of the Premises, including discussion of the
mitigation measures that will be employed by Landlord (if Landlord, in its
reasonable but sole discretion deems such mitigation measures to be
necessary).  

7.

RENT

Commencing on the Rent Commencement Date and continuing throughout the Term,
Tenant shall pay the Yearly Rent and other charges, at the rate for Yearly Rent
stated in Exhibit 1, to Landlord monthly, in advance, without demand on the
first day of each month.  Rent shall be prorated for any partial calendar month
during the Term.  The rent shall be payable to Landlord or, if Landlord shall so
direct in writing, to Landlord’s agent or nominee, at the office of Landlord or
such place as Landlord may designate in writing from time to time, without
offset or deduction.  Yearly Rent and any other sums due hereunder not paid on
or before the date due shall bear interest for each month or fraction thereof
from the due date until paid computed at the annual rate of five (5) percentage
points over the so-called The Wall Street Journal prime rate or at any
applicable lesser maximum legally permissible rate for debts of this nature,
provided, however, that such interest shall not be charged to Tenant for any
past due amounts for the first (1st) occasion, if any, in any twelve-(12)-month
period, if such amounts are paid within five (5) days after notice that the same
are delinquent.  In addition, if Tenant fails to pay any installment of rent or
any other sums due hereunder when due, Tenant shall pay Landlord an
administration fee equal to five percent (5%) of the past due amount, provided,
however, that such administrative fee shall not be charged to Tenant for any
past due amounts for the first (1st) occasion, if any, in any twelve-(12)-month
period, if such amounts are paid within five (5) days after notice that the same
are delinquent.  

8.

SECURITY DEPOSIT

8.1 Cash Security Deposit.  Tenant shall, at the time that Tenant executes and
delivers this Lease to Landlord, pay to Landlord a security deposit (the
“Security Deposit”) in the amount set forth in Exhibit 1 securing Tenant’s
obligations under this Lease.  In no event shall the Security Deposit be deemed
to be a prepayment of rent or a measure of liquidated damages.  Tenant agrees
that no interest shall accrue on the Security Deposit and that Landlord shall
have the right to commingle the Security Deposit with other funds of
Landlord.  In the event that Tenant shall default in any of its obligations
under this Lease, Landlord shall have the right, without prior notice to Tenant,
to apply the Security Deposit (or any portion thereof) towards the cure of any
such default.  Tenant shall promptly, upon notice from Landlord, pay to Landlord
any amount so applied by Landlord in order to restore the full amount of the
Security Deposit.  In addition, in the event of a termination based upon the
default of Tenant under this Lease, or a rejection of this Lease pursuant to the
provisions of the Federal Bankruptcy Code, Landlord shall have the right to
apply the Security Deposit (from time to time, if necessary) to cover the full
amount of damages and other amounts due from Tenant to Landlord under this
Lease.  Any amounts so applied shall, at Landlord’s election, be applied first
to any unpaid rent and other charges which were due prior to the filing of the
petition for protection under the Federal Bankruptcy Code.  The application of
all or any part of the Security Deposit to any obligation or default of Tenant
under this Lease shall not deprive Landlord of any other rights or remedies
Landlord may have or constitute a waiver by Landlord.  Provided that Tenant is
not in default beyond the expiration of any applicable any notice, grace or cure
period of any of its obligations under this Lease at the expiration of the Term,
Landlord shall refund to Tenant not later than thirty (30) days after the
expiration of this Lease any portion of the Security Deposit which Landlord is
then holding.

8.2 Letter of Credit.

(a) In lieu of a cash Security Deposit, Tenant may deliver to Landlord, on the
date that Tenant executes and delivers this Lease to Landlord, an Irrevocable
Standby Letter of Credit (the “Letter of Credit”) which shall be (1) in the form
attached hereto as Exhibit 6, (2) issued by a bank approved in writing by
Landlord with an investment grade credit rating from Moody’s (i.e., a rating of
Baa3 or above), S&P  (i.e., a rating of BBB- or above), or Fitch (i.e., a rating
of BBB- or above) (an “Acceptable Bank”), (3) upon which presentment may be made
in Boston, MA,

6

--------------------------------------------------------------------------------

 

Washington, DC, or elsewhere in the continental United States if presentation
may be made by overnight courier (e.g., Federal Express), (4) in the amount set
forth in Exhibit 1, and (5) for a term of at least one (1) year, subject to
automatic extension in accordance with the terms of the Letter of Credit.  If
the issuer of the Letter of Credit ceases to qualify as an Acceptable Bank or
becomes subject to insolvency or receivership proceedings of any sort, Tenant
shall be required to deliver a substitute Letter of Credit satisfying the
conditions hereof (the “Substitute Letter of Credit”) within fifteen (15)
business days after written notice thereof from Landlord.  If the issuer of the
Letter of Credit gives written notice of its election not to renew such Letter
of Credit for any additional period, Tenant shall be required to deliver a
Substitute Letter of Credit at least thirty (30) days prior to the expiration of
the term of such Letter of Credit.    If Tenant fails to furnish such renewal or
replacement by the applicable deadline set forth above, Landlord may draw upon
such Letter of Credit and hold the proceeds thereof (the “Security Proceeds”) as
a cash Security Deposit pursuant to the terms of Section 7.1.  Tenant agrees
that it shall maintain the Letter of Credit, in the full amount required
hereunder, in effect until a date which is at least sixty (60) days after the
Expiration Date of this Lease.  Tenant’s failure to maintain or replace the
Letter of Credit as required hereunder shall be treated as a failure to pay rent
for purposes of Landlord’s remedies.

(b) If Tenant is in default of its obligations under this Lease that continues
beyond the expiration of any applicable notice grace or cure period, then
Landlord shall have the right, at any time after such event, without giving any
further notice to Tenant, to draw down from the Letter of Credit (or Substitute
Letter of Credit or Additional Letter of Credit, as defined below, as the case
may be) (i) the amount necessary to cure such default or (ii) if such default
cannot reasonably be cured by the expenditure of money, the amount which, in
Landlord’s opinion, is necessary to satisfy Tenant’s liability in account
thereof.  In the event of any such draw by Landlord, Tenant shall, within
fifteen (15) business days of written demand therefor, deliver to Landlord an
additional Letter of Credit satisfying the foregoing conditions (the “Additional
Letter of Credit”), except that the amount of such Additional Letter of Credit
shall be the amount of such draw.  Tenant may, in lieu of providing an
Additional Letter of Credit, deliver to Landlord an amendment to the existing
Letter of Credit.  In addition, in the event of a termination based upon the
default of Tenant under this Lease, or a rejection of this Lease pursuant to the
provisions of the Federal Bankruptcy Code, Landlord shall have the right to draw
upon the Letter of Credit (from time to time, if necessary) to cover the full
amount of damages and other amounts due from Tenant to Landlord under this
Lease.  Any amounts so drawn shall, at Landlord’s election, be applied first to
any unpaid rent and other charges which were due prior to the filing of the
petition for protection under the Federal Bankruptcy Code.  Tenant hereby
covenants and agrees not to oppose, contest or otherwise interfere with any
attempt by Landlord to draw down from said Letter of Credit including, without
limitation, by commencing an action seeking to enjoin or restrain Landlord from
drawing upon said Letter of Credit.  Tenant also hereby expressly waives any
right or claim it may have to seek such equitable relief.  In addition to
whatever other rights and remedies Landlord may have against Tenant if Tenant
breaches its obligations under this paragraph, Tenant hereby acknowledges that
it shall be liable for any and all damages which Landlord may suffer as a result
of any such breach.  

(c) Upon request of Landlord, Tenant shall, at its expense, cooperate with
Landlord in obtaining an amendment to or replacement of any Letter of Credit
which Landlord is then holding so that the amended or new Letter of Credit
reflects the name of any new owner of the Building.

(d) To the extent that Landlord has not previously drawn upon any Letter of
Credit, Substitute Letter of Credit, Additional Letter of Credit or Security
Proceeds (collectively, the “Collateral”) held by Landlord, Landlord shall
return such Collateral to Tenant on the expiration of the Term, less any amounts
due from Tenant hereunder.

(e) In no event shall the proceeds of any Letter of Credit be deemed to be a
prepayment of rent or a measure of liquidated damages.

9.

SERVICES FURNISHED BY LANDLORD

9.1 Electric Current.

(a) Landlord shall provide electric current to Tenant in a reasonable quantity
sufficient for Tenant’s conduct of its business in the Premises for the
Permitted Use but not less than six (6) watts per useable square feet of the
Premises.  The consumption of electricity in the Premises shall be measured by a
separate submeter to be installed by Landlord in the Premises as of the
Commencement Date.  Tenant shall pay Landlord for Tenant’s use of electric

7

--------------------------------------------------------------------------------

 

current in the Premises as shown on such submeter from time to time within
thirty (30) days after demand therefor. Tenant shall have the right to read such
submeter from time to time.  In addition, from time to time at the written
request of Tenant, Landlord shall provide Tenant copies of the electric bills
for the service covered by such submeter. If the Premises are not separately
submetered as of the Commencement Date, Landlord shall, at its sole cost and
expense, install a separate submeter to service the Premises.

(b) If Tenant shall require electric current for use in the Premises in excess
of such reasonable quantity to be furnished for such use as hereinabove provided
and if (i) in Landlord’s reasonable judgment, Landlord’s facilities are
inadequate for such excess requirements or (ii) such excess use shall result in
an additional burden on the Building air conditioning system and additional cost
to Landlord on account thereof, then, as the case may be, (x) Landlord, upon
written request and at the sole cost and expense of Tenant, will furnish and
install such additional wire, conduits, feeders, switchboards and appurtenances
as reasonably may be required to supply such additional requirements of Tenant
if current therefor be available to Landlord, provided that the same shall be
permitted by applicable laws and insurance regulations and shall not cause
damage to the Building or the Premises or cause or create a dangerous or
hazardous condition or entail excessive or unreasonable alterations or repairs
or interfere with or disturb other tenants or occupants of the Building or (y)
Tenant shall reimburse Landlord for such additional cost, as aforesaid.  In the
case of any additional electrical equipment being installed by or for Tenant,
all the electricity serving such equipment shall be submetered, at Tenant’s sole
cost and expense, and Tenant shall reimburse Landlord for the cost of
electricity consumed by such equipment as shown on such submeter.

(c) Except for Landlord’s gross negligence or willful misconduct and except as
set forth in Section 8.8 below, Landlord shall not in any way be liable or
responsible to Tenant for any loss, damage or expense which Tenant may sustain
or incur if the quantity, character, or supply of electrical energy is changed
by the utility service provider such that it is no longer suitable for Tenant’s
requirements.

(d) Tenant agrees that it will not make any material alteration or material
addition to the electrical equipment and/or appliances in the Premises without
the prior written consent of Landlord in each instance first obtained, which
consent will not be unreasonably withheld, conditioned, or delayed, and Tenant
will promptly advise Landlord of any other alteration or addition to such
electrical equipment and/or appliances.

9.2 Water.

(a) Landlord shall furnish cold water for ordinary premises and kitchenette,
cleaning, toilet, lavatory and drinking purposes and hot water for the core
restroom sinks.  If Tenant requires, uses or consumes water for any purpose
other than for the aforementioned purposes, Landlord may (i) assess a reasonable
charge for the additional water so used or consumed by Tenant or (ii) install a
water meter and thereby measure Tenant’s water consumption for all purposes.  In
the latter event, Landlord shall pay the cost of the meter and the cost of
installation thereof and shall keep said meter and installation equipment in
good working order and repair.  Tenant agrees to pay for the additional water
consumed, as shown on said meter, together with the sewer charge based on said
meter charges, as and when bills are rendered, and on default in making such
payment, Landlord may pay such charges and collect the same from Tenant.  All
piping and other equipment and facilities for use of water outside the Building
core, but that exclusively serve the Premises, will be installed and maintained
by contractors approved by Landlord at Tenant’s sole cost and expense.

9.3 Elevators, Heat, and Cleaning.

(a) “Business Hours” shall be defined as Mondays-Fridays (other than Building
Holidays, as hereinafter defined) during the hours between 8:00 a.m. and 6:00
p.m. and on Saturdays (other than Building Holidays) during the hours between
8:00 a.m. and 1:00 p.m. “Building Holidays” shall include New Year’s Day, Martin
Luther King Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day,
Columbus Day, Veterans’ Day, Thanksgiving Day and Christmas Day (the “Existing
Holidays”), and any other day declared a holiday by the federal government or
the Commonwealth of Massachusetts; provided that during any such additional
Building Holidays other than the Existing Holidays, Tenant shall not be
obligated to reimburse Landlord for any HVAC service to the Premises requested
by Tenant during times which would otherwise have been Business Hours if such
day had not been designated as an additional Building Holiday.

8

--------------------------------------------------------------------------------

 

(b) Landlord at its expense shall:  (i) provide the existing elevator facilities
during Business Hours and have at least one (1) elevator in operation available
for Tenant’s non-exclusive use at all other times; (ii) furnish heat to the
Premises during Business Hours so as to maintain an ambient temperature between
68° and 72° during the heating season; and (iii) cause the Premises to be
cleaned on Mondays-Fridays (except for Building Holidays) provided the same are
kept in order by Tenant substantially in accordance with the cleaning standards
attached hereto as Exhibit 8.  

(c) With respect to furnishing heat on Saturdays, if Landlord determines that
the majority of tenants in the Building are not utilizing their premises on
Saturdays, then in order to conserve energy, Landlord reserves the right to
provide such service only on request; service during the hours between 8:00 a.m.
and 1:00 p.m. will be without charge to Tenant, but Tenant must request same by
giving Landlord notice thereof not later than 12:00 Noon on the business day for
which such service is required or 3:00 on the preceding business day for weekend
or Building Holiday service.    

9.4 Air Conditioning.

(a) Landlord shall furnish to and distribute in the Premises air conditioning
during Business Hours so as to maintain an ambient temperature between 70° and
74° during the cooling season.  Tenant agrees to close the blinds when necessary
because of the sun’s position, whenever the air conditioning system is in
operation, and to abide by all the reasonable regulations and requirements which
Landlord may prescribe for, the proper functioning and protection of the air
conditioning system.

(b) With respect to furnishing air conditioning on Saturdays, if Landlord
determines that the majority of tenants in the Building are not utilizing their
premises on Saturdays, then in order to conserve energy, Landlord reserves the
right to provide such service only on request; service during the hours between
8:00 a.m. and 1:00 p.m. will be without charge to Tenant, but Tenant must
request same by giving Landlord notice thereof not later than 3:00 on the
preceding Friday.

9.5 Additional Heat, Cleaning and Air Conditioning Services.

(a) Landlord will use reasonable efforts, upon notice as set forth above from
Tenant of its requirements in that regard, to furnish additional heat, cleaning
or air conditioning services to the Premises on days and at times other than as
above provided.

(b) Tenant will pay to Landlord a reasonable charge (i) for any such additional
heat or air conditioning service required by Tenant on an hourly basis at the
prevailing hourly rate (based on Landlord’s direct cost (including equipment
depreciation) and without mark‑up by Landlord or profit to Landlord), (ii) for
any extra cleaning of the Premises required because of the carelessness or
indifference of Tenant or because of the particular nature of Tenant’s business
(i.e., other than customary business office use), and (iii) for any cleaning
done at the request of Tenant of any portions of the Premises which may be used
for storage, a shipping room or other non-office purposes.  If the cost to
Landlord for cleaning the Premises shall be increased due to the installation in
the Premises, at Tenant’s request, of any materials or finish other than those
which are building standard, Tenant shall pay to Landlord an amount equal to
such increase in cost.  Landlord hereby represents to Tenant that, as of the
Execution Date of this Lease, the charge for overtime heating and cooling is
$75.00 per floor per hour (subject to Landlord’s right, from time to time, to
increase such charge to reflect actual increases in the cost of providing such
services including equipment depreciation and  Landlord's standard
administrative fee.

9

--------------------------------------------------------------------------------

 

9.6 Additional Air Conditioning Equipment.  In the event Tenant requires
additional air conditioning for business machines, meeting rooms or other
special purposes, or because of occupancy or excess electrical loads, any
additional air conditioning units, chillers, condensers, compressors, ducts,
piping and other equipment, such additional air conditioning equipment will be
installed and maintained by contractors approved by Landlord, which approval
shall not be unreasonably withheld, at Tenant’s sole cost and expense, but only
if, in Landlord’s reasonable judgment, the same will not cause damage or injury
to the Building or create a dangerous or hazardous condition or entail excessive
or unreasonable alterations, repairs or expense (unless Tenant agrees to pay for
same) or materially interfere with or disturb other tenants; and Tenant shall
pay to Landlord based on the readings of the existing submeter, the electricity
costs with respect to such additional air conditioning equipment.  All such
equipment shall be submetered as provided in Section 9.1 hereof.              

9.7 Repairs.  Except as otherwise provided in Articles 19 and 21, and subject to
Tenant's obligations in Article 15, Landlord shall keep and maintain the roof
(and all components of the roof), exterior walls, structural floor slabs,
columns, elevators, public stairways and corridors, public lavatories, all base
building systems and equipment (including, without limitation, sanitary,
electrical, heating, air conditioning, fire/life safety, plumbing or other
systems servicing the Premises) and other common facilities of both the Building
and the Common Areas in good condition and repair consistent with comparable
first-class office buildings in Cambridge, Massachusetts.

9.8 Interruption or Curtailment of Services.  

(a) When necessary by reason of accident or emergency, or for repairs,
alterations, replacements or improvements which in the reasonable judgment of
Landlord are desirable or necessary to be made, or of difficulty or inability in
securing supplies or labor, or of strikes, or of any other cause beyond the
reasonable control of Landlord, whether such other cause be similar or
dissimilar to those hereinabove specifically mentioned until said cause has been
removed, Landlord reserves the right temporarily to interrupt, curtail, stop or
suspend (i) the furnishing of heating, elevator, air conditioning, and cleaning
services and (ii) the operation of the plumbing and electric systems, provided,
however, Landlord shall use commercially reasonable efforts to minimize
interference with Tenant’s use and occupancy of the Premises.  Landlord shall
exercise reasonable diligence to eliminate the cause of any such interruption,
curtailment, stoppage or suspension, but there shall be no diminution or
abatement of rent or other compensation due from Landlord to Tenant hereunder,
nor shall this Lease be affected or any of Tenant’s obligations hereunder
reduced, and Landlord shall have no responsibility or liability for any such
interruption, curtailment, stoppage, or suspension of services or systems.

(b) Notwithstanding anything to the contrary in this Lease contained, if the
Premises shall lack any service which Landlord is required to provide hereunder
(thereby rendering the Premises or a portion thereof untenantable) (a “Service
Interruption”) so that, for the Landlord Service Interruption Cure Period, as
hereinafter defined, the continued operation in the ordinary course of Tenant’s
business is materially adversely affected and if Tenant ceases to use the
affected portion of the Premises during the period of untenantability as the
direct result of such lack of service, then, provided that Tenant ceases to use
the affected portion of the Premises during the entirety of the Landlord Service
Interruption Cure Period and that such untenantability and Landlord's inability
to cure such condition is not caused by the fault or neglect of Tenant or
Tenant's agents, employees or contractors, Yearly Rent, Operating Expense Excess
and Tax Excess shall thereafter be abated in proportion to such untenantability
until such condition is cured sufficiently to allow Tenant to occupy the
affected portion of the Premises.  For the purposes hereof, the “Landlord
Service Interruption Cure Period” shall be defined as five (5) consecutive
business days after Landlord’s receipt of written notice from Tenant of the
condition causing untenantability in the Premises, provided however, that the
Landlord Service Interruption Cure Period shall be ten (10) consecutive business
days after Landlord’s receipt of written notice from Tenant of such condition
causing untenantability in the Premises if either the  condition was caused by
causes beyond Landlord’s control or Landlord is unable to cure such condition as
the result of causes beyond Landlord’s control.

(c) The provisions of paragraph (b) of this Section 8.8 shall not apply in the
event of untenantability caused by fire or other casualty, or taking (see
Articles 19 and 21).  The remedies set forth in this Section 9.8 shall be
Tenant's sole remedies in the event of a Service Interruption.

(d) Notwithstanding anything to the contrary in this Lease contained, in the
event that the Premises lack any service which Landlord is required to provide
hereunder or electric current thereby rendering the Premises or

10

--------------------------------------------------------------------------------

 

any material portion thereof untenantable, the untenantability of which
materially adversely affects the continued operation in the ordinary course of
Tenant's business, and (i) if such untenantability continues for ninety (90)
consecutive days after Landlord’s receipt of written notice of such condition
from Tenant, and (ii) such untenantability is not caused by the fault or neglect
of Tenant, or Tenant's agents, employees, or contractors, then, provided that
Tenant ceases to use the affected portion of the Premises during the entire
period of such untenantability, Tenant shall have the right to terminate this
Lease exercisable by giving Landlord a written termination notice as
follows.  This Lease shall terminate as of the date ten (10) days after
Landlord's receipt of Tenant's notice, unless Landlord shall have cured such
condition on or before such tenth (10th) day.

9.9 Energy Conservation.  Notwithstanding anything to the contrary in this
Article 8 or in this Lease contained, Landlord may institute, and Tenant shall
comply with, such written policies, programs and measures as may be reasonably
necessary or required to comply with applicable codes, rules, regulations or
standards.

9.10 Miscellaneous.  All services provided by Landlord to Tenant are based upon
an assumed maximum premises population of one person per one hundred fifty (150)
square feet of Total Rentable Area of the Premises (one person per one hundred
fifty (150) square feet of Total Rentable Area of the Premises for air
conditioning).

9.11 Access.  So long as Tenant shall comply with Landlord's reasonable security
program for the Building, Tenant shall have access to the Premises and (for
monthly pass holders) the Garage twenty-four (24) hours per day, three hundred
sixty-five (365) days per year, during the Term of this Lease, except in an
emergency.  The Building is currently accessed by an electronic access system
wherein tenants are permitted access to the Building by presenting electronic
access cards at the electronic card readers.  Landlord shall provide security in
the Building in a manner consistent with other first-class office buildings in
East Cambridge, Massachusetts.

10.

OPERATING COSTS AND TAXES

10.1 Definitions.  As used in this Article 9, the words and terms which follow
mean and include the following:

(a) “Operating Year” shall mean a calendar year in which occurs any part of the
Term of this Lease.

(b) “Operating Costs in the Base Year” shall be the amount as stated in Exhibit
1 for the applicable portion of the Premises.  

(c) “Tenant's Premises A Proportionate Share” shall be the percentage as stated
in Exhibit 1.

(d) “Tenant's Premises B Proportionate Share” shall be the percentage as stated
in Exhibit 1.

(e) “Taxes” shall mean the real estate taxes and other taxes, levies and
assessments imposed upon the Building and the land on which it stands and upon
any personal property of Landlord used in the operation thereof, or Landlord’s
interest in the Building or such personal property; charges, fees and
assessments for transit, housing, police, fire or other governmental services or
purported benefits to the Building; service or user payments in lieu of taxes;
any assessments in connection with any business improvement district in which
the Building may be located or any similar program(s) in which the Building may
participate; and any and all other taxes, levies, betterments, assessments and
charges arising from the ownership, leasing, operating, use or occupancy of the
Building or based upon rentals derived therefrom, which are or shall be imposed
by National, State, Municipal or other authorities.  As of the Execution Date,
“Taxes” shall not include any franchise, rental, income or profit tax, capital
levy or excise, provided, however, that any of the same and any other tax,
excise, fee, levy, charge or assessment, however described, that may in the
future be levied or assessed as a substitute for or an addition to, in whole or
in part, any tax, levy or assessment which would otherwise constitute “Taxes,”
whether or not now customary or in the contemplation of the parties on the
Execution Date of this Lease, shall constitute “Taxes,” but only to the extent
calculated as if the Building and the land upon which it stands is the only real
estate owned by Landlord.  “Taxes” shall also include expenses of tax abatement
or other proceedings contesting assessments or levies.  Wherever the term
“Building” is used in determining Taxes, it shall mean Taxes specific to the
actual Building, or the equitably prorated and apportioned portion of those
Taxes which apply to the Building together with other buildings or

11

--------------------------------------------------------------------------------

 

properties.  Landlord represents and warrants that the Building is separately
assessed for tax purposes from any other buildings or properties.  Landlord
represents that there is no tax reduction or tax exemption program in effect
with respect to the Building that will expire during the Term.

(f) “Tax Base” shall be the amount stated in Exhibit 1 for the applicable
Portion of the Premises and shall apply to a Tax Period of twelve (12)
months.  Tax Base shall be reduced pro rata if and to the extent that the Tax
Period contains fewer than twelve (12) months.  Landlord represents and warrants
that there are no payment-in-lieu-of-taxes or other tax reduction agreements in
effect during the Tax Period of the Tax Base that will expire or phase out
during the Term.

(g) “Tax Period” shall be any fiscal/tax period in respect of which Taxes are
due and payable to the appropriate governmental taxing authority, any portion of
which period occurs during the Term of this Lease, the first such Tax Period
being the one in which the Rent Commencement Date occurs.

(h) “Operating Costs”:

(1) Definition of Operating Costs.  “Operating Costs” shall mean all costs
incurred and expenditures of whatever nature made by Landlord in the operation
and management, for repair and replacements, cleaning and maintenance of the
Building including, without limitation, vehicular and pedestrian passageways
related to the Building, related equipment, facilities and appurtenances,
elevators, and cooling and heating equipment.  In the event that Landlord or
Landlord’s managers or agents perform services for the benefit of the Building
off-site which would otherwise be performed on-site (e.g., accounting), the cost
of such services shall be reasonably allocated among the properties benefiting
from such service and shall be included in Operating Costs.  Operating Costs
shall include, without limitation, those categories of “Specifically Included
Categories of Operating Costs”, as set forth below, but shall not include
“Excluded Costs,” as hereinafter defined.  If Landlord incurs Operating Costs
for the Building together with one or more other buildings or properties, the
shared costs and expenses shall be equitably prorated and apportioned between
the Building and the other buildings or properties.  Wherever the term
“Building” is used in determining Operating Costs, it shall mean Operating Costs
specific to the actual Building, or the equitably prorated and apportioned
portion of those costs which apply to the Building together with other buildings
or properties.

(2) Definition of Excluded Costs.  “Excluded Costs” shall be defined as the
following:

(i) Costs of renovating or otherwise improving, decorating, painting or
redecorating space for tenants or other occupants of the Building.

(ii) Leasing fees or commissions, advertising and promotional expenses, legal
fees, the cost of tenant improvements, build out allowances, moving expenses,
assumption of rent under existing leases and other concessions incurred in
connection with leasing space in the Building and costs incurred in connection
with the selling or change or ownership of the Building, including brokerage
commissions, consultants’, attorney’s and accountants’ fees, closing costs,
title insurance premiums, transfer taxes and interest charges.

(iii) All depreciation and amortization, except as otherwise explicitly provided
in this Article 9.

(iv) Any cost or expense to the extent that Landlord is reimbursed other than as
a payment for Operating Costs, including, but not limited to, (a) work or
services performed for any tenant (including Tenant) at such tenant’s cost, (b)
the cost of any item for which Landlord is paid or reimbursed by warranties,
service contracts, insurance proceeds or otherwise, (c) increased insurance
premiums or taxes assessed specifically to any tenant of the Building, (d)
charges (including applicable taxes) for electricity, water

12

--------------------------------------------------------------------------------

 

and other utilities for which Landlord is reimbursed by any tenant; and (e)
costs for supplying extra services to tenants (i.e., overtime HVAC and extra
cleaning); and (f) costs incurred in connection with the making of repairs which
are the reimbursed by another tenant of the Building.

(v) Wages, salaries, benefits or other compensation paid to any executive
employees (and employment or payroll taxes associated with such employees) above
the grade of general manager, except that if any such employee performs a
service which would have been performed by an outside consultant, the
compensation paid to such employee for performing such service shall be included
in Operating Costs, to the extent only that the cost of such service does not
exceed competitive cost of such service had such service been rendered by an
outside consultant.

(vi) Interest on debt or amortization payments on any mortgage or mortgages
(except to the extent that such interest is included together with the
amortization of capital expenditures which are permitted to be passed through
pursuant to the provisions of this Article 9).

(vii) Expenses incurred by Landlord for repairs or other work occasioned by
fire, windstorm, or other insured casualty or condemnation (excluding
commercially reasonable deductibles, which shall be included).

(viii) Expenses, including without limitation, legal fees and disbursements
incurred by Landlord to resolve disputes, enforce or negotiate lease terms with
prospective or existing tenants or in connection with any financing, sale or
syndication of the Building.

(ix) Expenses for the replacement of any item covered under warranty to the
extent of the amount covered less the reasonable, out-of-pocket costs of
enforcement and excluding any enforcement costs of warranties obtained for
Landlord’s Work.

(x) Costs to correct any penalty or fine incurred by Landlord due to Landlord’s
violation of any federal, state, or local law or regulation.

(xi) Expenses for any item or service which Tenant pays directly to a third
party or separately reimburses Landlord (i.e., other than as a reimbursement of
Operating Costs) and expenses incurred by Landlord to the extent the same are
reimbursable or reimbursed from any other tenants (i.e., other than as a
reimbursement of Operating Costs), occupants of the property, or third parties.

(xii) Expenses in connection with services or other benefits of a type which are
not provided Tenant but which are provided to another tenant or occupant.

(xiii) Overhead and profit increment paid to subsidiaries or affiliates of
Landlord for services on or to the real property, to the extent only that the
costs of such services exceed competitive costs of such services were they not
so rendered by a subsidiary or affiliate (provided however, that this
subparagraph (xvi) shall not apply to the management fee, which shall be
governed by Section 9.1(4)(g).

(xiv) Any expense for which Landlord is otherwise compensated or has the right
to be compensated through the proceeds of insurance or for which the Landlord
would have been compensated by insurance proceeds had it carried the coverage
required in the Lease, and in all events other than the commercially reasonable
deductibles.

13

--------------------------------------------------------------------------------

 

(xv) Expenses incurred by Landlord in order to correct any violation of
applicable laws, but only to the extent any of the same are in effect and
applicable to the Building as of the Commencement Date and subject to
Section 9.1(g)(3) below, provided, however, that the provisions of this clause
shall not preclude the inclusion of costs of compliance with applicable laws
enacted prior to the date of this Lease to the extent such compliance is
required for the first time by reason of any amendment, modification or
reinterpretation (provided such reinterpretation is pursuant to a final judgment
not subject to further appeal by a court of competent jurisdiction) of an
applicable law which is imposed after the date of this Lease.

(xvi) Payments into reserves.

(xvii) All costs of purchasing (i.e., as opposed to maintenance of) major
sculptures, paintings or other major works or objects of art (as opposed to
decorations purchased or leased by Landlord for display in the common areas of
the Building).

(xviii) Any charge for Landlord’s income tax, excess profit tax, franchise tax,
or like tax on Landlord’s business and tax penalties incurred as a result of
Landlord’s negligence, inability or unwillingness to make payments and/or to
file any income tax or informational returns when due.

(xix) Costs of signs in or on the Building or complex identifying only the owner
of the Building or other tenants signs.

(xx) Landlord’s charitable or political contributions.  

(xxi) Costs incurred for capital improvements or any other capital expenditures
as determined under generally accepted commercial office building accounting
principles except for the annual charge-off of Permitted Capital Expenditures
explicitly provided in this Section 9.1(g)(3) below.

(xxii) All costs incurred due to violation by Landlord or any tenant of the
terms and conditions of any lease, except to the extent such cost would have
been incurred absent a violation.

(xxiii) Travel and entertainment costs.

(xxiv) Costs of gifts.

(xxv) Any interest or penalties incurred as a result of Landlord’s failure to
timely make tax payments or to file any tax information or returns when due
(including any additional interest or penalty resulting from the failure to pay
taxes in time to receive the greatest discount for early payment).

(xxvi) Rentals for items (except when needed in connection with normal repairs
and maintenance of permanent systems) which if purchased, rather than rented,
would constitute a capital improvement to the extent that such payments exceed
the amount which could have been included in Operating Expenses had Landlord
purchased such equipment rather than leasing such equipment, except to the
extent permitted under Section 10.1(g)(3).

(xxvii) Any costs to perform any substantial renovation to the Building,
including without limitation, Landlord’s proposed or currently planned
renovations to the Building lobby, entrances and elevator cabs.

14

--------------------------------------------------------------------------------

 

(xxviii) Any costs or expenses incurred for the repair, maintenance or operation
of any parking structure or parking area where Tenant is granted parking rights
under this Lease, including, but not limited to, salaries and benefits of any
attendants.

(xxix) The operating expenses incurred by Landlord relative to retail stores and
any specialty services in the Building, and the cost of installing, operating
and maintaining any specialty service observatory, broadcasting facilities,
luncheon club, museum, athletic or recreational club (except as set forth in
clause (xxxi) below).

(xxx) Cost of designing, renovating or otherwise constructing a fitness facility
or other new amenity within the Building, but the cost of the repair,
maintenance or use thereof shall be included in Operating Costs after deducting
therefrom any revenue received by Landlord on any such facility or amenity;
provided, however, that Tenant may elect, by giving notice of such election to
Landlord not later than ninety (90) days after Landlord notifies Tenant of the
establishment of any such new amenity, not to have the right to use such
amenity, in which event no such costs shall be included in Operating Costs for
purposes of this Lease.

(xxxi) Costs of replacement (as opposed to ordinary repair and maintenance) of
the roof, foundation, exterior walls or other structural elements of the
Premises (excluding replacement of damaged exterior glass).

(xxxii) Costs of repairs necessitated by Landlord’s negligence or willful
misconduct.

(xxxiii) That portion of employees expenses for employees whose time is not
spent directly and solely in the operation of the Premises; and any fee charged
by Landlord for supervision of its own employees.

(xxxiv) Landlord’s general corporate overhead.

(xxxv) Rent and other costs incurred in connection with a management or leasing
office to the extent the size or rental rate for such office space exceeds the
size or fair market rental value of office space occupied by management
personnel of comparable buildings (and Tenant agrees that the management and
leasing office existing as of the Execution Date does not exceed such size).

(xxxvi) Taxes or any amounts or charges excluded from Taxes under this Lease.

(xxxvii) Any costs to relocate tenants or buy out any tenant’s lease in the
Building or otherwise terminate any tenant’s lease.

(3) Capital Expenditures.  Capital expenditures for replacements of existing
capital items shall not be included in Operating Costs.  If a new capital item
is acquired which does not replace another capital item which was worn out, has
become obsolete, etc., then there shall be included in Operating Costs for each
Operating Year in which and after such capital expenditure is made the Annual
Charge-Off of such capital expenditure, provided and only if:

 

(x)

the new capital item being acquired is required by law first enacted or adopted
after the Execution Date of this Lease; or

 

(y)

The new capital item is reasonably projected to reduce Operating Costs by an
amount reasonably proximate to the Annual Charge-Off (defined below) therefor,
as reasonably determined by Landlord.

15

--------------------------------------------------------------------------------

 

The “Annual Charge-Off” shall be defined as the annual amount of principal and
interest payments which would be required to repay a loan (“Capital Loan”) in
equal monthly installments over the Useful Life, as hereinafter defined, of the
capital item in question on a level payment direct reduction basis at an annual
interest rate equal to the Capital Interest Rate, as hereinafter defined, where
the initial principal balance is the cost of the capital item in question. In no
event shall the Annual Charge‑Off of any capital expenditure incurred before or
during calendar year 2018 or 2019 be included in Operating Expenses unless a
full twelve (12) months of Annual Charge‑Off thereof is included in Operating
Costs in the applicable Base Year.  The “Useful Life” shall be reasonably
determined by Landlord in accordance with generally accepted accounting
principles and practices in effect at the time of acquisition of the capital
item.  The  “Capital Interest Rate” shall be defined as an annual rate of either
two percentage points over the so-called The Wall Street Journal prime rate at
the time the capital expenditure is made or, if the capital item is acquired
through third-party financing, then the actual (including fluctuating) rate paid
by Landlord in financing the acquisition of such capital item.      

(4) “Specifically Included Categories of Operating Costs.”  Subject to the
Excluded Costs, Operating Costs shall include, but not be limited to, the
following:

Taxes:  Subject to exclusion (g)(2)(v) above, sales, Federal Social Security,
Unemployment and Medicare Taxes and contributions and State Unemployment taxes
and contributions accruing to and paid by Landlord on account of all employees
of Landlord and/or Landlord’s managing agent, who are employed in, about or on
account of the Building, except that taxes levied upon the net income of
Landlord and taxes withheld from employees, and “Taxes” as defined in Section
9.1(d) shall not be included herein.

Water:  All charges and rates connected with water supplied to the Building and
related sewer use charges.

Heat and Air Conditioning:  All charges connected with heat and air conditioning
supplied to the Building exclusive of charges for after‑hours HVAC supplied to
any tenants in the Building (including Tenant).

Wages:  Wages and the cost of all employee benefits of all employees of Landlord
and/or Landlord’s managing agent who are employed in, about or on account of the
Building.

Cleaning:  The cost of labor and material for cleaning the Building, surrounding
areaways and windows in the Building.

Elevator Maintenance:  All expenses for or on account of the upkeep and
maintenance of all elevators in the Building.

Management Fee:  A management fee in an amount equal to three percent (3%) of
the gross revenues of the Building, provided that a management fee of three
percent (3%) of gross revenues (and grossed up as provided in this Lease) is
included in Operating Costs in the Base Year.

Office Expenses:  The cost of office expense, including, without limitation,
rent, business supplies and equipment.

Electricity:  The cost of all electric current for the operation of any machine,
appliance or device used for the operation of the Premises and the Building,
including the cost of electric current for the elevators, lights, air
conditioning and heating, exclusive of tenant electricity supplied to leasable
areas of the Building.  If and so long as Tenant is billed directly by the
electric utility for its own consumption as determined by its separate meter, or
billed separately by Landlord as determined by a submeter or check meter, then
Operating Costs shall include only

16

--------------------------------------------------------------------------------

 

Building and public area electric current consumption and not any leasable area
electric current consumption (including electric current for HVAC air handling
equipment in the Building).  Wherever separate metering is unlawful, prohibited
by utility company regulation or tariff or is otherwise impracticable, relevant
consumption figures for the purposes of this Article 9 shall be determined by
fair and reasonable allocations and engineering estimates made by Landlord.  

Insurance, etc.:  Fire, casualty, liability, rent loss and such other insurance
as may from time to time be carried by Landlord, so long as typically carried by
landlords of comparable buildings with respect to the Building, and the fees of
Landlord’s insurance consultants or brokers in connection therewith.

Other:  Any common area or other charges which Landlord is required to pay with
respect to Landlord’s interest in the Building pursuant to any condominium,
reciprocal easement or other similar documents applicable thereto but only if
such documents is in existence as of the Premises A Commencement Date and all
other expenses customarily incurred in connection with the operation and
maintenance of first-class office buildings in the City or Town wherein the
Building is located including, without limitation, commercially reasonable
insurance deductible amounts.  

(5) Gross-Up Provision.  Notwithstanding the foregoing, in determining the
amount of Operating Costs for any calendar year or portion thereof falling
within the Term (including Operating Costs in the applicable Base Year), if less
than ninety-five percent (95%) of the Rentable Area of the Building shall have
been occupied by tenants at any time during the period in question, then
Operating Costs that vary based on occupancy for such period shall be adjusted
to equal the amount such variable Operating Costs would have been for such
period had occupancy been ninety-five percent (95%) throughout such period.  The
extrapolation of Operating Costs under this paragraph shall be performed by
appropriately adjusting the cost of those components of Operating Costs that are
impacted by changes in the occupancy of the Building.

10.2 Tax Excess.  If in any Tax Period the Taxes exceed the applicable Tax Base
for the applicable Portion of the Premises, Tenant shall pay to Landlord the
applicable Tenant’s Proportionate Share for the applicable portion of the
Premises (i.e. the Tenant’s Premises A Proportionate Share or the Tenant’s
Premises B Proportionate Share, as the case may be) of such excess, such amount
being hereinafter referred to as “Tax Excess”.  Tenant shall pay the Tax Excess
as follows:  (a) with respect to Premises A, commencing July 1, 2018, and (b)
with respect to Premises B, commencing on September 1, 2019, Tenant shall make
monthly estimated payments on account of the projected Tax Excess, as reasonably
estimated by Landlord on the basis of the most recent Tax data available.  Such
monthly estimated payments shall be made commencing on the aforesaid date and
otherwise at the same time and in the same manner as Tenant’s monthly payments
of Yearly Rent.  Landlord shall furnish to Tenant, after the end of each year, a
statement setting forth in reasonable detail the basis for the computation of
Tax Excess.  If the total of Tenant’s monthly estimated payments with respect to
any Tax Period is greater than the actual Tax Excess for such Tax Period, Tenant
may credit the difference against the next installment of rental or other
charges due to Landlord hereunder.  If the total of such payments is less than
the actual Tax Excess for such Tax Period, Tenant shall pay the difference to
Landlord within thirty (30) days after Landlord’s bill therefor. Landlord shall,
upon written request of Tenant, from time to time, provide Tenant with copies of
real estate tax bills for any Tax Period with respect to which Tenant is
required to pay Tax Excess.

Appropriate credit against Tax Excess shall be given for any refund obtained by
reason of a reduction in any Taxes by the Assessors or the administrative,
judicial or other governmental agency responsible therefor.  The original
computations, as well as reimbursement or payments of additional charges, if
any, or allowances, if any, under the provisions of this Section 9.2 shall be
based on the original assessed valuations with adjustments to be made at a later
date when the tax refund, if any, shall be paid to Landlord by the taxing
authorities.  Expenditures for legal fees and for other similar or dissimilar
expenses incurred in obtaining the tax refund may be charged against the tax
refund before the adjustments are made for the Tax Period.

10.3 Operating Costs Excess.  If the Operating Costs in any Operating Year
exceed the Operating Costs in the applicable Base Year for the applicable
Portion of the Premises, Tenant shall pay to Landlord the applicable

17

--------------------------------------------------------------------------------

 

Tenant’s Proportionate Share for the applicable portion of the Premises (i.e.
the Tenant’s Premises A Proportionate Share or the Tenant’s Premises B
Proportionate Share, as the case may be) of such excess, such amount being
hereinafter referred to as “Operating Costs Excess.”  Tenant shall pay the
Operating Costs Excess as follows:  (a) with respect to Premises A, commencing
January 1, 2019, and (b) with respect to Premises B, commencing January 1, 2020,
Tenant shall make monthly estimated payments on account of the projected
Operating Costs Excess, as reasonably estimated by Landlord on the basis of the
most recent Operating Costs data or budget available.  Such monthly estimated
payments shall be made commencing on the aforesaid date and otherwise at the
same time and in the same manner as Tenant’s monthly payments of Yearly
Rent.  Landlord shall furnish to Tenant, within one hundred fifty (150) days
after the end of each year, a statement setting forth in reasonable detail the
basis for the computation of Operating Costs Excess for each year, and shall
provide Tenant with reasonable supporting information upon written request
therefor given sixty (60) days within two hundred seventy (270) days of Tenant’s
receipt of such statement.  If the total of Tenant’s monthly estimated payments
with respect to any Operating Year is greater than the actual Operating Costs
Excess for such Operating Year, Tenant may credit the difference against the
next installment of rental or other charges due to Landlord hereunder.  If the
total of such payments is less than the actual Operating Costs Excess for such
Operating Year, Tenant shall pay the difference to Landlord when billed
therefor.

10.4 Part Years.  If Tenant is obligated to pay Operating Costs Excess or Tax
Excess for only a part of an Operating Year or a Tax Period, the applicable
Tenant’s Proportionate Share of the Operating Costs Excess or Tax Excess, as the
case may be, in respect of such Operating Year or Tax Period shall be reduced to
an amount determined by multiplying such applicable Tenant’s Proportionate Share
by a fraction, the numerator of which is the number of days within such
Operating Year or Tax Period for which Tenant has liability for the Operating
Costs Excess or Tax Excess, as the case may be, and the denominator of which is
three hundred sixty-five (365).

10.5 Effect of Taking.  In the event of any taking of the Building or the land
upon which it stands under circumstances whereby this Lease shall not terminate
under the provisions of Article 20 then, for the purposes of determining Tax
Excess there shall be substituted for the Tax Base originally provided for
herein a fraction of such Tax Base, the numerator of which fraction shall be the
Taxes for the first Tax Period subsequent to the condemnation or taking which
takes into account such condemnation or taking, and the denominator of which
shall be the Taxes for the last Tax Period prior to the condemnation or taking,
which did not take into account such condemnation or taking.  Tenant’s
Proportionate Share shall be adjusted appropriately to reflect the proportion of
the Premises and/or the Building remaining after such taking.

10.6 Disputes, etc.  Any disputes arising under this Article 9 may, at the
election of either party, be submitted to arbitration as hereinafter
provided.  Any obligations under this Article 9 which shall not have been paid
at the expiration or sooner termination of the Term of this Lease shall survive
such expiration and shall be paid when and as the amount of same shall be
determined to be due.

18

--------------------------------------------------------------------------------

 

10.7 Tenant’s Right to Examine Records.

Subject to the provisions of this Section 10.7, Tenant shall have the right, at
Tenant’s cost and expense, to examine all documentation and calculations
prepared in determination of Operating Costs Excess.  Tenant

(a) Shall have the right to make such examination no more than once in respect
of any period in which Landlord has given Tenant a statement of the actual
amount of Operating Costs (the “Operating Costs Statement”).  Tenant shall have
no right to examine all documentation and calculations pursuant to this Section
10.7 unless Tenant has paid the amount shown on the Operating Costs
Statement.  Tenant shall exercise such right by giving Landlord written notice
(the “Documentation Request”) no more than one hundred eighty (180) days after
Landlord gives Tenant an Operating Costs Statement in respect of such period
(the “Documentation Request Due Date”).  Notwithstanding anything to the
contrary herein contained, Tenant shall only have the right to examine the
documentation and calculations relative to Operating Costs in the Base Year for
the applicable Portion of the Premises for a period of one hundred eighty (180)
days after Landlord gives Tenant the Operating Costs Statement with respect to
the first or second Operating Year after the Base Year for the applicable
Portion of the Premises (but Tenant shall have the right to exercise Operating
Costs in the Base Year only once).

(b) Such documentation and calculations shall be made available to Tenant at the
offices where Landlord keeps such records in Massachusetts during normal
Business Hours within a reasonable time after Landlord receives a Documentation
Request.  Landlord shall notify Tenant (the “Documentation Availability Notice”)
when such documents and calculations are available for examination.

(c) Such examination (the “Examination”) may be made only by Tenant’s employees,
a nationally or regionally recognized independent certified public accounting
firm (a “Major CPA Firm”), or by another certified public accounting firm
reasonably approved by Landlord, in either case licensed to do business in the
jurisdiction where the Building is located or by Paul A. Stevens and Associates
(an “Approved Reviewer”).  Without limiting Landlord’s approval rights, Landlord
may withhold its approval of any examiner of Tenant other than Paul A. Stevens
and Associates who is representing, or in the case of an examiner other than a
Major CPA Firm has within the last two (2) years prior to Tenant’s request
represented, any other tenant in the Building.  In no event shall Tenant use any
examiner who is being paid by Tenant on a contingent fee basis.

(d) As a condition to performing any such Examination, Tenant and its
examiner(s) shall be required to execute and deliver to Landlord a
confidentiality agreement, in substantially the form attached hereto as
Exhibit 9.  Without limiting the foregoing in the case of an examiner other than
an Approved Reviewer or a Major CPA Firm, such examiner(s) shall be required to
agree that it will not represent any other tenant in the Building within the two
(2) years following the audit.

(e) The Examination shall be commenced within thirty (30) days after Landlord
delivers the Documentation Availability Notice and, subject to Landlord’s
providing Tenant and its consultants with the necessary access to books and
back‑up documentation promptly after delivery of the Documentation Availability
Notice, shall be concluded within sixty (60) days of its commencement unless
Tenant sends written notice of any necessary documentation not delivered by
Landlord.  Tenant shall provide Landlord with a written report (the “Report”)
from its examiner summarizing the results of the Examination not later than the
earlier to occur of (a) ten (10) days after Tenant’s receipt of the Report and
(b) ninety-five (95) days after Landlord delivers the Documentation Availability
Notice (the earlier of such dates, the “Report Due Date”).

(f) If Tenant delivers the Report to Landlord on or before the Report Due Date,
and if Tenant disagrees with the Operating Costs Statement, Landlord and Tenant
shall negotiate in good faith for thirty (30) days (the “Operating Costs
Negotiation Period”) to agree on a resolution.

(g) If Landlord and Tenant have not agreed on a resolution within the Operating
Costs Negotiation Period, then Tenant may request that the matter be determined
by arbitration by giving Landlord written notice (the “Operating Costs
Arbitration Request”) within thirty (30) days after the expiration of the
Operating Costs Negotiation Period (the “Arbitration Request Due Date”), in
which case the matter shall be submitted to arbitration in accordance with the
provisions of Section 29.5 hereof.

19

--------------------------------------------------------------------------------

 

(h) If, after the Examination with respect to any calendar year, it is
determined by agreement or arbitration that:  (a) Tenant has made an overpayment
on account of Operating Costs Excess, Landlord shall credit such overpayment
against the next installment(s) of Yearly Rent thereafter payable by Tenant,
except that if such overpayment is determined after the termination or
expiration of the Term, Landlord shall promptly refund to Tenant the amount of
such overpayment less any amounts then due from Tenant to Landlord; or (b)
Tenant has made an underpayment on account of Operating Costs Excess, Tenant
shall, within thirty (30) days of such determination, pay such underpayment to
Landlord; and (c) if the amount of Operating Costs was overstated by more than
five percent (5%), Landlord shall pay Tenant’s reasonable out-of-pocket cost for
such audit.

(i) Time is of the essence of the provisions of this Section 10.7.  Should
Tenant fail to give Landlord the Documentation Request by the Documentation
Request Due Date, or the Report by the Report Due Date, or the Operating Costs
Arbitration Request by the Arbitration Request Due Date, then in any such case
Tenant shall have no further right to question said Operating Costs, and the
amounts shown on Landlord’s Operating Costs Statement shall be final as between
the parties.

11.

CHANGES OR ALTERATIONS BY LANDLORD

Landlord reserves the right, exercisable by itself or its nominee and subject to
Tenant’s rights under Section 9.8(h), at any time and from time to time without
the same constituting an actual or constructive eviction and without incurring
any liability to Tenant therefor or otherwise affecting Tenant’s obligations
under this Lease, to make such changes, alterations, additions, improvements,
repairs or replacements in or to:  (i) the Building (including the Premises) and
the fixtures and equipment thereof, (ii) the street entrances, halls, passages,
elevators, escalators, and stairways of the Building, and (iii) the Common Areas
and facilities located therein, as Landlord may deem necessary or desirable, and
to change the arrangement and/or location of entrances or passageways, doors and
doorways, and corridors, elevators, stairs, toilets, or other public parts of
the Building and/or the Common Areas, provided, however, that there be no
unreasonable obstruction of the right of access to, or unreasonable interference
with the use and enjoyment of, the Premises by Tenant.  Nothing contained in
this Article 11 shall be deemed to relieve Tenant of any duty, obligation or
liability of Tenant with respect to making any repair, replacement or
improvement or complying with any law, order or requirement of any governmental
or other authority.  Landlord reserves the right to adopt and at any time and
from time to time to change the name or address of the Building.  Neither this
Lease nor any use by Tenant shall give Tenant any right or easement for the use
of any door, passage, concourse or walkway within the Building or in the Common
Areas, and the use of such doors, passages, concourses or walkways may be
regulated or discontinued at any time and from time to time by Landlord without
notice to Tenant and without affecting the obligation of Tenant hereunder or
incurring any liability to Tenant therefor, provided, however, that there be no
unreasonable obstruction of the right of access to, or unreasonable interference
with the use of the Premises by Tenant.  

If at any time any windows of the Premises are temporarily closed or darkened
for any reason whatsoever except if due to Landlord’s own acts, Landlord shall
not be liable for any damage Tenant may sustain thereby, and Tenant shall not be
entitled to any compensation therefor nor abatement of rent, nor shall the same
release Tenant from its obligations hereunder or constitute an
eviction.  Nothing contained herein shall affect any of Tenant’s rights or
remedies under Section 9.8 above.

12.

FIXTURES, EQUIPMENT AND IMPROVEMENTS--REMOVAL BY TENANT

All fixtures, equipment, improvements and appurtenances attached to or built
into the Premises (excluding Tenant’s furniture, fixtures, and equipment)  prior
to or during the Term, whether by Landlord at its expense or at the expense of
Tenant (either or both) or by Tenant shall be and remain part of the Premises
and shall not be removed by Tenant during or at the end of the Term unless
Landlord otherwise elects to require Tenant to remove such fixtures, equipment,
improvements and appurtenances, in accordance with and subject to Articles 13
and/or 23 of this Lease.  Landlord agrees to notify Tenant in writing whether it
will be required to remove any such fixtures, equipment, improvements and
appurtenances at the end of the term at the time that Landlord approved Tenant’s
plans for same if Tenant requests in writing that Landlord make such election at
the time that Tenant requests Landlord’s approval thereof, provided that Tenant
shall have no obligation to remove carpeting or leasehold improvements in the
Premises that are customarily found in first-class business offices.  All
electric, plumbing, heating and sprinkling systems, fixtures and outlets,
vaults, paneling, molding, shelving, radiator enclosures, cork,

20

--------------------------------------------------------------------------------

 

rubber, linoleum and composition floors, ventilating, silencing, air
conditioning and cooling equipment, shall be deemed to be included in such
fixtures, equipment, improvements and appurtenances, whether or not attached to
or built into the Premises.  Where not built into the Premises, all removable
electric fixtures, furniture, or trade fixtures or business equipment or
Tenant’s inventory or stock in trade shall not be deemed to be included in such
fixtures, equipment, improvements and appurtenances and may be, and upon the
request of Landlord will be, removed by Tenant upon the condition that such
removal shall not materially damage the Premises or the Building and that the
cost of repairing any damage to the Premises or the Building arising from
installation or such removal shall be paid by Tenant.  

13.

ALTERATIONS AND IMPROVEMENTS BY TENANT

Tenant shall make no alterations, decorations, installations, removals,
additions or improvements in or to the Premises (“Alterations”) without
Landlord’s prior written consent and then only those that are made by
contractors or mechanics approved by Landlord.  No installations or work shall
be undertaken or begun by Tenant until:  (i) Landlord has approved written plans
and specifications and a time schedule for such work; (ii) Tenant has made
provision for either written waivers of liens from all contractors, laborers and
suppliers of materials for such installations or work, with respect to any
Alterations with an aggregate cost in excess of $200,000.00, the filing of lien
bonds on behalf of such contractors, laborers and suppliers, or other
appropriate protective measures approved by Landlord; and (iii) with respect to
any Alterations with an aggregate cost in excess of $200,000.00, Tenant has
procured appropriate surety payment and performance bonds.  No amendments or
additions to such plans and specifications shall be made without the prior
written consent of Landlord.  Landlord’s consent and approval required under
this Article 13 shall not be unreasonably withheld.  Landlord’s approval is
solely given for the benefit of Landlord, and neither Tenant nor any third party
shall have the right to rely upon Landlord’s approval of Tenant’s plans for any
purpose whatsoever.  Without limiting the foregoing, Tenant shall be responsible
for all elements of the design of Tenant’s plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the Premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval of Tenant’s plans
shall in no event relieve Tenant of the responsibility for such
design.  Landlord shall have no liability or responsibility for any claim,
injury or damage alleged to have been caused by the particular materials,
whether building standard or non-building standard, appliances or equipment
selected by Tenant in connection with any work performed by or on behalf of
Tenant in the Premises including, without limitation, furniture, carpeting,
copiers, laser printers, computers and refrigerators.  Any such Alterations
shall be done at Tenant’s sole expense and at such times and in such manner as
Landlord may from time to time reasonably designate, pursuant to uniformly
enforced, non-discriminatory construction rules and regulations in effect for
the Building.  Tenant shall reimburse Landlord, as Additional Rent, for any
reasonable, out-of-pocket third-party costs (including engineers’ and
architects’ fees and expenses but excluding in-house personnel of Landlord or
its parent company) incurred by Landlord in connection with review and approval
of the plans and specifications, and, with respect to Alterations that are
structural or that materially affect the building systems, any inspections or
other oversight by or on behalf of Landlord during the performance of such
Alterations.  Except for such out-of-pocket expenses, Landlord will not charge
Tenant any construction management or supervisory fee in connection with
Alterations including the Tenant Work, unless Landlord and Tenant otherwise
agree that Landlord will manage the performance of such Alterations on Tenant’s
behalf.  If Tenant shall make any Alterations, then Landlord may elect to
require Tenant at the expiration or sooner termination of the Term of this Lease
to restore the Premises to substantially the same condition as existed at the
Commencement Date.  Landlord agrees that Tenant will only be required to remove
above‑standard office improvements (including, without limitation, attached or
built in fixtures, equipment and appurtenances) and, except as set forth below,
will not have any obligation to remove any of Landlord’s Work or the existing
internal staircase(s) in the Premises.  Notwithstanding the foregoing, Tenant
shall at the election of Landlord remove any refrigerators and refrigeration
equipment, including any associated taps, in the Premises, however affixed.  If
Tenant so requests in writing at the time that Tenant requests Landlord’s
approval of such Alterations, Landlord agrees to make such election at the time
that Landlord approves Tenant’s plans for any such Alterations.  

21

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary herein contained, Tenant shall have the
right, without obtaining Landlord’s consent, to make interior nonstructural
Alterations costing not more than $150,000.00, provided however that:

(i) Tenant shall give prior written notice to Landlord of such Alterations;

(ii) Tenant shall submit to Landlord plans for such Alterations if Tenant
utilizes plans for such Alterations; and

(iii) Such Alterations shall not materially affect any of the Building’s
systems, or the ceiling of the Premises.

14.

TENANT’S CONTRACTORS—MECHANICS’ AND OTHER LIENS--STANDARD OF TENANT’S
PERFORMANCE--COMPLIANCE WITH LAWS

(a) Whenever Tenant shall make any Alterations in or to the Premises after the
Commencement Date, Tenant will strictly observe the following covenants and
agreements:

(b) Tenant agrees that it will not, either directly or indirectly, use any
contractors and/or materials if, in the reasonable judgment of Landlord, their
use may cause any harm to Landlord or create any difficulty, whether in the
nature of a labor dispute or otherwise, in the construction, maintenance and/or
operation of the Building or any part thereof.

(c) In no event shall any material or equipment be incorporated in or added to
the Premises, so as to become a fixture or otherwise a part of the Building, in
connection with any such Alteration which is subject to any lien, charge,
mortgage or other encumbrance of any kind whatsoever or is subject to any
security interest or any form of title retention agreement.  No installations or
work shall be undertaken or begun by Tenant until Tenant has complied with the
requirements of Article 13 hereof.  Any mechanic’s lien filed against the
Premises or the Building for work claimed to have been done for, or materials
claimed to have been furnished to, Tenant shall be discharged by Tenant within
ten (10) business days thereafter, at Tenant’s expense by filing the bond
required by law or otherwise.  If Tenant fails so to discharge or bond any lien,
Landlord may do so at Tenant’s expense, and Tenant shall reimburse Landlord for
any expense or cost incurred by Landlord in so doing within fifteen (15) days
after rendition of a bill therefor.

(d) All installations or work done by Tenant shall be at its own expense and
shall at all times comply with (i) laws, rules, orders and regulations of
governmental authorities having jurisdiction thereof; (ii) orders, rules and
regulations of any Board of Fire Underwriters, or any other body hereafter
constituted exercising similar functions, and governing insurance rating
bureaus; (iii) the Rules and Regulations of Landlord, initially set forth in
Exhibit 4 hereof, as the same may be reasonably modified from time to time over
the Term of this Lease by prior written notice to Tenant; and (iv) plans and
specifications prepared by and at the expense of Tenant theretofore submitted to
and approved by Landlord.

(e) Tenant shall procure all necessary permits before undertaking any work in
the Premises; do all of such work in a good and workmanlike manner, employing
materials of good quality and complying with all governmental requirements; and
defend, save harmless, exonerate and indemnify Landlord and Landlord’s managing
agent from all injury, loss or damage to any person or property occasioned by or
growing out of such work.  Tenant shall cause contractors employed by Tenant (i)
to carry the insurance required in Section II of Exhibit 3 and (ii) to submit
certificates evidencing such coverage to Landlord prior to the commencement of
such work.

15.

REPAIRS BY TENANT--FLOOR LOAD

15.1 Repairs by Tenant.  Tenant shall keep the interior, non-structural elements
of the Premises neat and clean and in such repair, order and condition as the
same are in on the Commencement Date or may be put in during the Term hereof,
reasonable use and wearing thereof and damage by fire or by other casualty and
repairs for which Landlord is responsible excepted.  Tenant shall be solely
responsible for the proper maintenance of all equipment

22

--------------------------------------------------------------------------------

 

and appliances operated by Tenant, including, without limitation, copiers, laser
printers, computers and refrigerators.  Tenant shall be responsible for
janitorial services to be provided to any non-core lavatories currently existing
within the Premises.  Tenant shall make all repairs in and about the Premises
necessary to preserve them in such repair, order and condition, which repairs
shall be in quality and class equal to the original work.   If Tenant shall fail
to complete any required repair within thirty (30) days after Landlord’s written
notice thereof, Landlord may elect, at the expense of Tenant, to make any such
repairs or to repair any damage or injury to the Building or the Premises caused
by moving property of Tenant in or out of the Building, or by installation or
removal of furniture or other property, or by misuse by, or neglect, or improper
conduct of, Tenant or Tenant’s servants, employees, agents, contractors, or
licensees.

15.2 Floor Load--Heavy Machinery.  Tenant shall not place a load upon any floor
of the Premises exceeding the floor load per square foot of area which such
floor was designed to carry and which is allowed by law (i.e., 1,000 pounds per
square foot of floor area).  Landlord reserves the right to prescribe the weight
and position of all business machines and mechanical equipment, including safes,
which shall be placed so as to distribute the weight.  Business machines and
mechanical equipment shall be placed and maintained by Tenant at Tenant’s
expense in settings sufficient in Landlord’s reasonable judgment to absorb and
prevent vibration, noise and annoyance.  Tenant shall not move any safe, heavy
machinery, heavy equipment, freight, bulky matter, or fixtures into or out of
the Building without Landlord’s prior written consent.  If such safe, machinery,
equipment, freight, bulky matter or fixtures require special handling, Tenant
agrees to employ only persons holding a Master Rigger’s License to do said work,
and that all work in connection therewith shall comply with applicable laws and
regulations.  Any such moving shall be at the sole risk and hazard of Tenant,
and subject to the waiver of subrogation, Tenant will defend, indemnify and save
Landlord harmless against and from any liability, loss, injury, claim or suit
resulting directly or indirectly from such moving.  Proper placement of all such
business machines, etc., in the Premises shall be Tenant’s responsibility.

16.

INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

16.1 General Liability Insurance.  Tenant shall procure, keep in force, maintain
and pay for insurance throughout the Term in accordance with the terms and in
the amounts set forth in Exhibit 3.

16.2 General.  Subject to the waiver of subrogation set forth in Section 20
herein, Tenant will save Landlord, its agents and employees, harmless and will
exonerate, defend and indemnify Landlord, its agents and employees, from and
against any and all claims, liabilities or penalties asserted by or on behalf of
any third party arising from Tenant’s breach of this Lease or:

(a) On account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring on the Premises on account of or based upon the
act, omission, fault, negligence or misconduct of any person whomsoever (except
to the extent the same is caused by Landlord, its agents, contractors or
employees);

(b) On account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring elsewhere (other than on the Premises) in or
about the Building (and, in particular, without limiting the generality of the
foregoing, on or about the elevators, stairways, public corridors, sidewalks,
concourses, arcades, malls, galleries, vehicular tunnels, approaches, areaways,
roof, or other appurtenances and facilities used in connection with the Building
or Premises) arising out of the use or occupancy of the Building or Premises by
Tenant, or by any person claiming by, through or under Tenant, or on account of
or based upon the negligent acts or omissions or willful misconduct of Tenant,
its agents, employees or contractors; and

(c) On account of or based upon (including monies due on account of) any work or
thing whatsoever done (other than by Landlord or its contractors, or agents or
employees of either) on the Premises during the Term of this Lease and during
the period of time, if any, prior to the Commencement Date that Tenant may have
been given access to the Premises.

The foregoing indemnity shall not apply to any claims, liabilities or penalties
arising from the negligence or willful misconduct of Landlord or any of
Landlord’s agents, employees or contractors or due to any breach of this Lease
by Landlord.

23

--------------------------------------------------------------------------------

 

16.3 Property of Tenant.  In addition to and not in limitation of the foregoing,
Tenant covenants and agrees that, to the maximum extent permitted by law, all
merchandise, furniture, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the Premises or Building, in the public corridors, or on the
sidewalks, areaways and approaches adjacent thereto, shall be at the sole risk
and hazard of Tenant, and that if the whole or any part thereof shall be
damaged, destroyed, stolen or removed from any cause or reason whatsoever, no
part of said damage or loss shall be charged to, or borne by, Landlord.

16.3A Landlord’s Indemnity of Tenant.   Landlord, subject to the limitations on
Landlord’s liability contained elsewhere in this Lease, agrees to hold Tenant
harmless and to defend, exonerate and indemnify Tenant from and against any and
all claims, liabilities, or penalties asserted by or on behalf of any third
party for damage to property or injuries to persons sustained or occurring in
the Building to the extent arising from the negligence or willful misconduct of
Landlord or Landlord’s agents, employees or contractors.

16.4 Bursting of Pipes, etc.  Landlord shall not be liable for any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, air contaminants or emissions, electricity, electrical or electronic
emanations or disturbance, water, rain or snow or leaks from any part of the
Building or from the pipes, appliances, equipment or plumbing works or from the
roof, street or sub-surface or from any other place or caused by dampness,
vandalism, malicious mischief or by any other cause of whatever nature, unless
(x) caused by or due to the negligence of Landlord, its agents, servants or
employees, and (y) if Tenant knew of such condition sufficiently in advance of
the occurrence of any such injury or damage as would have enabled Landlord to
prevent such damage or loss had Tenant notified Landlord of such condition, only
after (i) notice to Landlord of the condition and (ii) the expiration of a
reasonable time (such reasonableness to take into account the potential
seriousness of the condition and, in the event of imminent danger to persons or
property, shall mean promptly upon receipt of such notice) after such notice has
been received by Landlord without Landlord having taken all reasonable and
practicable means to cure or correct such condition.  In the case of (ii) above,
pending such cure or correction by Landlord, Tenant shall take all reasonably
prudent temporary measures and safeguards to prevent any injury, loss or damage
to persons or property.  Subject to the foregoing, in no event shall Landlord be
liable for any property loss, the risk of which is covered by Tenant's insurance
or is required to be so covered by this Lease; nor shall Landlord or its agents
be liable for any such damage caused by other tenants or persons in the Building
or caused by operations in construction of any private, public, or quasi-public
work; nor shall Landlord be liable for any latent defect in the Premises or in
the Building.

16.5 Repairs and Alterations--No Diminution of Rental Value.

(a) Except as may be otherwise specifically provided in this Lease, there shall
be no allowance to Tenant for diminution of rental value and no liability on the
part of Landlord by reason of inconvenience, annoyance or injury to Tenant
arising from any repairs, alterations, additions, replacements or improvements,
or any related work made by Landlord, Tenant or others in or to any portion of
the Building or Premises or any property adjoining the Building, or in or to
fixtures, appurtenances, or equipment thereof, or for failure of Landlord or
others to make any repairs, alterations, additions or improvements in or to any
portion of the Building, or of the Premises, or in or to the fixtures,
appurtenances or equipment thereof.

(b) Notwithstanding anything to the contrary in this Lease contained, if due to
any such repairs, alterations, replacements, or improvements made by Landlord (a
“Repair Interruption”) or if due to Landlord’s failure to make any repairs,
alterations, or improvements required to be made by Landlord (a “Failure to
Repair”), any portion of the Premises becomes untenantable or inaccessible so
that for the Premises Untenantability Cure Period, as hereinafter defined, the
continued operation in the ordinary course of Tenant’s business is materially
adversely affected, then, provided that Tenant ceases to use the affected
portion of the Premises for the conduct of its business during the entirety of
the Premises Untenantability Cure Period by reason of such untenantability or
inaccessibility, and that such untenantability or inaccessibility and Landlord’s
inability to cure such condition is not caused by the fault or neglect of Tenant
or Tenant’s agents, employees or contractors, Yearly Rent, Tenant’s
Proportionate Share of Taxes and Tenant’s Proportionate Share of Operating Costs
shall thereafter be abated in proportion to such untenantability until the day
such condition is completely corrected and Tenant can use and access the
Premises or such portion thereof for the conduct of its business therein. For
the purposes hereof, the “Premises Untenantability Cure Period” shall be defined
as four (4) consecutive business days after Landlord’s receipt of written notice
from

24

--------------------------------------------------------------------------------

 

Tenant of the condition causing untenantability in the Premises, provided
however, that the Premises Untenantability Cure Period shall be ten (10)
consecutive business days after Landlord’s receipt of written notice from Tenant
of such condition causing untenantability in the Premises if either
the  condition was caused by causes beyond Landlord’s control or Landlord is
unable to cure such condition as the result of causes beyond Landlord’s control.

(c) The provisions of Section 16.5(b) shall not apply in the event of
untenantability caused by fire or other casualty, or taking (see Articles 19 and
21).  Tenant’s sole remedy in the case of a Repair Interruption shall be as set
forth in this Section 15.5.

17.

ASSIGNMENT, MORTGAGING AND SUBLETTING

(a) Except as expressly provided in this Article 16, Tenant covenants and agrees
that neither this Lease nor the Term and estate hereby granted, nor any interest
herein or therein, will be assigned, mortgaged, pledged, hypothecated,
encumbered or otherwise transferred, voluntarily, by operation of law or
otherwise, and that neither the Premises, nor any part thereof will be
encumbered in any manner by reason of any act or omission on the part of Tenant,
or used or occupied, or permitted to be used or occupied, or utilized for desk
space or for mailing privileges, by anyone other than Tenant, or for any use or
purpose other than the Permitted Use, or be sublet, or offered or advertised for
subletting without Landlord’s prior written consent and subject to
Section (b)(3) below of this Section 16.  Notwithstanding the foregoing, it is
hereby expressly understood and agreed however, if Tenant is a business entity,
that the assignment or transfer of this Lease, and the Term and estate hereby
granted, to any business entity into which Tenant is merged (including any
merger where Tenant is the surviving entity) or with which Tenant is
consolidated, which business entity shall have a net worth, as determined in
accordance with generally accepted accounting principles, of at least Two
Hundred Fifty Million Dollars $250,000,000.00 or which acquires all or
substantially all of Tenant’s business (whether by stock purchase or otherwise)
or assets,  or through a reorganization of Tenant from one form of legal entity
into another form of legal entity so long as the successor entity assumes by
operation of law or otherwise the obligations of Tenant under this Lease, (such
business entity being hereinafter called “Permitted Assignee”), shall not
require Landlord’s consent or the giving of a Recapture Offer (defined below),
but upon the express condition that Permitted Assignee and Tenant shall promptly
execute, acknowledge and deliver to Landlord an agreement (“Assumption
Agreement”) in form and substance reasonably satisfactory to Landlord whereby
Permitted Assignee shall agree to be independently bound by and upon all the
covenants, agreements, terms, provisions and conditions set forth in this Lease
on the part of Tenant to be performed, and whereby Permitted Assignee shall
expressly agree that the provisions of this Article 16 shall, notwithstanding
such assignment or transfer, continue to be binding upon it with respect to all
future assignments and transfers. In addition to the foregoing, the transaction
by which the Tenant becomes, and the trading of the Tenant’s voting stock while
the Tenant remains, a so-called reporting public corporation under the
provisions of the Securities Exchange Act of 1934, as amended, the outstanding
voting stock of which is registered in accordance with the provisions of the
Securities Act of 1933, as amended, and actively traded on the New York Stock
Exchange or another recognized, national securities exchange (and for the
purposes hereof, the term “voting stock” shall refer to shares of stock
regularly entitled to vote for the election of directors of the corporation)
shall not require Landlord’s consent or the giving of the Recapture Offer.

(b) Except for an assignment or sublease to a Permitted Assignee or to an
Affiliated Entity, as defined below, then, notwithstanding anything to the
contrary in this Lease contained:

(1) Tenant shall, prior to offering or advertising the Premises, or any portion
thereof, for sublease give Landlord a Recapture Offer, as hereinafter defined.  

(2) For the purposes hereof, a “Recapture Offer” shall be defined as a notice in
writing from Tenant to Landlord which:

(i) States that Tenant desires to sublet the Premises, or a portion thereof.

(ii) Identifies the affected portion of the Premises (“Recapture Premises”).

25

--------------------------------------------------------------------------------

 

(iii) Identifies the period of time (“Recapture Period”) during which Tenant
proposes to sublet the Recapture Premises or to assign its interest in this
Lease.

(iv) Offers to Landlord to terminate this Lease in respect of the Recapture
Premises (in the case of a subletting for the remainder of the Term of this
Lease) or to suspend the Term of this Lease pro tanto in respect of the
Recapture Period (i.e., the Term of this Lease in respect of the Recapture
Premises shall be terminated during the Recapture Period and Tenant's rental
obligations shall be reduced in proportion to the ratio of the Total Rentable
Area of the Recapture Premises to the Total Rentable Area of the Premises then
demised to Tenant), except that, if the Recapture Period is not for the
remainder of the Term, then Landlord or its assignee or subtenant will, unless
Tenant agrees otherwise, restore the Recapture Premises to the condition on
which it was delivered to Landlord and repair any and all damage to the
Recapture Premises that may have occurred following such delivery by Tenant.  

(3) Landlord shall have thirty (30) days to accept a Recapture Offer.  If
Landlord does not timely give written notice to Tenant accepting a Recapture
Offer, then within the same thirty (30) day period Landlord shall not
unreasonably withhold, condition, or delay its consent to a sublease of the
Recapture Premises for the Recapture Period, or an assignment of Tenant's
interest in this Lease, as the case may be, to a Qualified Transferee, as
hereinafter defined.  If Landlord recaptures a portion of the Premises, Landlord
shall perform, at its expense, such work as shall be necessary to comply with
applicable Laws and lawfully demise the recaptured portion of the Premises.

(4) For the purposes hereof, a “Qualified Transferee” shall be defined as a
person, firm or corporation which, in Landlord's reasonable opinion:

(i) is financially responsible and of good reputation;

(ii) shall use the Premises for no other purpose than the Permitted Use; and

(iii) is not a Restricted Occupant, as hereinafter defined.

(5) For the purposes hereof, a “Restricted Occupant” shall be defined as any
existing tenant or subtenant of premises in the Building (“Occupant”) unless
such Occupant satisfies all three of the following criteria:

(i) Such Occupant desires to occupy the applicable portion of the Premises for
expansion purposes only; and

(ii) Such Occupant’s occupancy of the applicable portion of the Premises will
not, either directly or indirectly, cause a vacancy in the premises which such
Occupant then occupies in the Building; and  

(iii) Such Occupant’s need, as to the size of premises and length of term,
cannot then (i.e., at the time that Tenant requests Landlord's consent to such
Occupant) be satisfied by Landlord in the Building.

(6) Notwithstanding anything to the contrary in this Article 16(b) contained:

(i) If Tenant is in default of its obligations under this Lease continuing
beyond the expiration of the applicable notice, grace or cure period at the time
that it makes the aforesaid offer to Landlord, such default shall be deemed to
be a “reasonable” reason for Landlord withholding its consent to any proposed
subletting or assignment; and

26

--------------------------------------------------------------------------------

 

(ii) If Tenant does not enter into a sublease with a subtenant (or an assignment
to an assignee, as the case may be) approved by Landlord, as aforesaid, on or
before the date which is twelve (12) months after the earlier of: (x) the
expiration of said thirty (30) day period, or (y) the date that Landlord
notifies Tenant that Landlord will not accept Tenant’s offer to terminate or
suspend this Lease, then before entering into any assignment or sublease, Tenant
shall again offer to Landlord, in accordance with this Article 16(b), either to
terminate or to suspend this Lease in respect of the portion of the Premises
proposed to be sublet (or in respect of the entirety of the Premises in the
event of a proposed assignment, as the case may be).  If Tenant shall make any
subsequent offers to terminate or suspend this Lease pursuant to this Article
16(b), any such subsequent offers shall be treated in all respects as if it is
Tenant's first offer to suspend or terminate this Lease pursuant to this Article
16(b), provided that the period of time Landlord shall have in which to accept
or reject such subsequent offer shall be ten (10) business days.

(7) No subletting or assignment shall relieve Tenant of its primary obligation
as party-Tenant hereunder, nor shall it reduce or increase Landlord's
obligations under this Lease.

(c) Notwithstanding anything to the contrary herein contained, Tenant shall have
the right, without obtaining Landlord's consent and without giving Landlord a
Recapture Offer, to assign its interest in this Lease or to sublease the
Premises, or any portion thereof, to an Affiliated Entity, as hereinafter
defined, so long as such entity remains in such relationship to Tenant, and
provided that prior to or simultaneously with such assignment, such Affiliated
Entity executes and delivers to Landlord an Assumption Agreement, as hereinabove
defined.  For the purposes hereof, an “Affiliated Entity” shall be defined as
any entity which is controlled by, is under common control with, or which
controls Tenant.  For the purposes hereof, control shall mean the direct or
indirect ownership of more than fifty (50%) percent of the beneficial interest
of the entity in question.

(d) If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anybody other than Tenant, Landlord may, at any time following a
default which is not cured within applicable notice and cure periods, and from
time to time, collect rent and other charges from the assignee, subtenant or
occupant, and apply the net amount collected to the rent and other charges
herein reserved then due and thereafter becoming due, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of this covenant,
or the acceptance of the assignee, subtenant or occupant as a tenant, or a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained.  Any consent by Landlord to a particular
assignment or subletting shall not in any way diminish the prohibition stated in
the first sentence of this Article 16 or the continuing liability of Tenant
named on Exhibit 1 as the party Tenant under this Lease.  No assignment or
subletting shall affect the purpose for which the Premises may be used as stated
in Exhibit 1.

(e) In the event of an assignment of this Lease or a sublease of the Premises or
any portion thereof to anyone other than a Permitted Assignee or Affiliated
Entity, Tenant shall pay to Landlord fifty percent (50%) of any Net Transfer
Profit (as defined below), payable in accordance with the following.  In the
case of an assignment of this Lease, “Net Transfer Profit”:  (1) shall be
defined as the amount (if any) by which any consideration paid by the assignee,
if any, specifically for or as an inducement to Tenant to make said assignment
exceeds the reasonable attorneys' fees, architectural and engineering fees,
construction costs and brokerage fees and other inducements or concessions
incurred by Tenant in order to effect such transfer (collectively, “Transfer
Expenses”), and (2) shall be payable within five (5) business days following
receipt of the payment to be made by the assignee to Tenant.  In the case of a
sublease, “Net Transfer Profit”:  (3) shall be defined as a monthly amount equal
to the amount by which the sublease rent actually received and other charges
payable by the subtenant to Tenant under the sublease exceed the sum of the rent
and other charges payable under this Lease for the Premises or allocable to the
sublet portion thereof, plus the Transfer Expenses incurred with respect to such
sublease, and (4) shall be payable on a monthly basis within five (5) business
days following receipt of the subtenant’s payment of rent to Tenant under the
sublease and after Tenant recovers such Transfer Expenses.  Net Transfer Profit
shall not include any amounts paid to Tenant for purchase or rental of
furniture, fixtures or improvements or for leasehold improvements; provided,
however, that Tenant shall not include the cost of any such items in Transfer
Expenses.

27

--------------------------------------------------------------------------------

 

(f) The listing of any name other than that of Tenant, whether on the doors of
the Premises or on the Building directory, or otherwise, shall not operate to
vest in any such other person, firm or corporation any right or interest in this
Lease or in the Premises or be deemed to effect or evidence any consent of
Landlord, it being expressly understood that any such listing is a privilege
extended by Landlord revocable at will by written notice to Tenant.

(g) Tenant shall pay Landlord a review fee in the amount of Landlord’s
reasonable, out of pocket costs for Landlord’s review of any requests by Tenant
to sublet the Premises or assign its interest in this Lease.  Such fee or costs
shall be deemed to be additional rent under this Lease.

(h) Notwithstanding anything to the contrary herein contained, Tenant shall have
the right, upon prior notice to Landlord but without having to obtain Landlord’s
consent, to sublet up to ten percent (10%) of the floor area of the Premises for
Internal Sublet Offices, as hereinafter defined, to Affiliated Entities and
Tenant’s clients, Tenant’s customers and Tenant’s business partners
(collectively the “Permitted Users”).  For purposes of this Paragraph, an
“Internal Sublet Office” shall have access to the Common Areas of the Building
only through Tenant’s reception area and a secondary exit from Tenant’s
Premises.  Tenant shall be responsible for the Permitted Users complying with
the terms and conditions of this Lease, and any failure of the Permitted Users
to comply with the terms and conditions of this Lease shall be deemed a failure
by Tenant to comply.  Tenant acknowledges and agrees that it shall be
responsible for all acts, omissions and negligence of the Permitted Users

18.

MISCELLANEOUS COVENANTS

Tenant covenants and agrees as follows:

18.1 Rules and Regulations.  Tenant will faithfully observe and comply with the
Rules and Regulations annexed hereto as Exhibit 4 and such other and further
reasonable Rules and Regulations as Landlord hereafter at any time or from time
to time may make and may communicate in writing to Tenant, which in the
reasonable judgment of Landlord shall be necessary for the reputation, safety,
care or appearance of the Building, or the preservation of good order therein,
or the operation or maintenance of the Building, or the equipment thereof, or
the comfort of tenants or others in the Building, provided, however, that in the
case of any conflict between the provisions of this Lease and any such
regulations, the provisions of this Lease shall control, and provided further
that nothing contained in this Lease shall be construed to impose upon Landlord
any duty or obligation to enforce the Rules and Regulations or the terms,
covenants or conditions in any other lease as against any other tenant and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, contractors, visitors, invitees or
licensees. Notwithstanding anything to the contrary in this Lease contained,
Landlord agrees that it will not enforce said Rules and Regulations against
Tenant in a discriminatory or arbitrary manner.

18.2 Access to Premises.  Tenant shall:  (i) permit Landlord to erect, use and
maintain pipes, ducts and conduits in and through the Premises, provided the
same do not materially reduce the floor area or materially adversely affect the
appearance thereof; (ii) upon prior oral/email notice (except that no notice
shall be required in emergency situations), permit Landlord and any mortgagee of
the Building or the Building and land or of the interest of Landlord therein,
and any lessor under any underlying lease, and their representatives, to have
reasonable access to and to enter upon the Premises at all reasonable hours for
the purposes of inspection or of making repairs, replacements or improvements in
or to the Premises or the Building or equipment (including, without limitation,
sanitary, electrical, heating, air conditioning or other systems) or of
complying with all laws, orders and requirements of governmental or other
authority or of exercising any right reserved to Landlord by this Lease
(including the right during the progress of any such repairs, replacements or
improvements or while performing work and furnishing materials in connection
with compliance with any such laws, orders or requirements to take upon or
through, or to keep and store within, the Premises all necessary materials,
tools and equipment, provided that such storage does not adversely affect
Tenant’s access to or the use and occupancy of the Premises); and (iii) permit
Landlord, at reasonable times, to show the Premises during ordinary Business
Hours to any existing or prospective mortgagee, purchaser, or assignee of any
mortgage of the Building or of the Building and the land or of the interest of
Landlord therein, and during the period of twelve (12) months next preceding the
Expiration Date to any person contemplating the leasing of the Premises or any
part thereof.  If Tenant shall not be personally present to open and permit an
entry into the Premises at any time when for any reason an entry therein shall
be necessary or

28

--------------------------------------------------------------------------------

 

permissible, Landlord or Landlord's agents may enter the same by a master key,
or, in the event of an emergency, may forcibly enter the same, without rendering
Landlord or such agents liable therefor (if during such entry Landlord or
Landlord's agents shall accord reasonable care to Tenant's property), and
without in any manner affecting the obligations and covenants of this Lease;
provided, however, except in an emergency, Landlord shall use reasonable efforts
to schedule any access in advance with Tenant and at times when Tenant is
reasonably able to have a representative present during such access.  Landlord
shall exercise its rights of access to the Premises permitted under any of the
terms and provisions of this Lease in such manner as to minimize to the extent
practicable interference with Tenant's use and occupation of the Premises.  

18.3 Accidents to Sanitary and Other Systems.  Tenant shall give to Landlord
prompt notice of any fire or accident in the Premises or in the Building and of
any damage to, or defective condition in, any part or appurtenance of the
Building including, without limitation, sanitary, electrical, ventilation,
heating and air conditioning or other systems located in, or passing through,
the Premises.  Except as otherwise provided in Articles 19 and 21, and subject
to Tenant's obligations in Article 15, such damage or defective condition shall
be remedied by Landlord with reasonable diligence, but if such damage or
defective condition was caused by Tenant or by the employees, licensees,
contractors or invitees of Tenant, the cost to remedy the same shall be paid by
Tenant, subject to the waiver of subrogation in this Lease.  In addition, all
reasonable costs incurred by Landlord in connection with the investigation of
any notice given by Tenant shall be paid by Tenant if the reported damage or
defective condition was caused by Tenant or by the employees, licensees,
contractors, or invitees of Tenant, subject to the waiver of subrogation in this
Lease.  Tenant shall not be entitled to claim any eviction from the Premises or
any damages arising from any such damage or defect unless the same (i) shall
have been occasioned by the negligence or willful misconduct of Landlord, its
agents, servants or employees and (ii) shall not, after notice to Landlord of
the condition, have been cured or corrected within thirty (30) days after such
notice has been received by Landlord; and in case of a claim of eviction unless
such damage or defective condition shall have rendered the Premises untenantable
and they shall not have been made tenantable by Landlord within the aforesaid
thirty (30) days.

18.4 Signs, Blinds and Drapes.

Tenant shall put no signs in any part of the Building.  Except for the building
standard window blinds to be installed by Landlord, at Landlord’s cost and
expense in accordance with Section 4.2, no signs or blinds may be put on or in
any window or elsewhere if visible from the exterior of the Building, nor may
the building standard drapes or blinds be removed by Tenant.  Notwithstanding
the foregoing, Landlord shall, at Landlord’s cost, during the Term of this
Lease, list Tenant’s name on all Building directories, including in the main
Building lobby and the second floor elevator lobby.  The initial listing of
Tenant’s name shall be at Landlord’s cost and expense.  Any changes,
replacements or additions by Tenant to such directory shall be at Tenant’s sole
cost and expense.  Tenant may hang its own drapes, provided that they shall not
in any way interfere with the building standard drapery or blinds or be visible
from the exterior of the Building and that such drapes are so hung and installed
that when drawn, the building standard drapery or blinds are automatically also
drawn.  Any signs or lettering in the public corridors or on the doors shall
conform to Landlord's building standard design.  Neither Landlord’s name, nor
the name of the Building or the name of any other structure erected or used in
conjunction therewith shall be used without Landlord's consent in any
advertising material (except on business stationery or as an address in
advertising matter), nor shall any such name, as aforesaid, be used in any
undignified, confusing, detrimental or misleading manner.  

18.5 Estoppel Certificate.  Either party shall at any time and from time to time
upon not less than ten (10) business days’ prior notice to the other party (the
“Requesting Party”), execute, acknowledge and deliver to the Requesting Party a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), and the dates to which
the Yearly Rent and other charges have been paid in advance, if any, stating
whether or not such party is in default in performance of any covenant,
agreement, term, provision or condition contained in this Lease and, if so,
specifying each such default and such other facts as the Requesting Party may
reasonably request and which are customarily included in estoppels certificates,
it being intended that any such statement delivered pursuant hereto may be
relied upon by any prospective purchaser of the Building or of the Building and
the land or of any interest of Landlord therein, any mortgagee or prospective
mortgagee thereof, any lessor or prospective lessor thereof, any lessee or
prospective lessee thereof, or any prospective assignee of any mortgage
thereof.  Time is of the essence in respect of any such requested certificate,
both parties hereby acknowledging the importance of such certificates in
mortgage financing arrangements, prospective sale and the like.  If Tenant fails
to so execute and

29

--------------------------------------------------------------------------------

 

deliver such estoppel certificate within such ten (10) business day period, then
Landlord shall be entitled to send Tenant a second notice requesting such
execution and delivery of such estoppel certificate (“Second Notice”), and if
Tenant fails to execute and deliver such estoppel certificate within three (3)
days after the Second Notice, then Tenant shall pay to Landlord a fee in the
amount of Five Hundred and 00/100 Dollars ($500.00) per day for each day beyond
the third (3rd) day after the Second Notice that Tenant fails to execute and
deliver such estoppel certificate.  Such fee shall be in addition to Landlord's
other remedies hereunder.

18.6 Prohibited Materials and Property.  Tenant shall not bring or permit to be
brought or kept in or on the Premises or elsewhere in the Building (i) any
inflammable, combustible or explosive fluid, material , chemical or substance
including, without limitation, any hazardous substances (collectively,
“Hazardous Materials”) as defined under applicable state or local law, under the
Federal Comprehensive Environmental Response Compensation and Liability Act
(CERCLA), 42 USC §9601 et seq., as amended, under Section 3001 of the Federal
Resource Conservation and Recovery Act of 1976, as amended, or under any
regulation of any governmental authority regulating environmental or health
matters (collectively, “Environmental Laws”) (except for standard office
supplies and cleaning supplies used, stored, and disposed of in accordance with
applicable law) or (ii) any materials, appliances or equipment (including,
without limitation, materials, appliances and equipment selected by Tenant for
the construction or other preparation of the Premises and furniture and
carpeting) which pose any danger to life, safety or health or may cause damage,
injury or death.  Tenant shall not cause or permit any potentially harmful air
emissions, odors of cooking or other processes, or any unusual or other
objectionable odors or emissions to emanate from or permeate the Premises.  The
occasional presence of normal food odors generated by catered events in the
Atrium shall not be considered to violate the foregoing restriction.  In the
event that, during the performance of any Alterations by Tenant at the Premises,
including during the performance of the Tenant Work, the removal, encapsulation
or other remediation of Hazardous Materials determined to be present in the
Premises as of the Commencement Date shall be required pursuant to any
Environmental Laws, such removal, encapsulation or other remediation shall be
performed by Landlord, at Landlord’s expense, to the extent required by such
Environmental Laws and if any portion of the Premises is rendered unusable or
inaccessible as a result of the presence or remediation of such Hazardous
Materials, then the Yearly Rent, Operating Expense Excess and Tax Excess shall
be abated in proportion to such untenantability until such time as the affected
portion of the Premises is usable and accessible.  

18.7 Requirements of Law--Fines and Penalties.  Tenant at its sole expense shall
comply with all laws, rules, orders and regulations, including, without
limitation, all energy-related requirements, of Federal, State, County and
Municipal Authorities and with any direction of any public officer or officers,
pursuant to law, which shall impose any duty upon Landlord or Tenant with
respect to or arising out of Tenant's use or occupancy of the Premises.  Tenant
shall reimburse and compensate Landlord for all expenditures made by, or damages
or fines sustained or incurred by, Landlord due to nonperformance or
noncompliance with or breach or failure to observe any item, covenant, or
condition of this Lease upon Tenant’s part to be kept, observed, performed or
complied with.  If Tenant receives notice of any violation of law, ordinance,
order or regulation applicable to the Premises, it shall give prompt notice
thereof to Landlord. During the Term, Tenant shall not be responsible for the
costs to make Common Areas of the Building or any entrance to the Premises
comply with applicable law, including the Americans with Disabilities Act (42
U.S.C. § 12101 et. seq.) and the regulations and Accessibility Guidelines for
Buildings and Facilities issued pursuant thereto, unless the requirement to
comply was triggered by either (i) Tenant’s particular use of the premises
(versus general office or retail use) or (ii) any improvements to the premises
made by or on behalf of Tenant.  However, Tenant agrees that, within the
Premises, it shall be responsible for compliance with the Americans with
Disabilities Act (42 U.S.C. § 12101 et. seq.) and the regulations and
Accessibility Guidelines for Buildings and Facilities issued pursuant thereto.

18.8 Tenant’s Acts--Effect on Insurance.  Tenant shall not do or permit to be
done any act or thing upon the Premises or elsewhere in the Building which will
invalidate or be in conflict with any insurance policies covering the Building
and the fixtures and property therein; and shall not do, or permit to be done,
any act or thing upon the Premises which shall subject Landlord to any liability
or responsibility for injury to any person or persons or to property by reason
of any business or operation being carried on upon said Premises or for any
other reason.  Tenant at its own expense shall comply with all rules, orders,
regulations and requirements of the Board of Fire Underwriters, or any other
similar body having jurisdiction, and shall not (i) do, or permit anything to be
done, in or upon the Premises, or bring or keep anything therein, except as now
or hereafter permitted by the Fire Department, Board of Underwriters, Fire
Insurance Rating Organization, or other authority having jurisdiction, and then
only in

30

--------------------------------------------------------------------------------

 

such quantity and manner of storage as will not increase the rate for any
insurance applicable to the Building, or (ii) use the Premises in a manner which
shall increase such insurance rates on the Building, or on property located
therein, over that applicable when Tenant first took occupancy of the Premises
hereunder.  If by reason of the failure of Tenant to comply with the provisions
hereof the insurance rate applicable to any policy of insurance shall at any
time thereafter be higher than it otherwise would be, Tenant shall reimburse
Landlord for that part of any insurance premiums thereafter paid by Landlord,
which shall have been charged because of such failure by Tenant.

18.9 Miscellaneous.  Tenant shall not suffer or permit the Premises or any
fixtures, equipment or utilities therein or serving the same, to be overloaded,
damaged or defaced, nor permit any hole to be drilled or made in any part
thereof, except for the purpose of hanging lightweight artwork, whiteboards,
tack boards, and similar wall hangings on the walls of the Premises.  Tenant
shall not suffer or permit any employee, contractor, business invitee or visitor
to violate any covenant, agreement or obligations of Tenant under this Lease.

19.

DAMAGE BY FIRE, ETC.

During the entire Term of this Lease, and adjusting insurance coverages to
reflect current values from time to time:--(i) Landlord shall keep the Building
(excluding the Tenant Work Alterations installed in the Premises after the
Commencement Date (“Later Alterations”) and any personal property or trade
fixtures installed by or at the expense of Tenant) insured in accordance with
Exhibit 3; and (ii) Tenant shall keep its personal property and trade fixtures
in and about the Premises and the Later Alterations insured in accordance with
Exhibit 3.  

If any portion of the Premises required to be insured by Landlord under the
preceding paragraph shall be damaged by fire or other insured casualty, or the
use thereof or access thereto shall be legally prohibited (or prohibited by
Landlord) due to fire or other insured casualty (regardless of whether or not
such fire or other insured casualty actually damages the Premises), Landlord
shall proceed with diligence, subject to the then applicable statutes, building
codes, zoning ordinances, and regulations of any governmental authority, and at
the expense of Landlord (but only to the extent of insurance proceeds made
available to Landlord by any mortgagee of the real property of which the
Premises are a part) to repair or cause to be repaired such damage, provided,
however, in respect of any Later Alterations as shall have been damaged by such
fire or other casualty and which (in the judgment of Landlord) can more
effectively be repaired as an integral part of Landlord’s repair work on the
Premises, that such repairs to such Later Alterations shall be performed by
Landlord but at Tenant’s expense (which expense shall be limited to the proceeds
of insurance maintained by Tenant or required to be maintained by Tenant
hereunder, plus the deductible payable under the applicable policy); in all
other respects, all repairs to and replacements of Tenant’s property and Later
Alterations shall be made by and at the expense of Tenant.  If the Premises or
any part thereof shall have been rendered unfit for use and occupation hereunder
by reason of such damage, the Yearly Rent (together with Operating Costs Excess
and Tax Excess) and electricity charges or a just and proportionate part
thereof, according to the nature and extent to which the Premises shall have
been so rendered unfit, shall be suspended or abated until the Premises (except
as to the property which is to be repaired by or at the expense of Tenant), or
legal access thereto or use thereof as aforesaid, shall have been restored as
nearly as practicably may be to the condition in which they were immediately
prior to such fire or other casualty, provided, however, that if Landlord or any
mortgagee of the Building or of the Building and the land or Landlord’s interest
therein shall be unable to collect the insurance proceeds (including rent
insurance proceeds) applicable to such damage or associated business
interruption because of some action or inaction on the part of Tenant, or the
employees, licensees or invitees of Tenant and such action or inaction is not
cured within ten (10) days after receipt of written notice from Landlord, the
cost of repairing such damage shall be paid by Tenant and there shall be no
abatement of rent.  Notwithstanding the foregoing, the abatement of Rent shall
continue for one hundred fifty (150) days following Landlord’s restoration to
permit Tenant to restore the later Alterations.  Landlord shall not be liable
for delays in the making of any such repairs which are due to government
regulation, casualties and strikes, unavailability of labor and materials, and
other causes beyond the reasonable control of Landlord, nor shall Landlord be
liable for any inconvenience or annoyance to Tenant or injury to the business of
Tenant resulting from such delays in repairing such damage.  If (i) the Premises
(or legal access thereto or use thereof) are so damaged or prevented by fire or
other casualty (whether or not insured) at any time during the last twenty-four
(24) months of the Term hereof that the cost to repair such damage is reasonably
estimated to exceed one third of the total Yearly Rent payable hereunder for the
period from the estimated date of restoration until the Expiration Date, or (ii)
the Building (whether or not including any portion of the Premises) is so
damaged by fire or other casualty (whether or not insured) that substantial
alteration or reconstruction or demolition of the Building shall in Landlord’s
judgment

31

--------------------------------------------------------------------------------

 

be required, then and in either of such events, this Lease and the Term hereof
may be terminated at the election of Landlord or Tenant by a notice in writing
of its election so to terminate which shall be given within sixty (60) days
following such fire or other casualty, the effective termination date of which
shall be not less than thirty (30) days after the day on which such termination
notice is received by the other party; provided, however, with respect to any
termination under clause (ii) where the Premises have not been damaged, Tenant
may elect to extend the termination date to the date that is one hundred eighty
(180) days after delivery of Landlord’s termination notice.  In the event of any
termination, this Lease and the Term hereof shall expire as of such effective
termination date as though that were the Expiration Date as stated in Exhibit 1
and the Yearly Rent shall be apportioned as of such date; and if the Premises or
any part thereof shall have been rendered unfit for use and occupation by reason
of such damage the Yearly Rent (together with Operating Costs Excess, Tax
Excess, and Electricity Charge) for the period from the date of the fire or
other casualty to the effective termination date, or a just and proportionate
part thereof, according to the nature and extent to which the Premises shall
have been so rendered unfit, shall be abated.

20.

WAIVER OF SUBROGATION

In any case in which Tenant shall be obligated to pay to Landlord any loss,
cost, damage, liability, or expense suffered or incurred by Landlord, Landlord
shall allow to Tenant as an offset against the amount thereof (i) the net
proceeds of any insurance collected by Landlord for or on account of such loss,
cost, damage, liability or expense, and (ii) if such loss, cost, damage,
liability or expense shall have been caused by a peril against which Landlord
has agreed to procure insurance coverage under the terms of this Lease, the
amount of such insurance coverage, whether or not actually procured by
Landlord.  Landlord agrees that the deductible under such policy shall be a
commercially reasonable amount.

In any case in which Landlord or Landlord’s managing agent shall be obligated to
pay to Tenant any loss, cost, damage, liability or expense suffered or incurred
by Tenant, Tenant shall allow to Landlord or Landlord's managing agent, as the
case may be, as an offset against the amount thereof (i) the net proceeds of any
insurance collected by Tenant for or on account of such loss, cost, damage,
liability, or expense, and (ii) if such loss, cost, damage, liability or expense
shall have been caused by a peril against which Tenant has agreed to procure
insurance coverage under the terms of this Lease, the amount of such insurance
coverage, whether or not actually procured by Tenant.  Tenant agrees that the
deductible under such policy shall be a commercially reasonable amount.

The parties hereto shall each procure an appropriate clause in, or endorsement
on, any property insurance policy covering the Premises (including Later
Alterations) and the Building and personal property, fixtures and equipment
located thereon and therein, pursuant to which the insurance companies waive
subrogation or consent to a waiver of right of recovery in favor of either
party, its respective agents or employees.  Each party hereby agrees that it
will not make any claim against or seek to recover from the other or its agents
or employees for any loss or damage to the Premises, the Building, or the
claiming party’s property or the property of others claiming under such claiming
party resulting from perils required to be insured by such party’s property
insurance.

21.

CONDEMNATION - EMINENT DOMAIN

In the event that the Premises or any part thereof, or the whole or any part of
the Building, shall be taken or appropriated by eminent domain or shall be
condemned for any public or quasi-public use, or (by virtue of any such taking,
appropriation or condemnation) shall suffer any damage (direct, indirect or
consequential) for which Landlord or Tenant shall be entitled to compensation,
then (and in any such event) this Lease and the Term hereof may be terminated at
the election of Landlord by a notice in writing of its election so to terminate
which shall be given by Landlord to Tenant within sixty (60) days following the
date on which Landlord shall have received notice of such taking, appropriation
or condemnation.  In the event that a material part of the Premises or the means
of access thereto shall be so taken, appropriated or condemned, and in either
case, the remainder of the Premises or the mode of access thereto is, in
Tenant’s reasonable judgment, unsuitable for the operation of Tenant’s business
in the Premises, then (and in any such event) this Lease and the Term hereof may
be terminated at the election of Tenant by a notice in writing of its election
so to terminate which shall be given by Tenant to Landlord within sixty (60)
days following the date on which Tenant shall have received notice of such
taking, appropriation or condemnation.

Upon the giving of any such notice of termination (either by Landlord or Tenant)
this Lease and the Term hereof shall terminate on or retroactively as of the
date on which Tenant shall be required to vacate any part of the

32

--------------------------------------------------------------------------------

 

Premises or shall be deprived of a substantial part of the means of access
thereto, provided, however, that Landlord may in Landlord’s notice elect to
terminate this Lease and the Term hereof retroactively as of the date on which
such taking, appropriation or condemnation became legally effective.  In the
event of any such termination, this Lease and the Term hereof shall expire as of
such effective termination date as though that were the Expiration Date as
stated in Exhibit 1, and the Yearly Rent (together with Operating Costs Excess
and Tax Excess) shall be apportioned as of such date.  If neither party (having
the right so to do) elects to terminate Landlord will, with reasonable diligence
and at Landlord's expense, restore the remainder of the Premises, or the
remainder of the means of access, as nearly as practicably may be to the same
condition as obtained prior to such taking, appropriation or condemnation in
which event (i) the Total Rentable Area shall be equitably adjusted, (ii) a just
proportion of the Yearly Rent, according to the nature and extent of the taking,
appropriation or condemnation and the resulting permanent injury to the Premises
and the means of access thereto, shall be permanently abated, and (iii) a just
proportion of the remainder of the Yearly Rent, according to the nature and
extent of the taking, appropriation or condemnation and the resultant injury
sustained by the Premises and the means of access thereto, shall be abated until
what remains of the Premises and the means of access thereto shall have been
restored as fully as may be for permanent use and occupation by Tenant
hereunder.  Except for any award specifically reimbursing Tenant for moving or
relocation expenses or for Tenant’s personal property, or for the unamortized
value of any leasehold improvements paid for by Tenant (in excess of any
Landlord contribution), there are expressly reserved to Landlord all rights to
compensation and damages created, accrued or accruing by reason of any such
taking, appropriation or condemnation, in implementation and in confirmation of
which Tenant does hereby acknowledge that Landlord shall be entitled to receive
all such compensation and damages, grant to Landlord all and whatever rights (if
any) Tenant may have to such compensation and damages, and agree to execute and
deliver all and whatever further instruments of assignment as Landlord may from
time to time reasonably request.  In the event of any taking of the Premises or
any part thereof for temporary (i.e., not in excess of one (1) year) use, (i)
this Lease shall be and remain unaffected thereby, and (ii) Tenant shall be
entitled to receive for itself any award made to the extent allocable to the
Premises in respect of such taking on account of such use, provided, that if any
taking is for a period extending beyond the Term of this Lease, such award shall
be apportioned between Landlord and Tenant as of the Expiration Date or earlier
termination of this Lease.

22.

DEFAULT

22.1 Conditions of Limitation - Re-entry - Termination.  This Lease and the
herein Term and estate are, upon the condition that if (a) subject to Section
21.2, Tenant shall neglect or fail to perform or observe any of Tenant’s
covenants or agreements herein, including (without limitation) the covenants or
agreements with regard to the payment when due of rent, additional charges,
reimbursement for increase in Landlord’s costs, or any other charge payable by
Tenant to Landlord (all of which shall be considered as part of Yearly Rent for
the purposes of invoking Landlord’s statutory or other rights and remedies in
respect of payment defaults); or (b) Tenant shall be involved in financial
difficulties as evidenced by an admission in writing by Tenant of Tenant’s
inability to pay its debts generally as they become due, or by the making or
offering to make a composition of its debts with its creditors; or (c) Tenant
shall make an assignment or trust mortgage, or other conveyance or transfer of
like nature, of all or a substantial part of its property for the benefit of its
creditors, or (d) an attachment or other legal process shall issue against
Tenant or its property and a sale of any of its assets shall be held thereunder;
or (e) any judgment, final beyond appeal or any lien, attachment or the like
shall be entered, recorded or filed against Tenant in any court, registry, etc.
and Tenant shall fail to pay such judgment within sixty (60) days after the
judgment shall have become final beyond appeal or to discharge or secure by
surety bond such lien, attachment, etc. within sixty (60) days of such entry,
recording or filing, as the case may be; or (f) the leasehold hereby created
shall be taken on execution or by other process of law and shall not be revested
in Tenant within sixty (60) days thereafter; or (g) a receiver, sequesterer,
trustee or similar officer shall be appointed by a court of competent
jurisdiction to take charge of all or any part of Tenant’s property and such
appointment shall not be vacated within sixty (60) days; or (h) any proceeding
shall be instituted by or against Tenant pursuant to any of the provisions of
any Act of Congress or State law relating to bankruptcy, reorganizations,
arrangements, compositions or other relief from creditors, and, in the case of
any proceeding instituted against it, if Tenant shall fail to have such
proceedings dismissed within sixty (60) days or if Tenant is adjudged bankrupt
or insolvent as a result of any such proceeding, or (i) any event shall occur or
any contingency shall arise whereby this Lease, or the Term and estate thereby
created, would (by operation of law or otherwise) devolve upon or pass to any
person, firm or corporation other than Tenant, except as expressly permitted
under Article 17 hereof - then, and in any such event (except as hereinafter in
Section 22.2 otherwise provided) Landlord may, by written notice to Tenant,
elect to terminate this Lease; and thereupon (and without

33

--------------------------------------------------------------------------------

 

prejudice to any remedies which might otherwise be available for arrears of rent
or other charges due hereunder or preceding breach of covenant or agreement and
without prejudice to Tenant’s liability for damages as hereinafter stated), upon
the giving of such notice, this Lease shall terminate as of the date specified
therein as though that were the Expiration Date as stated in Exhibit 1.  Without
being taken or deemed to be guilty of any manner of trespass or conversion, and
without being liable to indictment, prosecution or damages therefor, Landlord
may, by any lawful means, enter into and upon the Premises (or any part thereof
in the name of the whole); repossess the same as of its former estate; and expel
Tenant and those claiming under Tenant.  The words “re-entry” and “re-enter” as
used in this Lease are not restricted to their technical legal meanings.

22.2 Grace Period.  Notwithstanding anything to the contrary in this Article
contained, Landlord agrees not to take any action to terminate this Lease (a)
for default by Tenant in the payment when due of any sum of money, if Tenant
shall cure such default within five (5) business days after written notice
thereof is given by Landlord to Tenant, provided, however, that no such notice
need be given and no such default in the payment of money shall be curable if on
two (2) prior occasions in any twelve (12) month period there had been a default
in the payment of money which had been cured after notice thereof had been given
by Landlord to Tenant as herein provided or (b) for default by Tenant in the
performance of any covenant other than a covenant to pay a sum of money, if
Tenant shall cure such default within a period of thirty (30) days after written
notice thereof given by Landlord to Tenant (except where the emergency nature of
the default threatens to cause bodily injury or damage to property and remedial
action should appropriately take place sooner, as indicated in such written
notice), or within such additional period as may reasonably be required to cure
such default if the default is of such a nature that it cannot be cured within
such thirty-(30)-day period, provided, however, (1) that there shall be no
extension of time beyond such thirty-(30)-day period for the curing of any such
default unless, not more than ten (10) days after the receipt of the notice of
default, Tenant in writing (i) shall specify the cause on account of which the
default cannot be cured during such period and shall advise Landlord of its
intention duly to institute all steps necessary to cure the default and (ii)
shall, as soon as reasonably practicable, duly institute and thereafter
diligently prosecute to completion all steps necessary to cure such default and,
(2) that no notice of the opportunity to cure a default need be given, and no
grace period whatsoever shall be allowed to Tenant, if the default is incurable.

Notwithstanding anything to the contrary in this Section 22.2 contained, except
to the extent prohibited by applicable law, any statutory notice and grace
periods provided to Tenant by law are hereby expressly waived by Tenant.

22.3 Damages - Termination.  Upon the termination of this Lease under the
provisions of this Article 22, Tenant shall pay to Landlord the rent and other
charges payable by Tenant to Landlord up to the time of such termination, shall
continue to be liable for any preceding breach of covenant, and in addition,
shall pay to Landlord as damages, at the election of Landlord

either:

(x) the amount (the “Excess Amount”) by which, at the time of the termination of
this Lease (or at any time thereafter if Landlord shall have initially elected
damages under subparagraph (y), below), (i) the aggregate of the rent and other
charges projected over the period commencing with such termination and ending on
the Expiration Date as stated in Exhibit 1 exceeds (ii) the aggregate projected
rental value of the Premises for such period, as such Excess Amount is reduced
to present value using a discount rate of the then-applicable federal discount
rate;

or:

(y) amounts equal to the rent and other charges which would have been payable by
Tenant had this Lease not been so terminated, payable upon the due dates
therefor specified herein following such termination and until the Expiration
Date as specified in Exhibit 1, provided, however, if Landlord shall re-let the
Premises during such period, that Landlord shall credit Tenant with the net
rents received by Landlord from such re-letting, such net rents to be determined
by first deducting from the gross rents as and when received by Landlord from
such re-letting the expenses incurred or paid by Landlord in terminating this
Lease, as well as the expenses of re-letting, including altering and preparing
the Premises for new tenants, brokers’ commissions, and all other similar and
dissimilar expenses properly chargeable against the Premises and the rental
therefrom, it being understood that any such re-

34

--------------------------------------------------------------------------------

 

letting may be for a period equal to or shorter or longer than the remaining
Term of this Lease; and provided, further, that (i) in no event shall Tenant be
entitled to receive any excess of such net rents over the sums payable by Tenant
to Landlord hereunder and (ii) in no event shall Tenant be entitled in any suit
for the collection of damages pursuant to this Subparagraph (y) to a credit in
respect of any net rents from a re-letting except to the extent that such net
rents are actually received by Landlord.  If the Premises or any part thereof
should be re-let in combination with other space, then proper apportionment on a
square foot area basis shall be made of the rent received from such re-letting
and of the expenses of re-letting.

In calculating the rent and other charges under Subparagraph (x), above, there
shall be included, in addition to the Yearly Rent, Tax Excess and Operating
Costs Excess, all other considerations agreed to be paid or performed by Tenant,
on the assumption that all such amounts and considerations would have remained
constant (except as herein otherwise provided) for the balance of the full Term
hereby granted.  

Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the Term of this Lease would have expired if it had not been terminated
hereunder.

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the Premises in the event that the Lease is terminated based upon a
default by Tenant hereunder.  Marketing of Tenant's Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord's control
in the Building shall be deemed to have satisfied Landlord's obligation to use
"reasonable efforts."  

Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant.  

22.4 Fees and Expenses.

(a) If Tenant shall default in the performance of any covenant on Tenant’s part
to be performed as in this Lease contained that continues beyond the expiration
of any applicable notice, grace or cure period, Landlord may immediately, or at
any time thereafter, without additional notice, perform the same for the account
of Tenant.  If Landlord at any time is compelled to pay or elects to pay any sum
of money, or do any act which will require the payment of any sum of money, by
reason of the failure of Tenant to comply with any provision hereof, or if
Landlord is compelled to or does incur any expense, including reasonable
attorneys’ fees, in instituting, prosecuting, and/or defending any action or
proceeding instituted by reason of any default of Tenant hereunder, Tenant shall
on demand pay to Landlord by way of reimbursement the sum or sums so paid by
Landlord with all costs and actual damages, plus interest computed as provided
in Article 6 hereof.

(b) Tenant shall pay Landlord’s cost and expense, including reasonable
attorneys’ fees, incurred (i) in enforcing any obligation of the Tenant under
this lease, but subject to the provisions of the following sentence or (ii) as a
result of Landlord, without its fault, being made party to any litigation
pending by or against Tenant or any persons claiming through or under Tenant. In
the event of any litigation or other legal proceeding (e.g., arbitration)
between Landlord and Tenant relating to the provisions of this Lease or Tenant’s
occupancy of the Premises, the losing party (i.e., based upon a judgment, final
beyond appeal) shall, upon demand, reimburse the prevailing party for its
reasonable costs of prosecuting and/or defending such proceeding (including,
without limitation, reasonable attorneys’ fees), provided however, that with
respect to arbitration, the losing party shall only be obligated to reimburse
the prevailing party for attorneys’ fees if such fees are awarded by the
arbitrator(s).

22.5 Waiver of Redemption.  Tenant does hereby waive and surrender all rights
and privileges which it might have under or by reason of any present or future
law to redeem the Premises or to have a continuance of this Lease for the Term
hereby demised after being dispossessed or ejected therefrom by process of law
or under the terms of this Lease or after the termination of this Lease as
herein provided.  Tenant specifically waives receipt of a Notice to Quit.

35

--------------------------------------------------------------------------------

 

22.6 Landlord's Remedies Not Exclusive.  The specified remedies to which
Landlord may resort hereunder are cumulative and are not intended to be
exclusive of any remedies or means of redress to which Landlord may at any time
be lawfully entitled, and Landlord may invoke any remedy (including the remedy
of specific performance) allowed at law or in equity as if specific remedies
were not herein provided for.

23.

END OF TERM - ABANDONED PROPERTY

Upon the expiration or other termination of the Term of this Lease, Tenant shall
peaceably quit and surrender to Landlord the Premises together with all
alterations and additions made thereto, broom clean, in good order, repair and
condition (except as provided herein and in Section 9.7 and Articles 19 and 21)
excepting only ordinary wear and use, damage by fire or other casualty and
damage or repairs for which, under other provisions of this Lease, Tenant has no
responsibility of repair or restoration.  Tenant shall remove all of its
property, including, without limitation, all telecommunication, computer and
other cabling installed by or for Tenant in the Premises or elsewhere in the
Building, and, to the extent specified by Landlord in writing at the time
Landlord approves such installation, all alterations and additions made by
Tenant and all partitions wholly within the Premises, and shall repair any
damages to the Premises or the Building caused by their installation or by such
removal.  Tenant’s obligation to observe or perform this covenant shall survive
the expiration or other termination of the Term of this Lease.  

Tenant will remove any personal property from the Building and the Premises upon
or prior to the expiration or termination of this Lease and any such property
which shall remain in the Building or the Premises for more than ten (10) days
thereafter shall be conclusively deemed to have been abandoned, and may either
be retained by Landlord as its property or sold or otherwise disposed of in such
manner as Landlord may see fit.  If any part thereof shall be sold, then
Landlord may receive and retain the proceeds of such sale and apply the same, at
its option, against the expenses of the sale, the cost of moving and storage,
any arrears of Yearly Rent, additional or other charges payable hereunder by
Tenant to Landlord and any damages to which Landlord may be entitled under
Article 22 hereof or pursuant to law.

Any holding over by Tenant or anyone claiming under Tenant after the expiration
of the Term of this Lease shall be treated as a tenancy at sufferance and shall
be on the terms and conditions as set forth in this Lease, as far as applicable
except that Tenant shall pay as a use and occupancy charge an amount equal to
the greater of (x) one hundred fifty percent (150%) of the Yearly Rent and Tax
Excess and Operating Costs Excess calculated (on a daily basis) at the highest
rate payable under the terms of this Lease, for the first sixty (60) days and
two hundred percent (200%) of the same thereafter, or (y) one hundred
twenty-five percent (125%) of the fair market rental value of the Premises, in
each case for the period measured from the day on which Tenant’s hold-over
commences and terminating on the day on which Tenant vacates the Premises.  In
addition, if such holdover exceeds thirty (30) days, Tenant shall save Landlord,
its agents and employees, harmless and will exonerate, defend and indemnify
Landlord, its agents and employees, from and against any and all damages which
Landlord may suffer on account of Tenant’s hold-over in the Premises after the
expiration or prior termination of the Term of this Lease.  

24.

SUBORDINATION

(a) Subject to any mortgagee's or ground lessor's election, as hereinafter
provided for, and subject to the requirements of this Section 24, this Lease is
subject and subordinate in all respects to ground leases and/or underlying
leases, and to the lien of all mortgages, any of which may now or hereafter be
placed on or affect such leases and/or the real property of which the Premises
are a part, or any part of such real property, and/or Landlord's interest or
estate therein, and to each advance made and/or hereafter to be made under any
such mortgages, and to all renewals, modifications, consolidations, replacements
and extensions thereof and all substitutions therefor.  Landlord represents that
to the actual knowledge of Landlord no matter of record prohibits or restricts
Tenant’s rights to install signage, but this representation shall not apply to
any law, regulation, or order of any governmental authority, whether or not same
is a matter of record.  This Article 24 shall be self-operative and no further
instrument or subordination shall be required.  In confirmation of such
subordination, Tenant shall execute, acknowledge and deliver promptly any
certificate or instrument that Landlord and/or any mortgagee and/or lessor under
any ground or underlying lease and/or their respective successors in interest
may request.  Tenant acknowledges that, where any consent of Landlord is
required under this Lease, any consent or approval hereafter given by Landlord
may be subject to the further consent or approval of such mortgagee, and the
failure or refusal of

36

--------------------------------------------------------------------------------

 

such mortgagee to give such consent or approval shall, notwithstanding anything
to the contrary in this Lease contained, constitute reasonable justification for
Landlord’s withholding its consent or approval.  Notwithstanding anything to the
contrary in this Article 24 contained, as to any future mortgages, ground
leases, and/or underlying lease or deeds of trust, the herein provided
subordination of this Lease and attornment shall be effective only if the
mortgagee, ground lessor or trustee therein, as the case may be, agrees, by a
written instrument in recordable form and in the commercially reasonable,
customary form of such mortgagee, ground lessor, or trustee (“Nondisturbance
Agreement”) that, as long as Tenant shall not be in terminable default of the
obligations on its part to be kept and performed under the terms of this Lease,
this Lease will not be affected and Tenant’s possession hereunder will not be
disturbed by any default in, termination, and/or foreclosure of, such mortgage,
ground lease, and/or underlying lease or deed of trust, as the case may
be.  Tenant shall be responsible for paying any fees or expenses charged by such
mortgagee, ground lessor or trustee in connection with any future Nondisturbance
Agreement.  Notwithstanding the foregoing Landlord agrees to obtain a
subordination, non-disturbance and attornment agreement for Tenant from its
current mortgagee in the form attached hereto as Exhibit 8. 

(b) Any such mortgagee or ground lessor may from time to time subordinate or
revoke any such subordination of the mortgage or ground lease held by it to this
Lease.  Such subordination or revocation, as the case may be, shall be effected
by written notice to Tenant and by recording an instrument of subordination or
of such revocation, as the case may be, with the appropriate registry of deeds
or land records and to be effective without any further act or deed on the part
of Tenant.  In confirmation of such subordination or of such revocation, as the
case may be, Tenant shall execute, acknowledge and promptly deliver any
certificate or instrument that Landlord, any mortgagee or ground lessor may
request.

(c) [Intentionally Omitted]

(d) The term “mortgage(s)” as used in this Lease shall include any mortgage or
deed of trust.  The term “mortgagee(s)” as used in this Lease shall include any
mortgagee or any trustee and beneficiary under a deed of trust or receiver
appointed under a mortgage or deed of trust.  The term “mortgagor(s)” as used in
this Lease shall include any mortgagor or any grantor under a deed of trust.

(e) If Tenant fails to execute, acknowledge and deliver any such Nondisturbance
Agreement within ten (10) days after Landlord or such mortgagee or such ground
lessor has made written request therefor,  then Landlord shall be entitled to
send Tenant a second notice requesting such execution and delivery of such
certificate or instrument (“Second Notice”), and if Tenant fails to execute and
deliver such certificate or instrument within three (3) days after the Second
Notice, then Tenant shall pay to Landlord a fee in the amount of Five Hundred
and 00/100 Dollars ($500.00) per day for each day beyond the third (3rd) day
after the Second Notice that Tenant fails to execute and deliver such
certificate or instrument.  Such fee shall be in addition to Landlord’s other
remedies hereunder.  

(f) Notwithstanding anything to the contrary contained in this Article 24, if
all or part of Landlord’s estate and interest in the real property of which the
Premises are a part shall be a leasehold estate held under a ground lease,
then:  (i) the foregoing subordination provisions of this Article 24 shall not
apply to any mortgages of the fee interest in said real property if Landlord's
leasehold estate is not subject and subordinate to such fee mortgage; and (ii)
the provisions of this Article 23 shall in no way waive, abrogate or otherwise
affect any agreement by any ground lessor (x) not to terminate this Lease
incident to any termination of such ground lease prior to its Term expiring or
(y) not to name or join Tenant in any action or proceeding by such ground lessor
to recover possession of such real property or for any other relief.

(g) In the event of any failure by Landlord to perform, fulfill or observe any
agreement by Landlord herein, in no event will Landlord be deemed to be in
default under this Lease permitting Tenant to exercise any or all rights or
remedies under this Lease until Tenant shall have given written notice of such
failure to any mortgagee (ground lessor and/or trustee) of which Tenant shall
have been advised and until a reasonable period of time (not to exceed ninety
(90) days) shall have elapsed following the giving of such notice, during which
such mortgagee (ground lessor and/or trustee) shall have the right, but shall
not be obligated, to remedy such failure.  

37

--------------------------------------------------------------------------------

 

25.

QUIET ENJOYMENT 

Landlord covenants that so long as there is no default of Tenant in existence
and continuing beyond the expiration of applicable notice and cure periods,
Tenant shall quietly enjoy the Premises from and against the claims of all
persons claiming by, through or under Landlord subject, nevertheless, to the
covenants, agreements, terms, provisions and conditions of this Lease and,
subject to the requirements of Section 23(a) above, the lien of the mortgages,
ground leases and/or underlying leases to which this Lease is subject and
subordinate, as hereinabove set forth.

Without incurring any liability to Tenant, Landlord may permit access to the
Premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshal or court officer entitled to (but provided that such party shall present
to Landlord the applicable order entered by a court of competent jurisdiction
permitting such entry), such access for the purpose of taking possession of, or
removing, Tenant’s property or for any other lawful purpose (but this provision
and any action by Landlord hereunder shall not be deemed a recognition by
Landlord that the person or official making such demand has any right or
interest in or to this Lease, or in or to the Premises), or upon demand of any
representative of the fire, police, building, sanitation or other department of
the city, state or federal governments.

26.

ENTIRE AGREEMENT -- WAIVER -- SURRENDER

26.1 Entire Agreement.  This Lease and the Exhibits made a part hereof contain
the entire and only agreement between the parties and any and all statements and
representations, written and oral, including previous correspondence and
agreements between the parties hereto, are merged herein.  Tenant acknowledges
that all representations and statements upon which it relied in executing this
Lease are contained herein and that Tenant in no way relied upon any other
statements or representations, written or oral.  Any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of this Lease in whole or in part unless such executory agreement is
in writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.

26.2 Waiver by Landlord.  The failure of Landlord to seek redress for violation,
or to insist upon the strict performance, of any covenant or condition of this
Lease, or any of the Rules and Regulations promulgated hereunder, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation.  The receipt by
Landlord of rent with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach.  The failure of Landlord to enforce
any of such Rules and Regulations against Tenant and/or any other tenant in the
Building shall not be deemed a waiver of any such Rules and Regulations.  No
provisions of this Lease shall be deemed to have been waived by Landlord unless
such waiver is in writing signed by Landlord.  No payment by Tenant or receipt
by Landlord of a lesser amount than the monthly rent herein stipulated shall be
deemed to be other than on account of the stipulated rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy in this Lease provided.

26.3 Surrender.  No act or thing done by Landlord during the Term hereby demised
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept such surrender shall be valid, unless in writing signed by
Landlord.  No employee of Landlord or of Landlord’s agents shall have any power
to accept the keys of the Premises prior to the termination of this Lease.  The
delivery of keys to any employee of Landlord or of Landlord’s agents shall not
operate as a termination of this Lease or a surrender of the Premises except in
connection with the natural expiration of the Term.  In the event that Tenant at
any time desires to have Landlord underlet the Premises for Tenant's account,
Landlord or Landlord's agents are authorized to receive the keys for such
purposes without releasing Tenant from any of the obligations under this Lease,
and Tenant hereby relieves Landlord of any liability for loss of or damage to
any of Tenant’s effects in connection with such underletting.

27.

INABILITY TO PERFORM - EXCULPATORY CLAUSE

(a) Except as may be otherwise specifically herein provided, this Lease and the
obligations of Tenant to pay rent hereunder and perform all the other covenants,
agreements, terms, provisions and conditions hereunder on the

38

--------------------------------------------------------------------------------

 

part of Tenant to be performed shall in no way be affected, impaired or excused
because Landlord is unable to fulfill any of its obligations under this Lease or
is unable to supply or is delayed in supplying any service expressly or
impliedly to be supplied or is unable to make or is delayed in making any
repairs, replacements, additions, alterations, improvements or decorations or is
unable to supply or is delayed in supplying any equipment or fixtures if
Landlord is prevented or delayed from so doing by reason of Force Majeure, as
hereinafter defined.  In each such instance of inability of Landlord to perform,
Landlord shall exercise reasonable diligence to eliminate the cause of such
inability to perform.  Similarly, except as otherwise specifically herein
provided in this Lease, if Tenant is unable to perform any of its covenants or
agreements under this Lease other than the payment of rent by reason of Force
Majeure, Landlord shall not exercise any remedies in respect of a default
arising from such inability until the applicable Force Majeure no longer exists
and Tenant has had a reasonable opportunity to cure such default after the event
of Force Majeure has ceased.  For purposes of this Lease, “Force Majeure” shall
mean any prevention, delay or stoppage due to governmental regulation, strikes,
lockouts, acts of God, acts of war, terrorist acts, civil commotions, unusual
scarcity of or inability to obtain labor or materials, labor difficulties,
casualty or other causes reasonably beyond Landlord’s control or attributable to
Tenant’s action or inaction.

(b) Tenant shall neither assert nor seek to enforce any claim against Landlord,
or Landlord’s agents or employees, or the assets of Landlord or of Landlord’s
agents or employees, for breach of this Lease or otherwise, other than against
Landlord’s interest in the Building of which the Premises are a part and in the
undistributed rents, issues and profits thereof, and Tenant agrees to look
solely to such interest for the satisfaction of any liability of Landlord under
this Lease, it being specifically agreed that in no event shall Landlord or
Landlord’s agents or employees (or any of the officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives, and the like, disclosed or undisclosed, thereof)
ever be personally liable for any such liability.  This paragraph shall not
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord or to take any other action which shall not involve the
personal liability of Landlord to respond in monetary damages from Landlord’s
assets other than Landlord's interest in said real estate, as aforesaid.  In no
event shall Landlord or Landlord’s agents or employees (or any of the officers,
trustees, directors, partners, beneficiaries, joint venturers, members,
stockholders or other principals or representatives and the like, disclosed or
undisclosed, thereof) ever be liable for consequential or incidental
damages.  Without limiting the foregoing, in no event shall Landlord or
Landlord’s agents or employees (or any of the officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives and the like thereof), ever be liable for lost
profits of Tenant.  Except in the event of a breach by Tenant of its obligations
under Article 23, in no event shall Tenant or Tenant’s agents or employees (or
any of the officers, trustees, directors, partners, beneficiaries, joint
venturers, members, stockholders or other principals or representatives and the
like, disclosed or undisclosed, thereof) ever be liable for consequential or
incidental damages (including, without limitation, loss profits) of Landlord.  

(c) Landlord shall not be deemed to be in default of its obligations under this
Lease unless Tenant has given Landlord written notice of such default, and
Landlord has failed to cure such default within thirty (30) days after Landlord
receives such notice or such longer period of time as Landlord may reasonably
require to cure such default provided that Landlord has promptly commenced to
cure within such thirty (30) day period and thereafter diligently pursues the
same.  Except as otherwise expressly provided in this Lease, in no event shall
Tenant have the right to terminate this Lease nor shall Tenant’s obligation to
pay Yearly Rent or other charges under this Lease abate based upon any default
by Landlord of its obligations under this Lease.

28.

BILLS AND NOTICES

Any notice, consent, request, bill, demand or statement hereunder by either
party to the other party (“Notice”) shall be in writing and shall be deemed to
have been duly given when either delivered or served personally, or when
delivery is first attempted or refused, provided that such Notice shall be
addressed to Landlord at its address as stated in Exhibit 1 and to Tenant at the
Premises (or at Tenant's address as stated in Exhibit 1, if delivered or mailed
prior to Tenant’s occupancy of the Premises), or if any address for notices
shall have been duly changed as hereinafter provided, if addressed as aforesaid
to the party at such changed address.  Notices shall be delivered by hand, by
United States mail (certified, return receipt requested, and prepaid), or by
Federal Express or other recognized overnight delivery service which provides a
receipt for, or other proof of, delivery (prepaid).  Either party may at any
time change the address or specify an additional address for such Notices by
delivering or

39

--------------------------------------------------------------------------------

 

mailing, as aforesaid, to the other party a notice stating the change and
setting forth the changed or additional address, provided such changed or
additional address is a street address within the United States.

All bills and statements for reimbursement or other payments or charges due from
Tenant to Landlord hereunder shall be due and payable in full thirty (30) days,
unless herein otherwise provided, after submission thereof by Landlord to
Tenant.  Tenant's failure to make timely payment of any amounts indicated by
such bills and statements, whether for work done by Landlord at Tenant’s
request, reimbursement provided for by this Lease or for any other sums properly
owing by Tenant to Landlord, shall be treated as a default in the payment of
rent, in which event Landlord shall have all rights and remedies provided in
this Lease for the nonpayment of rent.  Subject to Tenant’s audit rights under
Section 9.7 above, if Tenant has not objected to any statement of additional
rent which is rendered by Landlord to Tenant within one hundred eighty (180)
days after Landlord has rendered the same to Tenant, then the same shall be
deemed to be a final account between Landlord and Tenant not subject to any
further dispute.

29.

PARTIES BOUND -- TITLE

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of Article 16 hereof
shall operate to vest any rights in any successor or assignee of Tenant and that
the provisions of this Article 28 shall not be construed as modifying the
conditions of limitation contained in Article 21 hereof.

If, in connection with or as a consequence of the sale, transfer or other
disposition of the real estate (land and/or Building, either or both, as the
case may be) of which the Premises are a part, Landlord ceases to be the owner
of the reversionary interest in the Premises, Landlord shall be entirely freed
and relieved from the performance and observance thereafter of all covenants and
obligations hereunder on the part of Landlord to be performed and observed, it
being understood and agreed in such event (and it shall be deemed and construed
as a covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord.

30.

MISCELLANEOUS

30.1 Separability.  If any provision of this Lease or portion of such provision
or the application thereof to any person or circumstance is for any reason held
invalid or unenforceable, the remainder of this Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby.

30.2 Captions, etc.  The captions are inserted only as a matter of convenience
and for reference, and in no way define, limit or describe the scope of this
Lease or the intent of any provisions thereof.  References to “State” shall
mean, where appropriate, the Commonwealth of Massachusetts.

30.3 Broker.  Tenant represents and warrants that it has not directly or
indirectly dealt, with respect to the leasing of office space in the Building,
with any broker or had its attention called to the Premises or other space to
let in the Building, etc. by anyone other than the broker, person or firm, if
any, designated in Exhibit 1.  Tenant agrees to defend, exonerate and save
harmless and indemnify Landlord and anyone claiming by, through or under
Landlord against any claims for a commission arising out of the execution and
delivery of this Lease or out of negotiations between Landlord and Tenant with
respect to the leasing of other space in the Building, provided that Landlord
shall be solely responsible for the payment of brokerage commissions to the
broker, person or firm, if any, designated as Landlord’s Broker in Exhibit
1.  Landlord shall pay a brokerage commission to Tenant’s Broker and Landlord’s
Broker, pursuant to separate agreements between Landlord and Landlord’s Broker
and Landlord and Tenant’s Broker.

Landlord represents and warrants that, in connection with the execution and
delivery of the Lease, it has not directly or indirectly dealt with any broker
other than the brokers designated on Exhibit 1.  Landlord agrees to

40

--------------------------------------------------------------------------------

 

defend, exonerate and save harmless Tenant and anyone claiming by, through, or
under Tenant against any claims arising in breach of the representation and
warranty set forth in the immediately preceding sentence.

30.4 Modifications.  If in connection with obtaining financing for the Building
or Landlord’s interest therein, a bank, insurance company, pension trust or
other institutional lender shall request reasonable modifications in this Lease
as a condition to such financing, Tenant will not withhold, delay or condition
its consent thereto, provided that such modifications do not increase the
obligations of Tenant hereunder or materially adversely affect the leasehold
interest hereby created.

30.5 Arbitration.  Any disputes relating to provisions or obligations in this
Lease as to which a specific provision or a reference to arbitration is made
herein shall be submitted to arbitration in accordance with the provisions of
applicable state law (as identified in Section 30.6), as from time to time
amended.  Arbitration proceedings, including the selection of an arbitrator,
shall be conducted pursuant to the rules, regulations and procedures from time
to time in effect as promulgated by the American Arbitration Association.  Prior
written notice of application by either party for arbitration shall be given to
the other at least ten (10) days before submission of the application to the
said Association’s office in the City or County wherein the Building is situated
(or the nearest other city or county having an Association office).  The
arbitrator shall hear the parties and their evidence.  The decision of the
arbitrator shall be binding and conclusive, and judgment upon the award or
decision of the arbitrator may be entered in the appropriate court of law (as
identified on Exhibit 1), and the parties consent to the jurisdiction of such
court and further agree that any process or notice of motion or other
application to the Court or a Judge thereof may be served outside the State or
Commonwealth wherein the Building is situated by registered mail or by personal
service, provided a reasonable time for appearance is allowed.  The costs and
expenses of each arbitration hereunder and their apportionment between the
parties shall be determined by the arbitrator in his award or decision.  No
arbitrable dispute shall be deemed to have arisen under this Lease prior to (i)
the expiration of the period of twenty (20) days after the date of the giving of
written notice by the party asserting the existence of the dispute together with
a description thereof sufficient for an understanding thereof; and (ii) where a
Tenant payment (e.g., Tax Excess or Operating Costs Excess under Article 9
hereof) is in issue, the amount billed by Landlord having been paid by Tenant.

30.6 Governing Law.  This Lease is made pursuant to, and shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Massachusetts
and any applicable local municipal rules, regulations, by-laws, ordinances and
the like.

30.7 Assignment of Rents.  Subject to any contrary terms in any SNDA executed by
Tenant and any mortgage holder or ground lessor pursuant to Section 24(a) above,
with reference to any assignment by Landlord of its interest in this Lease, or
the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to or held by a bank, trust company, insurance company or
other institutional lender holding a mortgage or ground lease on the Building or
Landlord’s interest therein, Tenant agrees:

(a) that the execution thereof by Landlord and the acceptance thereof by such
mortgagee and/or ground lessor shall never be deemed an assumption by such
mortgagee and/or ground lessor of any of the obligations of Landlord thereunder,
unless such mortgagee and/or ground lessor shall, by written notice sent to
Tenant, specifically otherwise elect; and

(b) that, except as aforesaid, such mortgagee and/or ground lessor shall be
treated as having assumed Landlord’s obligations thereunder only upon
foreclosure of such mortgagee’s mortgage or deed of trust or termination of such
ground lessor’s ground lease and the taking of possession of the Premises after
having given notice of its exercise of the option stated in Article 23 hereof to
succeed to the interest of Landlord under this Lease.

30.8 Representation of Authority.  By his execution hereof each of the
signatories on behalf of the respective parties hereby warrants and represents
to the other that he or she is duly authorized to execute this Lease on behalf
of such party.  If either Landlord or Tenant is a corporation, the applicable
party hereby appoints the signatory whose name appears below on behalf of such
party as its attorney-in-fact for the purpose of executing this Lease for and on
behalf of such party.

41

--------------------------------------------------------------------------------

 

30.9 Expenses Incurred by Landlord Upon Tenant Requests.  Except in connection
with requests by Tenant to sublet the Premises or assign its interest in this
Lease, as to which the review fee set forth in Article 17 shall apply, Tenant
shall, upon demand, reimburse Landlord for all reasonable expenses, including,
without limitation, reasonable legal fees, incurred by Landlord in connection
with all requests by Tenant for consents, approvals or execution of collateral
documentation related to this Lease, including, without limitation, costs
incurred by Landlord in the review and approval of Tenant’s plans and
specifications in connection with proposed alterations to be made by Tenant to
the Premises and requests by Tenant for Landlord to execute waivers of
Landlord’s interest in Tenant’s property in connection with third party
financing by Tenant.  Such costs shall be deemed to be additional rent under
this Lease.  

30.10 Survival.

(a) Without limiting any other obligation of Tenant which may survive the
expiration or prior termination of the Term of this Lease, all obligations on
the part of Tenant to indemnify, defend, or hold Landlord harmless, as set forth
in this Lease (including, without limitation, Tenant’s obligations under
Sections 13(4), 16.3, and 30.3) shall survive the expiration or prior
termination of the Term of this Lease.

(b) Without limiting any other obligation of Landlord which may survive the
expiration or prior termination of the Term of this Lease, all obligations on
the part of Landlord to indemnify, defend, or hold Tenant harmless, as set forth
in this Lease (including, without limitation, Landlord’s obligations under
Sections 2.2, and 30.3 shall survive the expiration or prior termination of the
Term of this Lease.

30.11 Financial Statements.  Tenant, within fifteen (15) days after request,
shall provide Landlord with a current financial statement and such other
information as Landlord may reasonably request in order to create a “business
profile” of Tenant and determine Tenant’s ability to fulfill its obligations
under this Lease. The foregoing obligation shall be waived during any period of
time in which Tenant’s stock is publicly traded on a nationally recognized
exchange or such information is available on Tenant’s website.

30.12 Parking.

(a) Number of Passes.  During the Term of this Lease, Tenant shall use and shall
be obligated to pay for the number of monthly parking passes specified in
Exhibit 1 for use in City of Cambridge Municipal Parking Garage located on First
Street (“Building Garage”).  The Building Garage is sometimes hereinafter
referred to as the “Garage.”  The passes in the Building Garage are referred to
as the “Parking Passes.”  The number of Parking Passes shall be paid for by
Tenant at the then current prevailing rate in the Garage, as such rate may vary
from time to time.  Landlord hereby represents to Tenant that, as of the
Execution Date of this Lease, Landlord has the contractual right to satisfy
Tenant’s parking rights under this Lease in the Building Garage pursuant to a
separate lease with the City of Cambridge (“Parking Lease”) and the charge for
Parking Passes is $250.00 per month, per pass, subject to increase from time to
time. Landlord shall not terminate the Parking Lease, provided, however, in the
event the Parking Lease is terminated by the City of Cambridge, Landlord shall,
not later than ten (10) days following the termination of the Parking Lease,
provide alternative parking at the current prevailing market rate in a parking
garage nearest to the Building and in no event more than 1/2 mile walk from the
Building, including but not limited to, by way of example, in parking garage of
Cambridgeside Galleria if such parking is currently available.  If Landlord
fails to provide such alternative parking, Tenant shall have the right to
equitably abate the Rent payable under this Lease until such alternative parking
is provided.

(b) General Provisions.  Tenant shall have no right to sublet, assign, or
otherwise transfer said Parking Passes, other than in connection with an
assignment or sublease permitted or consented to pursuant to Article 16.  No
deductions or allowances shall be made for days when Tenant or any of its
employees does not utilize the parking facilities or for Tenant utilizing less
than all of the Parking Passes.  Said Parking Passes will be on an unassigned,
non-reserved basis, and shall be subject to the rules and regulations from time
to time in force.

(c) Parking Rules and Regulations.  Landlord or the Garage Operator shall have
the right from time to time to promulgate reasonable rules and regulations
regarding the Garage, the Parking Passes and the use thereof, including, but not
limited to, rules and regulations controlling the flow of traffic to and from
various parking areas,

42

--------------------------------------------------------------------------------

 

the angle and direction of parking and the like.  Tenant shall comply with and
cause its employees to comply with all such rules and regulations as well as all
reasonable additions and amendments thereto.

(d) No Overnight Storage.  Tenant shall not store or permit its employees to
store any vehicles overnight in the Garage without the prior written consent of
the Garage Operator.  Except for emergency repairs, Tenant and its employees
shall not perform any work on any vehicles while located in the Garage or on the
Property.  If it is necessary for Tenant or its employees to leave a vehicle in
the Garage overnight, Tenant shall provide Landlord and the Garage Operator with
prior notice thereof designating the license plate number and model of such
vehicle.

(e) Temporary Closure.  Landlord and the Garage Operator shall have the right to
temporarily close the Garage or certain areas therein in order to perform
necessary repairs, maintenance and improvements to the Garage; provided,
however, if the Garage or any portion thereof such that Tenant is unable to use
its Parking Passes is closed for more than one (1) day, Tenant shall receive an
abatement of the monthly fee per parking space until the Garage (or portion
thereof) is fully operational.

(f) Access Cards.  The Garage Operator may elect to provide parking cards or
keys to control access to the Garage.  In such event, Landlord or the Garage
Operator shall provide Tenant with one card or key for each Parking Pass that
Tenant is entitled to hereunder, provided that Landlord or the Garage Operator
shall have the right to require Tenant or its employees to place a reasonable
deposit on such access cards or keys and to pay a fee for any lost or damaged
cards or keys.

(g) Bicycles. Landlord agrees that it, or the Garage Operator, shall at all
times during the Term provide bicycle storage racks in the Garage for the
non-exclusive use of Tenant and its employees, subject to reasonable rules and
regulations therefor provided to Tenant from time to time.

30.13 Anti-Terrorism Representations.  Tenant represents and warrants to
Landlord that:

(a) Tenant is not, and shall not during the Term of this Lease become, a person
or entity with whom Landlord is restricted from doing business under the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (commonly known
as the “USA Patriot Act”) and Executive Order Number 13224 on Terrorism
Financing, effective September 24, 2001 and regulations promulgated pursuant
thereto, including, without limitation, persons and entities named on the Office
of Foreign Asset Control Specially Designated Nationals and Blocked Persons List
(collectively, “Prohibited Persons”); and

(b) To the best of Tenant’s knowledge, Tenant is not currently conducting any
business or engaged in any transactions or dealings, or otherwise associated
with, any Prohibited Persons in connection with the use or occupancy of the
Premises; and

(c) Tenant will not in the future during the Term of this Lease knowingly engage
in any transactions or dealings, or be otherwise associated with, any Prohibited
Persons in connection with the use or occupancy of the Premises.

Landlord represents and warrants to Tenant that:

(a) Landlord is not, and shall not during the Term of this Lease become, a
person or entity with whom Tenant is restricted from doing business under the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56
(commonly known as the “USA Patriot Act”) and Executive Order Number 13224 on
Terrorism Financing, effective September 24, 2001 and regulations promulgated
pursuant thereto, including, without limitation, persons and entities named on
the Office of Foreign Asset Control Specially Designated Nationals and Blocked
Persons List (collectively, “Prohibited Persons”); and

43

--------------------------------------------------------------------------------

 

(d) To the best of Landlord’s knowledge Landlord is not currently conducting any
business or engaged in any transactions or dealings, or otherwise associated
with, any Prohibited Persons in connection with the use or occupancy of the
Premises; and

(e) Landlord will not in the future during the Term of this Lease knowingly
engage in any transactions or dealings, or be otherwise associated with, any
Prohibited Persons in connection with the use or occupancy of the Premises.

30.14 Waiver of Trial by Jury.  Landlord and Tenant hereby waives any right to
trial by jury in any action, proceeding or  brought by either Landlord or Tenant
on any matters whatsoever arising out of or any way connected with this Lease,
the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises and/or any claim of injury or damage, including but not limited to, any
summary process eviction action.

30.15 No Offset.  Except as may be otherwise expressly provided in this Lease,
in no event shall Tenant have the right to terminate or cancel this Lease or to
withhold rent or to set-off any claim or damages against rent as a result of any
default by Landlord or breach by Landlord of its covenants or warranties or
promises under this Lease, except in the case of a wrongful eviction of Tenant
from the Premises (constructive or actual) by Landlord continuing after notice
to Landlord thereof and a reasonable opportunity for Landlord to cure the same
in the time periods set forth herein.  Further, except as expressly provided in
this Lease, Tenant shall not assert any right to deduct the cost of repairs or
any monetary claim against Landlord from rent thereafter due and payable, but
shall look solely to Landlord for satisfaction of such claim.

30.16 Tenant’s Option to Extend the Term of the Lease.

(a) On the conditions, which conditions Landlord may waive, at its election, by
written notice to Tenant at any time, that as of the time of option exercise and
as of the commencement of the hereinafter described additional term, (i) Tenant
is not in default of its covenants and obligations under the Lease, continuing
beyond the expiration of any applicable notice, grace and cure period and (ii)
Tenant has not assigned this Lease or sublet more than twenty-five percent (25%)
of the Premises (except to a Permitted Assignee or Affiliated Entity), Tenant
shall have the option (“Extension Option”) to extend the Term of this Lease for
one (1) additional period of five (5) years, such additional term commencing as
of the expiration of the initial Term of the Lease (“Extension Term”).   Tenant
may exercise its Extension Option by giving Landlord written notice (“Extension
Notice”) not earlier than fifteen (15) months and not later than twelve (12)
months prior to the Expiration Date of the initial Term of the Lease.  Upon the
timely giving of the Extension Notice, the Term of this Lease shall be deemed
extended upon all of the terms and conditions of this Lease.  If Tenant fails to
timely give the Extension Notice, as aforesaid, Tenant shall have no further
right to extend the Term of this Lease, time being of the essence of this
Section 30.16.

(b) The Yearly Rent during the Extension Term shall be based upon the Fair
Market Rental Value, as defined in and determined pursuant to Subparagraph (e)
of this Section 30.16, as of the commencement of the Extension Term, of the
Premises then demised to Tenant.

(c) Tenant shall have no further option to extend the Term of the Lease other
than the Extension Term.

(d) Notwithstanding the fact that Tenant's exercise of the Extension Option
shall be self‑executing, as aforesaid, the parties shall promptly execute a
lease amendment reflecting the Extension Term after Tenant exercises the
Extension Option, except that, if has not yet been determined, the Yearly Rent
payable in respect of the Extension Term may not be set forth in said
amendment.  In such event, after such Yearly Rent is determined, the parties
shall execute a written agreement confirming the same.  The execution of such
lease amendment shall not be deemed to waive any of the conditions to Tenant's
exercise of its rights under this Section 29.16, unless otherwise specifically
provided in such lease amendment.

(e) (i) “Fair Market Rental Value” shall be computed as of the commencement of
the Extension Term or, with respect to RFO Premises or the Term of this Lease
with respect to such RFO Premises, at the then current annual rental charge
(i.e., the sum of Yearly Rent plus escalation and other charges), including
provisions for subsequent increases and other adjustments for leases or
agreements to lease (including executed letters of intent)

44

--------------------------------------------------------------------------------

 

then currently being executed in comparable space located in the Building, and
in comparable first-class office buildings located in East Cambridge,
Massachusetts.  In determining Fair Market Rental Value, all relevant factors
shall be considered.

(ii) Dispute as to Fair Market Rental Value

Landlord shall initially designate Fair Market Rental Value by notice to Tenant
thereof given at least eleven (11) months before the Expiration Date.  If Tenant
disagrees with Landlord’s designation of a Fair Market Rental Value, the parties
shall negotiate in good faith for thirty (30) days after Landlord’s initial
designation (“Negotiation Period”) to reach agreement on the Fair Market Rental
Value.  If the parties have not reached agreement on the Fair Market Rental
Value by the end of the Negotiation Period, then the Fair Market Rental Value
shall be submitted to arbitration as follows:  Fair Market Rental Value shall be
submitted to arbitration as follows:  Fair Market Rental Value shall be
determined by impartial arbitrators, one to be chosen by the Landlord, one to be
chosen by Tenant, and a third to be selected, if necessary, as below
provided.  The unanimous written  decision of the two first chosen, without
selection and participation of a third arbitrator, or otherwise, the written
decision of a majority of three arbitrators chosen and selected as aforesaid,
shall be conclusive and binding upon Landlord and Tenant.  Landlord and Tenant
shall each notify the other of its chosen arbitrator within ten (10) business
days following the expiration of the Negotiation Period and, unless such two
arbitrators shall have reached a unanimous decision within thirty (30) days
after their designation, they shall so notify the Boston office of the American
Arbitration Association (or such organization as may succeed to said American
Arbitration Association) and request him/her to select an impartial third
arbitrator, who shall be a real estate broker dealing with like types of
properties, with a minimum of ten (10) years’ experience in office leasing in
Cambridge, Massachusetts, to determine Fair Market Rental Value as herein
defined.  Such third arbitrator and the first two chosen shall, subject to
commercial arbitration rules of the American Arbitration Association, hear the
parties and their evidence and render their decision within thirty (30) days
following the conclusion of such hearing and notify Landlord and Tenant
thereof.  If either party fails to designate its chosen broker within ten (10)
business days following the expiration of the Negotiation Period, which failure
continues for five (5) business days after written notice thereof, the other
party’s broker shall determine Fair Market Rental Value acting alone.  Landlord
and Tenant shall bear the expense of the third arbitrator (if any) equally. The
decision of the arbitrator(s) shall be binding and conclusive, and judgment upon
the award or decision of the arbitrator(s) may be entered in the appropriate
court of law (as identified on Exhibit 1); and the parties consent to the
jurisdiction of such court and further agree that any process or notice of
motion or other application to the Court or a Judge thereof may be served
outside the Commonwealth of Massachusetts by registered mail or by personal
service, provided a reasonable time for appearance is allowed.  If the dispute
between the parties as to a Fair Market Rental Value has not been resolved
before the commencement of Tenant’s obligation to pay rent based upon such Fair
Market Rental Value, then Tenant shall pay Yearly Rent and other charges under
the Lease in respect of the Premises in question based upon the Fair Market
Rental Value designated by Landlord until either the agreement of the parties as
to the Fair Market Rental Value, or the decision of the arbitrators, as the case
may be, at which time Tenant shall pay any underpayment of rent and other
charges to Landlord, or Landlord shall refund any overpayment of rent and other
charges to Tenant.

30.17 Tenant’s Right of First Offer.

On the conditions, which conditions Landlord may waive, at its election, by
written notice to Tenant at any time, that as of the time of option exercise and
as of the commencement of the hereinafter described additional term, (i) Tenant
is not in default under the Lease beyond any applicable notice, grace and cure
periods, (ii) not more than twenty-five percent (25%) of the Premises is sublet,
other than to a Permitted Assignee or an Affiliated Entity, (iii) the Lease has
not been assigned other than to a Permitted Assignee or an Affiliated Entity and
(iv) the RFO Premises, as hereinafter defined, is intended for the exclusive use
of Tenant or any Permitted Assignee or an Affiliated Entity during the Term,
Tenant shall have the following one time right (“Right of First Offer”) to lease
the RFO Premises, as hereinafter defined, when the RFO Premises become available
for lease to Tenant, as hereinafter defined.  Notwithstanding the foregoing,
Tenant shall have no right to exercise its Right of First Offer if less than
twenty-four (24) months remain in the Term of the Lease, unless (i) Tenant has
not yet exercised the Extension Option, (ii) the Extension Option has not lapsed
unexercised, and (iii) simultaneously with giving an RFO Exercise Notice (as
hereinafter defined), Tenant timely and properly exercises the Extension Option
as set forth in Section 29.16 above (and, in such event, the prohibition set
forth in Section 29.16 above, on giving the Extension Notice more than fifteen
(15) months before the Expiration Date of the initial Term shall be waived, if
necessary).  

45

--------------------------------------------------------------------------------

 

In any case where Tenant has no right to exercise its Right of First Offer (that
is, during the last twenty-four (24) months of the Term of the Lease if Tenant
does not have any remaining right to exercise the Extension Option, or if the
aforesaid conditions are not met), Landlord shall not be obligated to deliver
Landlord’s RFO Notice (as hereinafter defined) to Tenant.  

(a) Definition of RFO Premises

“RFO Premises” shall be defined as any area in the Building, when such area
becomes available for lease to Tenant, as hereinafter defined, during the Term
of this Lease.  For the purposes of this Section 29.17, an RFO Premises shall be
deemed to be “available for lease to Tenant” if, during the Term of this Lease,
Landlord, in its reasonable judgment, determines that such area will become
available for leasing to Tenant (i.e. when Landlord determines that the then
occupant of the RFO Premises will vacate the RFO Premises and that the holder(s)
of any superior rights to the RFO Premises will not exercise such rights, and
when Landlord intends to offer such area for lease).  

(b) Exercise of Right to Lease RFO Premises

Landlord shall give Tenant written notice (“Landlord’s RFO Notice”) at the time
that Landlord determines, as aforesaid, that an RFO Premises will become
available for lease to Tenant.  Landlord’s RFO Notice shall set forth the
location and size of the RFO Premises, Landlord’s designation of the Fair Market
Rental Value (as defined in Subparagraph (e) of Section 30.16 above, but
ignoring all references to “renewal” applicable to the RFO Premises and the RFO
Premises Commencement Date.  Tenant shall have the right, exercisable upon
written notice given to Landlord within ten (10) business days after the receipt
of Landlord’s RFO Notice, to either: (i) lease the RFO Premises at the Fair
Market Rental Value set forth in Landlord’s RFO Notice (“RFO Exercise Notice”),
or (ii) lease the RFO Premises but provide Landlord with a counteroffer of
Landlord’s designation of Fair Market Rental Value (“Tenant’s Objection
Notice”).  If Tenant timely and properly provides an RFO Exercise Notice, Tenant
shall lease the RFO Premises and the Fair Market Rental Value shall be as set
forth in Landlord’s RFO Notice.  If Tenant timely and properly provides Tenant’s
Objection Notice, then Tenant shall lease the RFO Premises, and the Fair Market
Rental Value shall be determined as follows:  Fair Market Rental Value shall be
determined by impartial arbitrators, one to be chosen by the Landlord, one to be
chosen by Tenant, and a third to be selected, if necessary, as below
provided.  Each arbitrator shall be a broker affiliated with a major Boston
commercial real estate brokerage firm and each arbitrator shall have at least
ten (10) years’ experience dealing in properties of a nature and type generally
similar to the Building located in East Cambridge, Massachusetts.  The unanimous
written  decision of the two first chosen, without selection and participation
of a third arbitrator, or otherwise, the written decision of a majority of three
arbitrators chosen and selected as aforesaid, shall be conclusive and binding
upon Landlord and Tenant.  Landlord and Tenant shall each notify the other of
its chosen arbitrator within ten (10) business days following the call for
arbitration and, unless such two arbitrators shall have reached a unanimous
decision within thirty (30) days after their designation, they shall so notify
the President of the Boston office of the American Arbitration Association (or
such organization as may succeed to said American Arbitration Association) and
request him to select an impartial third arbitrator, having the qualifications
set forth above, to determine Fair Market Rental Value as herein defined.  Such
third arbitrator and the first two chosen shall, subject to commercial
arbitration rules of the American Arbitration Association, hear the parties and
their evidence and render their decision within thirty (30) days following the
conclusion of such hearing and notify Landlord and Tenant thereof.  Landlord and
Tenant shall bear the expense of the third arbitrator (if any) equally. The
decision of the third arbitrator shall be binding and conclusive, and judgment
upon the award or decision of the arbitrator may be entered in the appropriate
court of law (as identified on Exhibit 1); and the parties consent to the
jurisdiction of such court and further agree that any process or notice of
motion or other application to the Court or a Judge thereof may be served
outside the Commonwealth of Massachusetts by registered mail or by personal
service, provided a reasonable time for appearance is allowed.  If the dispute
between the parties as to a Fair Market Rental Value has not been resolved
before the commencement of Tenant’s obligation to pay rent based upon such Fair
Market Rental Value, then Tenant shall pay Yearly Rent and other charges under
the Lease in respect of the Premises in question based upon the Fair Market
Rental Value designated by Landlord until either the agreement of the parties as
to the Fair Market Rental Value, or the decision of the arbitrators, as the case
may be, at which time Tenant shall pay any underpayment of rent and other
charges to Landlord, or Landlord shall refund any overpayment of rent and other
charges to Tenant.  If Tenant does not timely and properly provide either an RFO
Exercise Notice or Tenant’s Objection Notice, time being of the essence, then
Tenant shall have no further right to lease all or any portion of the

46

--------------------------------------------------------------------------------

 

RFO Premises that were the subject of Landlord’s RFO Notice, but shall continue
to have rights to all other RFO Premises, if any, which have not yet been
offered to Tenant pursuant to this Section 30.17.  Notwithstanding the foregoing
if the RFO Premises that were the subject of Landlord’s RFO Notice shall not be
leased (which term shall include a letter of intent that results in a lease) by
the date that is one (1) year after the deadline for Tenant to have given a RFO
Exercise Notice or Tenant’s Objection Notice with respect to such Landlord’s RFO
Notice, then Tenant’s Right of First Offer hereunder shall again apply to such
RFO Premises.

(c) Lease Provisions Applying to RFO Premises

The leasing to Tenant of the RFO Premises shall be upon all of the same terms
and conditions of the Lease, except as follows:

(1) RFO Premises Commencement Date

The RFO Premises Commencement Date shall be the later of:  (x) the RFO Premises
Commencement Date as set forth in Landlord’s RFO Notice, or (y) the date that
Landlord delivers the RFO Premises to Tenant in the condition set forth in
subparagraph (d) below.

(2) Expiration Date

The Expiration Date in respect of the RFO Premises shall be the Expiration Date
of the Lease.

(3) Yearly Rent; Base Years

The Yearly Rent rental rate in respect of the RFO Premises shall be based upon
the Fair Market Rental Value determined as set forth above and the Base Year for
Operating Expenses shall be the calendar year in which the RFO Premises
Commencement Date falls, and the Base Year for Taxes shall be the fiscal year in
which the RFO Premises Commencement Date falls.

(d) Condition of RFO Premises

Tenant shall take the RFO Premises “as-is” in its then (i.e. as of the date of
delivery) state of construction, finish, and decoration, without any obligation
on the part of Landlord to construct or prepare the RFO Premises for Tenant’s
occupancy, unless otherwise set forth in Landlord’s RFO Notice, but broom clean
and free of Hazardous Materials (or with same encapsulated in accordance with
applicable Environmental Laws) in any event.  The foregoing shall not operate to
exclude or waive any improvement allowances, rent abatement, free rent or other
concessions determined to be part of the Fair Market Rental Value.

(e) Termination of Right of First Offer

The rights of Tenant hereunder with respect to an RFO Premises shall terminate
on the earlier to occur of: (i) Tenant’s failure to exercise its Right of First
Offer within the ten (10) business day period provided in Section 30.17(b)
above; and (iii) the date Landlord otherwise would have provided Landlord’s RFO
Notice to Tenant, if one or more of the requirements set forth in the first
paragraph of this Section 30.17 is not met on the date Landlord otherwise would
have provided Landlord’s RFO Notice to Tenant.  

(f) Subordination.  During such period of time that Landlord or its affiliates
shall own Two Canal and/or Ten Canal, as the case may be, at Tenant’s request,
Landlord shall provide, to the best of its knowledge, information on any office
space available at Two Canal or Ten Canal (or whichever of such buildings shall
be owned by Landlord or its affiliates at the time of the request), which
information shall include the square footage of any such available space in
either such building that Landlord is aware will be available during the twelve
(12) month period after such notification.

47

--------------------------------------------------------------------------------

 

(g) Execution of Lease Amendments

Notwithstanding the fact that Tenant’s exercise of the above-described option to
lease the RFO Premises shall be self-executing, as aforesaid, the parties hereby
agree promptly to execute a lease amendment reflecting the addition of the RFO
Premises.  The execution of such lease amendment shall not be deemed to waive
any of the conditions to Tenant’s exercise of the herein option to lease the RFO
Premises, unless otherwise specifically provided in such lease amendment.

30.18 Roof Area.

(a) Tenant shall have the right to use the Roof Area, as hereinafter defined, to
install supplemental HVAC systems, cell tower boosters, high frequency wireless
local area network equipment, local exhaust equipment, and/or a communication
satellite dish or antenna (“Equipment”) for a period commencing as of the date
that Tenant installs any of the Equipment in the Roof Area (“Roof Area
Commencement Date”) and terminating as of the expiration or earlier termination
of the Term of the Lease.  The "Roof Area" shall be an area on the roof of the
Building designated by Landlord.  Tenant shall be permitted to use the Roof Area
solely for installation of the Equipment.  Such installation shall be designed
in such manner as to be easily removable and so as not to damage the roof of the
Building.  The Equipment and any replacement shall be subject to Landlord's
approval, not to be unreasonably withheld, conditioned or delayed.  Tenant's use
of the Roof Area shall be upon all of the conditions of the Lease, except as
follows:

(b) Tenant shall have no obligation to pay Yearly Rent, Tax Excess or Operating
Expense Excess in respect of the Roof Area.

(c) Landlord shall have no obligation to provide any services to the Roof Area.

(d) Tenant shall have no right to make any changes, alterations, signs,
decoration, or other improvements to the Roof Area or to the Equipment without
Landlord's prior written consent, which consent Landlord shall not unreasonably
withhold, condition or delay.

(e) Tenant shall have no right of access to the roof of the Building unless
Tenant has given Landlord reasonable advance notice and unless Tenant's
representatives are accompanied by a representative of Landlord.  Landlord shall
provide Tenant with twenty-four (24) hour access to the Roof Area, subject to
Landlord's reasonable security procedures and restrictions based on emergency
conditions and to other causes beyond Landlord's reasonable control.  Tenant
shall give Landlord reasonable advance written notice of the need for access to
the Roof Area (except that such notice may be oral in an emergency), and
Landlord must be present during any entry by Tenant onto the Roof Area. Each
notice for access shall be in the form of a work order referencing the lease and
describing, as applicable, the date access is needed, the name of the contractor
or other personnel requiring access, the name of the supervisor authorizing the
access/work, the areas to which access is required, the Building common elements
to be impacted (risers, electrical rooms, etc.) and the description of new
equipment or other Equipment to be installed and evidence of Landlord’s approval
thereof.  In the event of an emergency, such notice shall follow within five (5)
days after access to the Roof Area.

(f) At the expiration or prior termination of Tenant's right to use the Roof
Area, Tenant shall remove all Installations (including, without limitation, the
Equipment) from the Roof Area and any associated cables, etc., elsewhere in the
Building.

(g) Tenant shall be responsible for the cost of repairing any damage to the roof
of the Building caused by the installation or removal of any Equipment.

(h) Tenant shall have no right to sublet the Roof Area.

(i) No other person, firm or entity (including, without limitation, other
tenants, licensees or occupants of the Building) shall have the right to benefit
from the services provided by the Equipment other than Tenant, Tenant’s
Affiliates, assignees, subtenants and permitted occupants and their respective
agents, employees and invitees.

48

--------------------------------------------------------------------------------

 

(j) In the event that Landlord performs repairs to or replacement of the roof,
Tenant shall, at Tenant’s cost, remove the Equipment until such time as Landlord
has completed such repairs or replacements.  Tenant recognizes that there may be
an interference with Tenant’s use of the Equipment in connection with such work.
Landlord shall use reasonable efforts to complete such work as promptly as
possible and to perform such work in a manner which will minimize or, if
reasonably possible, eliminate any interruption in Tenant’s use of the
Equipment.

(k) Any services required by Tenant in connection with Tenant’s use of the Roof
Area or the Equipment shall be installed by Tenant, at Tenant’s expense, subject
to Landlord’s prior approval, not to be unreasonably withheld, conditioned or
delayed.

(l) To the maximum extent permitted by law, all Equipment in the Roof Area shall
be at the sole risk of Tenant, and Landlord shall have no liability to Tenant in
the event that any Equipment is  damaged for any reason.

(m) Tenant shall take the Roof Area "as-is" in the condition in which the Roof
Area is in as of the Roof Area Commencement Date.  Landlord makes no warranties
or representations to Tenant as to the suitability of the Roof Area for the
installation and operation of the Equipment.  Tenant shall have no right to make
any changes, alterations, additions, decorations or other improvements to the
Roof Area without Landlord’s prior written consent, not to be unreasonably
withheld.

(n) Tenant shall comply with all applicable laws, ordinances and regulations in
Tenant's use of the Roof Area and the Equipment.

(o) Landlord shall have the right, upon sixty (60) days’ notice to Tenant, to
require Tenant to relocate the Roof Area to another area ("Relocated Rooftop
Area") on the roof of the Building suitable for the use of the Equipment.  In
such event, Tenant shall on or before the sixtieth (60th) day after Landlord
gives such notice, relocate all of its Equipment from the Roof Area to the
Relocated Rooftop Area.  Any relocations of the Roof Area shall be at Landlord’s
cost and expense.

(p) In addition to complying with the applicable construction provisions of the
Lease, Tenant shall not install or operate Equipment in any portion of the Roof
Area until (x) Tenant shall have obtained Landlord's prior written approval,
which approval will not be unreasonably withheld, conditioned or delayed, of
Tenant's plans and specifications for the placement and installation of the
Equipment in the Roof Area, and (y) Tenant shall have obtained and delivered to
Landlord copies of all required governmental and quasi-governmental permits,
approvals, licenses and authorizations necessary for the lawful installation,
operation and maintenance of the Equipment.  The parties hereby acknowledge and
agree, by way of illustration and not limitation, that Landlord shall have the
right to withhold its approval of Tenant's plans and specifications hereunder,
and shall not be deemed to be unreasonable in doing so, if Tenant's intended
placement or method of installation or operation of the Equipment (i) may
subject other licensees, tenants or occupants of the Building, or other
surrounding or neighboring landowners or their occupants, to signal
interference, Tenant hereby acknowledging that a shield may be required in order
to prevent such interference, (ii) does not minimize to the fullest extent
practicable the obstruction of the views from the windows of the Building that
are adjacent to the Equipment, if any, or (iii) may constitute a violation of
any consent, approval, permit or authorization necessary for the lawful
installation of the Equipment.

(q) In addition to the indemnification provisions set forth in the Lease which
shall be applicable to the Roof Area, Tenant shall, to the maximum extent
permitted by law and subject to the provisions of Article 19 above, indemnify,
defend, and hold Landlord, its agents, contractors and employees harmless from
any and all claims, losses, demands, actions or causes of actions suffered by
any person, firm, corporation, or other entity arising from the negligence or
willful misconduct of Tenant, its agents, employees or contractors in connection
with Tenant's use of the Roof Area.

(r) Landlord shall have the right to designate or identify the Equipment with or
by a lease or license number (or other marking) and to place such number (or
marking) on or near such Equipment.

49

--------------------------------------------------------------------------------

 

30.19 Dog Friendly Premises.

Notwithstanding anything to the contrary contained elsewhere in the Lease,
provided that Tenant itself and/or Permitted Transferees and Affiliated Entities
are leasing 25,000 rentable square feet in the Building, Tenant shall be
permitted to bring fully domesticated and trained dogs, kept by the Tenant’s
employees as pets into the Premises, on the following terms and conditions (the
“Dog Rules and Regulations”).

(a) Tenant must submit its application(s) for each dog via Landlord’s designated
tenant work order request system.  Landlord requires property management’s in
person pre-screening of all dogs prior to application approval.

(b) Tenant’s employee must submit to Landlord copies of the dog’s current
license and vaccinations upon application.

(c) Tenant (i) must maintain company liability insurance reasonably acceptable
to Landlord against dog incidents and provide Landlord with evidence of such
coverage, and (ii) takes full responsibility for the management of its permitted
dogs and issues that arise within its premises and the Building related to the
dogs it permits.  Such incidents may include, but are not limited to co-employee
issues, co-tenant complaints, and guest concerns, dog interactions with other
dogs, additional maintenance, and dog behavior.  Tenant agrees that Landlord
shall have no responsibility or liability whatsoever for any loss, damage, or
injury whatsoever caused by any such dogs, and Tenant shall indemnify, defend
and hold Landlord harmless against and from all liabilities, obligations,
damages, penalties, claims, actions, costs, charges and expenses, including,
without limitation, reasonable attorneys’ fees and other professional fees (if
and to the extent permitted by Law), which may be imposed upon, incurred by or
asserted against Landlord in connection with any such dogs.

(d) Any Tenant desiring to permit dogs will be responsible for all dog related
housekeeping and maintenance expenses determined as necessary by Landlord and
incurred by Landlord in the maintenance of Tenant’s premises beyond building
standard contract services.

(e) This right is limited to up to three (3) dogs on the Premises at any one
time.

(f) Access to and egress from the Building and tenant premises shall be as
follows:

(i) Enter or exit the Building using only the two (2) service entrances on
either side of the Building loading dock using an approved access device. In the
event Landlord installs card access on the exterior stairwell entrance doors,
Landlord reserves the right to designate those doors for primary access.

(ii) Access and exit the Second Floor Premises only via the Service Elevator
designated specifically for dog accessibility or via the internal staircase
between the First Floor Premises and the Second Floor Premises.

(iii) Access or depart Tenant’s Premises without entering any other areas of the
Building such as common area restrooms or stairwells, or other, except as set
forth in clauses (i)-(iii) above.

(g) Dogs are not permitted in restrooms, fire stairwells (except in an
emergency), bicycle room, the conference facility, the locker rooms, the main
lobby, or in any Building public or common space existing currently or
designated as such by Landlord in the future, except the areas designated in
clauses (i)-(iii) above.

(h) Dogs are not permitted in the landscaped areas adjacent to the property.

(i) Landlord reserves the right, from time to time, to ban certain breeds of
dogs, at its sole discretion, and to modify the Dog Rules & Regulations as it
deems necessary.

50

--------------------------------------------------------------------------------

 

(j) Any violation of these rules shall entitle Landlord to disallow any and all
dogs in the Premises thereafter by notice to Tenant thereof.  If Tenant
continues to bring dogs into the Building after receiving such notice from
Landlord, then such action shall constitute a default under the Lease.

(k) The rights of Tenant under this Section 30.19 are personal to HubSpot, Inc.
and any Permitted Assignee, and may not be exercised by any other tenant,
subtenant, licensee, or other occupant of the Premises or any portion thereof.

Additional restrictions:

 

-

Dogs in excess of 40 pounds, taller than 24 inches (or otherwise, in the
reasonable discretion of Landlord or its property manager), and not “house
broken” are prohibited from the Building.

 

-

Any observed aggressive behavior, such as growling, barking, chasing, nipping or
biting will result in the dog being permanently removed from the Building.  

 

-

Any dog with excessive odors or perceived to be unhealthy, unclean, infested
with fleas/ticks/other, or not adequately groomed, will not be permitted into
the Building.

 

-

All dogs must be attended at all times; must always be on a leash when outside
the Premises as access and exit occurs and while on the exterior property of
Landlord.

 

-

Tenants are required to clean up after their dogs whether in any designated dog
relief area, or on sidewalks and streets, pursuant to any applicable City of
Cambridge ordinance.  

 

-

Any dog “accidents” or failure of Tenant to clean up after its permitted dogs
will result in any offending dog being banned permanently from the
Building.  Additionally, “puppy pads” or similar indoor relief treatments and
measures are strictly prohibited.

 

-

Tenants shall be responsible for the cost of all cleaning, pest control (e.g.
treatment for ticks and fleas), and all other items associated with their dogs,
which costs shall be Additional Rent.

30.20 Soda Fountain.

Tenant shall have the right to install one (1) or more soda fountains in the
Premises in accordance with the provisions of Article 12 above, and Tenant will
not be required to remove such soda fountains at the end of the Term.

 

 

51

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Deed of Lease in
multiple copies, each to be considered an original hereof, as a sealed
instrument on the day and year noted in Exhibit 1 as the Execution Date.

 

LANDLORD:

 

TENANT:

 

 

 

ONE CANAL PARK MASSACHUSETTS LLC,

 

HUBSPOT, INC.,

a Delaware limited liability company

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

BAY STATE REIT, LLC, a Delaware limited

 

By:

 

/s/ John P. Kelleher

Liability company, its Manager

 

Name:

 

John P. Kelleher

 

 

 

 

Title:

 

General Counsel

By:

 

U.S. REAL ESTATE INVESTMENT

 

 

 

Hereunto Duly Authorized

FUND REIT, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Peter Palandjian

 

 

 

 

Name:

 

Peter Palandjian

 

 

 

 

Title:

 

President & Treasurer

 

 

 

 

 

 

 

52

--------------------------------------------------------------------------------

 

EXHIBIT 2, sheet 1

LEASE PLAN, premises

ATTACHED HERETO

 

 

 

Exhibit 2, Sheet 1

 

--------------------------------------------------------------------------------

 

[g4frr0mmio02000001.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 3

INSURANCE PROVISIONS

1.TENANT INSURANCE

 

A.

Tenant shall procure, maintain and pay for, from a company or companies lawfully
authorized to do business in the jurisdiction in which the Building is located
having a rating of A-VIII or better by AM Best and otherwise reasonably
acceptable to Landlord, the following types of insurance as will protect the
Tenant and Landlord against claims which may be claimed to have occurred from
and after the time Tenant and/or its contractors first enter the Premises and
continuing through the expiration of the Term of this Lease or, if later, the
last day that Tenant or anyone claiming by, through or under Tenant is in
occupancy of all or a portion of the Premises:

 

(i)

Commercial General Liability Insurance, as hereinafter defined, with the
following minimum limits:

 

(a)

 

$1,000,000

 

Each Occurrence;

 

 

 

 

 

(b)

 

$2,000,000

 

General Aggregate

 

 

 

 

 

(c)

 

$1,000,000

 

Personal and Advertising Injury; and

 

 

 

 

 

(d)

 

$2,000,000

 

Products-Completed Operations Aggregate.

 

(ii)

Umbrella/Excess Liability Insurance, as hereinafter defined, with a per
occurrence and annual aggregate limit of $4,000,000 per location (“Umbrella
Limit”).  

 

(iii)

Property Insurance, as hereinafter defined, insuring Tenant’s personal property
and trade fixtures in and about the Premises and the Later Alterations (as
defined in Article 18) in an amount equal to one hundred percent (100%)
replacement cost value.  

 

(iv)

Terrorism coverage, where commercially available, is recommended.

 

B.

In no event shall Landlord be responsible for Tenant’s business interruption
exposure or loss which shall be the Tenant’s sole responsibility.  The foregoing
shall not, however, affect any provisions for rent abatement which are
specifically set forth in the Lease.

 

C.

All insurance required of Tenant (and Tenant’s contractors) shall be primary and
non-contributory and maintained under valid and enforceable policies, for the
full limits and coverage terms required herein.  To the extent such a provision
is then available from Tenant’s insurer, such insurance shall provide that it
shall not be canceled or the coverages be changed or reduced below the minimum
amounts and coverages required under this Lease without at least thirty (30)
days’ (10 days’ in the event of cancellation for nonpayment of premium) prior
written notice to Landlord, and in any event, Tenant shall provide Landlord with
at least thirty (30) days’ prior written notice of any such cancellation or
reduction in the amounts or types of such insurance below the minimum amounts
and coverages required under this Lease.  On or before the time Tenant and/or
its contractors enter the Premises in accordance with Articles 4 and 12 of this
Lease and thereafter not less than ten (10) days prior to the expiration date of
each expiring policy, certificates of insurance evidencing insurance coverage
required herein together with evidence satisfactory to Landlord of the payment
of all premiums for such policies, shall be delivered by Tenant to Landlord, and
certificates as aforesaid of such policies shall, upon request of Landlord, be
delivered by Tenant to the holder of any mortgage affecting the Premises.

Exhibit 3 - 1

 

--------------------------------------------------------------------------------

 

 

D.

Landlord may require, from time to time additional insurance coverages and
limits as may be reasonable and customary for similar first-class office
buildings in the Cambridge, Massachusetts.   

 

E.

In the event Tenant subleases all or any part of the Premises, Tenant shall
require its subtenant(s) to also carry and maintain the same insurance coverage
terms and limits as required herein of Tenant.

 

F.

Landlord makes no representation or warranty to Tenant that the amount of
insurance required to be carried by Tenant under the terms of this Lease is
adequate to fully protect Tenant's interests.  Tenant is encouraged to evaluate
its insurance needs and obtain whatever additional types or amounts of insurance
that it may deem desirable or appropriate.

2.TENANT CONTRACTOR INSURANCE

 

A.

Tenant shall cause contractors employed by Tenant to carry:

 

(i)

Worker’s Compensation Insurance in compliance with statutory requirements, and
Employer’s Liability Insurance, as hereinafter defined,

 

(ii)

Automobile Liability Insurance, and

 

(iii)

Commercial General Liability and Umbrella Liability Insurance covering such
contractors on or about the Premises in the amount stated in Section 1.A. above
or in such other reasonable amount as Landlord shall require.

 

B.

Tenant shall submit, or shall cause such contractors employed by Tenant to
submit, certificates evidencing such coverage to Landlord prior to the
commencement of any Alterations in or to the Premises and at least 15 days prior
to any policy renewals.  

 

C.

All insurance carried by Tenant’s Contractors shall be primary and
non-contributory and Tenant shall cause each of Tenant’s contractors to require
and maintain the foregoing insurance requirements of its subcontractors and
sub-sub contractors at all tiers.

3.LANDLORD INSURANCE  

During the entire Term of this Lease, and adjusting insurance coverages to
reflect current values from time to time, Landlord shall keep the Building
(excluding Later Alterations, as defined in Article 18, and any personal
property or trade fixtures belonging to Tenant or those claiming by, through or
under Tenant) insured against loss or damage caused by any peril covered under
fire, extended coverage and all risk insurance in an amount equal to one hundred
percent (100%) replacement cost value above foundation walls.

Landlord shall maintain Liability insurance with a limit of $5,000,000 per
occurrence and in the aggregate and such coverage may be achieved by a
combination of CGL and Umbrella liability policies.

Landlord shall maintain or cause to be maintained Garage keepers Legal Liability
coverage with limits that are reasonable and customary for similar properties
and exposures in the same geographic region.

If and to the extent Landlord or Landlord’s property manager has any employees,
Landlord shall maintain or cause its property manager to maintain statutory
workers’ compensation insurance and employer’s liability insurance in a
commercially reasonable amount determined by Landlord.

4.DEFINITIONS

 

A.

Commercial General Liability Insurance:  commercial general liability insurance
including coverage for bodily injury (inclusive of but not limited to coverage
for death, and mental anguish),

Exhibit 3 - 2

 

--------------------------------------------------------------------------------

 

 

property damage, premises operations, personal & advertising injury, independent
contractors, products and completed operations, and contractual liability
coverages  Such policy shall provide coverage on an occurrence form and be
endorsed to have the General Aggregate set forth above apply on a per location
basis, and the deductibles and/or self-insured retentions thereunder shall be
commercially reasonable.  The Contractual General Liability Insurance shall
include coverage sufficient to meet Tenant's indemnity obligations in this Lease
to the extent they are insurable.  Landlord, Landlord’s managing agent any other
parties requested by Landlord from time to time in writing shall each be added
as an additional insured (using form CG2010(11/85) or equivalent, or another
form reasonably approved by Landlord in writing) on a primary non-contributory
basis on the Commercial General Liability Insurance policy.  

 

B.

Umbrella/Excess Liability Insurance:  umbrella/excess liability insurance on a
follow form basis with a per occurrence and annual aggregate limit of the
Umbrella Limit set forth above per location.  Coverage shall be excess of
Commercial General Liability Insurance (including products and completed
operations coverage), Automobile Liability Insurance (if applicable) and
Employer’s Liability Insurance (if applicable) with coverage being concurrent
with and not more restrictive than the underlying insurance policies and shall
include the same additional insured provisions as the Commercial General
Liability Insurance, and the deductibles and/or self-insured retentions
thereunder shall be commercially reasonable.  

 

C.

Property Insurance:  property insurance against loss or damage caused by any
peril covered under an all risk insurance policy or its equivalent.  The
Property Insurance policy shall include coverage for business interruption
including extra expense to insure Tenant’s ongoing business operations at
Premises should the Tenant be unable to continue operations due to an insurable
event.  Tenant is also responsible for any and all boiler & machinery/machinery
and equipment insurance relating to its own equipment, and such Property
Insurance shall include such coverage.  The deductibles and/or self-insured
retentions under such Property Insurance shall be commercially reasonable.  The
proceeds of such Property Insurance shall first be used for the replacement or
restoration of such personal property or trade fixtures and the Later
Alterations until such restoration or replacement is complete and then to
mitigate business interruption loss and extra expense.  Such insurance shall
include waivers of subrogation (as included in Article 19).  

 

D.

Employer’s Liability Insurance:  employer’s liability insurance in the amount of
$500,000 each accident for bodily injury by accident, $500,000 each employee for
bodily injury by disease, and $500,000 policy limit for bodily injury by
disease, or such other amount as may be required by the Umbrella/Excess
Liability Insurance to effect umbrella coverage.

 

 

 

Exhibit 3 - 3

 

--------------------------------------------------------------------------------

 

EXHIBIT 4

RULES AND REGULATIONS

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls or other parts of the Building not occupied by any tenant
shall not be obstructed or encumbered by any tenant or used for any purpose
other than ingress and egress to and from the Premises, and if the Premises are
situated on the ground floor of the Building, the tenant thereof shall, at said
tenant's own expense, keep the sidewalks and curb directly in front of said
Premises clean and free from ice and snow.  Landlord shall have the right to
control and operate the public portions of the Building, and the facilities
furnished for the common use of the tenants, in such a manner as Landlord deems
best for the benefit of the tenants generally.  No tenant shall permit the visit
to its premises of persons in such numbers or under such conditions as to
interfere with the use and enjoyment by other tenants of the entrances,
corridors, elevators and other public portions or facilities of the Building.

2. No awnings or other projections shall be attached to the outside walls of the
Building without the prior written consent of Landlord.  No drapes, blinds,
shades, or screens shall be attached to or hung in, or used in connection with
any window or door of the Premises, without the prior written consent of
Landlord.  Such awnings, projections, curtains, blinds, shades, screens or other
fixtures must be of a quality, type, design and color, and attached in the
manner approved by Landlord. Drapes installed by the tenant for their use must
be cleaned by the tenant.  Landlord shall have the right to require Tenant to
remove, in Landlord’s reasonable discretion, any items placed on the windowsills
of the Premises that are visible from outside of the Building.

3. Except as permitted in the Lease, no sign, advertisement, notice or other
lettering shall be exhibited, inscribed, painted or affixed by tenant on any
part of the outside or inside of the Premises or Building without the prior
written consent of Landlord.  In the event of the violation of the foregoing by
any tenant, Landlord may remove same without any liability, and may charge the
expense incurred by such removal to the tenant or tenants violating this
rule.  Interior signs on doors and directory tablet shall be inscribed, painted
or affixed for each tenant by Landlord at the expense of such tenant, and shall
be of a size, color and style acceptable to Landlord.

4. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules without the prior written consent of Landlord.

5. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown therein.  All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose servants, employees, agents, visitors or licensees, shall have caused the
same.

6. There shall be no marking, painting, drilling into or in any way defacing any
part of the Premises or the Building.  No boring, cutting or stringing of wires
shall be permitted.  Tenant shall not construct, maintain, use or operate within
the Premises or elsewhere within or on the outside of the Building, any
electrical device, wiring or apparatus in connection with a loud speaker system
or other sound system.

7. Except as permitted in the Lease, no bicycles, vehicles or animals, birds or
pets of any kind (other than animals providing assistance to persons with
disabilities) shall be brought into or kept in or about the Premises, and no
cooking shall cause or permit any unusual or objectionable odors to be produced
upon or emanate from the Premises.

8. The Premises shall not be used for manufacturing, for the storage of
merchandise, or for the sale of merchandise, goods or property of any kind at
auction.

9. No tenant shall make, or permit to be made, any unseemly or disturbing noises
or disturb or interfere with occupants of this or neighboring buildings or
premises of those having business with them whether by the use of any musical
instrument, radio, talking machine, unmusical noise, whistling, singing, or in
any other way.  No tenant shall throw anything out of the doors or windows or
down the corridors or stairs.

Exhibit 4 - 1

 

--------------------------------------------------------------------------------

 

10. No inflammable, combustible or explosive fluid, chemical or substance shall
be brought or kept upon the Premises.

11. No additional locks or bolts of any kind shall be placed upon any of the
doors, or windows by any tenant, nor shall any changes be made in existing locks
or the mechanism thereof.  The doors leading to the corridors or main halls
shall be kept closed during Business Hours except as they may be used for
ingress or egress.  Each tenant shall, upon the termination of its tenancy,
restore to Landlord all keys to stores, offices, storage, and toilet rooms
either furnished to or otherwise procured by such tenant, and in the event of
the loss of any keys, so furnished, such tenant shall pay to Landlord the cost
thereof.

12. All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place during the hours which Landlord
or its Agent may determine from time to time.  Landlord reserves the right to
inspect all freight to be brought into the Building and to exclude from the
Building all freight which violates any of these Rules and Regulations or this
Lease of which these Rules and Regulations are a part.

13. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord's opinion, tends to impair the reputation of the Building or
its desirability as a building for offices, and upon written notice from
Landlord, tenant shall refrain from or discontinue such advertising.

14. Any person employed by any tenant to do janitorial work within the Premises
must obtain Landlord's consent and such person shall, while in the Building and
outside of said Premises, comply with all instructions issued by the
Superintendent of the Building.  No tenant shall engage or pay any employees on
the Premises, except those actually working for such tenant on said Premises.

15. Landlord reserves the right to exclude from the Building at all times any
person who is not known or does not properly identify himself to the building
management or watchman on duty.  Landlord may at his option require all persons
without access cards who are admitted to or leaving the Building between the
hours of 6:00 p.m. and 8:00 a.m., Monday through Saturday, Sundays and legal
holidays to register.  Each tenant shall be responsible for all persons for whom
it authorizes entry into or exit out of the Building, and shall be liable to
Landlord for all acts of such persons.

16. The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

17. Each tenant, before closing and leaving the premises at any time, shall see
that all windows are closed and all lights turned off.

18. The requirements of tenant will be attended to only upon application at the
office of the Building.  Employees shall not perform any work or do anything
outside of the regular duties, unless under special instruction from the
management of the Building.

19. Canvassing, soliciting and peddling in the Building are prohibited, and each
tenant shall cooperate to prevent the same.

20. Only hand trucks equipped with rubber tires and side guards may be used in
the Building.

21. Access plates to underfloor conduits shall be left exposed.  Where carpet is
installed, carpet shall be cut around access plates.  Where tenant elects not to
provide removable plates in their carpet for access into the underfloor duct
system, it shall be the tenant's responsibility to pay for the removal and
replacement of the carpet for any access needed into the duct system at any time
in the future.

22. Mats, trash or other objects shall not be placed in the public corridors.

23. Landlord does not maintain or clean suite finishes which are non-standard,
such as kitchens, bathrooms, wallpaper, special lights, etc.  However, should
the need for repairs arise, Landlord will arrange for the work to be done at the
tenant's expense.

Exhibit 4 - 2

 

--------------------------------------------------------------------------------

 

24. Landlord will furnish and install light bulbs for the building standard
fluorescent or incandescent fixtures only.  For special fixtures, the tenant
will stock his own bulbs, which will be installed by Landlord when so requested
by the tenant.

25. Tenant shall comply with all workplace smoking Laws.  There shall be no
smoking in bathrooms, elevator lobbies, elevators, and other common areas, or
anywhere in the Building or the Garage or within the no-smoking zones outside
the Building as designated by Landlord, from time to time (Tenant acknowledging
that the entire Building is smoke-free).  

26. Each tenant shall handle its newspapers and “office paper” in the manner
required by applicable law and shall conform with any recycling plan instituted
by Landlord.

27. Prior to serving alcoholic beverages in the Premises, Tenant shall obtain
from Landlord a copy of Landlord's then-current policies regarding alcoholic
beverages, and shall comply therewith (including, without limitation, compliance
with the insurance requirements set forth therein).

28. Violation of these rules and regulations, or any amendments thereto, shall
be a default under this Lease, entitling Landlord to all remedies therefor.

29. Landlord may upon request by any tenant, waive the compliance by such tenant
of any of the foregoing rules and regulations, provided that (i) no waiver shall
be effective unless signed by Landlord or Landlord's authorized Agent, (ii) any
such waiver shall not relieve such tenant from the obligation to comply with
such rule or regulation in the future unless expressly consented to by Landlord,
and (iii) no waiver granted to any tenant shall relieve any other tenant from
the obligation of complying with the foregoing rules and regulations unless such
other tenant has received a similar waiver in writing from Landlord.

30. In the event of any conflict between any provisions in this Lease and these
rules and regulations, the provisions set forth in this Lease shall control.

 

 

 

Exhibit 4 - 3

 

--------------------------------------------------------------------------------

 

EXHIBIT 5

FORM OF COMMENCEMENT DATE AGREEMENT

Reference is made to that certain Lease by and between [[Landlord name]], a
                                            , Landlord, and
                                         , a
                                            , Tenant, and dated
                                      .

Landlord and Tenant hereby confirm and agree that:

31. The Commencement Date under this Lease is
                                         .

32. The Rent Commencement Date under this Lease is
                                .

33. The Expiration Date under this Lease is                              .

34. With respect to the initial build-out of the Premises, Tenant shall be
required to remove the following items at the expiration or earlier termination
of the Lease:  all telecommunication, computer, and other cabling installed by
or for Tenant in the Premises or elsewhere in the Building, and
                               .  Tenant’s obligations to remove any further
Alterations to the Premises shall be governed by the provisions of the Lease,
including, without limitation, Articles 12 and 22 thereof.

This Commencement Date Agreement is executed as of                           ,
201   .

 

LANDLORD:

 

                                                                          ,

a                                                                         

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

TENANT:

 

                                                                          ,

a                                                                         

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Hereunto Duly Authorized

 

 

 

Exhibit 5 - 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 6

FORM OF LETTER OF CREDIT

 

BENEFICIARY:

 

ISSUANCE DATE:

 

 

                            , 201  

 

 

 

[[LANDLORD]]

 

 

 

 

 

 

 

 

 

 

IRREVOCABLE STANDBY

 

 

LETTER OF CREDIT NO.

 

 

 

ACCOUNTEE/APPLICANT:

 

MAXIMUM/AGGREGATE

 

 

CREDIT AMOUNT:

 

 

$                                                          

 

 

USD:                                                   

 

 

 

 

LADIES AND GENTLEMEN:

We hereby establish our irrevocable letter of credit in your favor for account
of the applicant up to an aggregate amount not to exceed $                    
US Dollars available by your draft(s) drawn on ourselves at sight accompanied
by:

Your statement, signed by a purportedly authorized officer/official certifying
that the Beneficiary is entitled to draw upon this Letter of Credit (in the
amount of the draft submitted herewith) pursuant to this Lease (the “Lease”)
dated                          by and between                              , as
Landlord, and                          , as Tenant.

Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office.

You shall have the right to make partial draws against this Letter of Credit
from time to time.

Funds will be made available to Beneficiary on the same day as a sight draft is
presented by Beneficiary.

This Letter of Credit is transferable without charge to you at any time and from
time to time and may be transferred in its entirety only.  In the event of a
transfer, we reserve the right to require reasonable evidence of such transfer
as a condition to any draw hereunder.  Any such transfer is to be effective at
our counters and is contingent upon:

A. The satisfactory completion of our transfer form attached hereto; and

B. The return of the original of this Letter of Credit and all amendments
thereto for endorsement thereon by us to the transferee.

This Letter of Credit shall expire at our office on                         ,
201   (the “Stated Expiration Date”).  It is a condition of this Letter of
Credit that the Stated Expiration Date shall be deemed automatically extended
without amendment for successive one (1) year periods from such Stated
Expiration Date, unless at least forty-five (45) days prior to such Stated
Expiration Date (or any anniversary thereof) we shall notify you and the
Accountee/Applicant in writing by certified mail (return receipt) that we elect
not to consider this Letter of Credit extended for any such additional one (1)
year period.  

Exhibit 6 - 1

 

--------------------------------------------------------------------------------

 

We expressly agree and acknowledge that we shall not refuse to pay on any draw
permitted under this Letter of Credit in the event that the Accountee/Applicant
opposes, contests or otherwise attempts to interfere with any attempt by
Landlord to draw down from said Letter of Credit.

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the “Uniform Customs and Practice for Documentary Credits, International Chamber
of Commerce, Publication No. 500 (1993 Revision)”.

 

 

 

Exhibit 6 - 2

 

--------------------------------------------------------------------------------

 

EXHIBIT 7

CLEANING SPECIFICATIONS

1 Canal Park

Overview

This Base Cleaning Specification has been designed to standardize the cleaning
programs. Used in conjunction with the site-specific requirements section, it
includes industry best practices as well as green cleaning processes to ensure a
healthy and safe environment for the people who visit or work in our buildings.

It is based on a five-day-per-week service schedule and is formatted into three
sections:

Section one includes the area types that can be found in both the common areas
or the suite areas. The task and frequency sets associated with these area types
remain constant regardless of “where” the areas are found.

Section two includes the area types that are found in the common areas only.
These may, at times, require the cleaning tasks to be performed more frequently
to recover from heavy use.

Section three includes the area types within the suites. Cleaning for these
areas is focused on the needs commonly associated with tenant activities. In
each case, the specifications are expressed in the industry-standard format
utilizing annual frequencies (see Frequency Chart below).

Frequency Chart

 

EXAMPLES OF FREQUENCY REQUIRED

 

ANNUAL FREQUENCY

 

 

 

 

 

 

Five day service (daily)

 

260

 

 

Four times weekly

 

208

 

 

Twice weekly

 

104

 

 

Weekly service

 

52

 

 

Monthly service

 

12

 

 

Quarterly service

 

4

 

 

Yearly service

 

1

 

 

 

Exhibit 7 - 1

 

--------------------------------------------------------------------------------

 

Specifications for Area Types Found in Common Areas and/or Suite Areas

Atriums, Entrances & Lobbies

 

Task Description

 

Annual

Frequency

Clean door glass and other adjacent glass areas.

 

260

Dust furniture and spot clean all horizontal and vertical surfaces.

 

260

Empty general trash, replace liners when soiled or torn. Remove trash to
designated area.

 

260

clean ash urns.

 

260

Spot clean carpet using approved carpet spotting equipment and supplies.

 

260

Dust mop floors with a water-based chemically treated dust mop.

 

260

Damp mop floors to remove dirt and spills.

 

260

Fully vacuum all walk-off mats

 

260

Vacuum entry door thresholds.

 

52

Dust areas above shoulder level and below knee level.

 

52

Spot clean telephones and sanitize receivers.

 

52

Burnish finished floor using electric burnisher.

 

48

Polish entry door thresholds.

 

12

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

 

12

Dust window treatments including horizontal and vertical blinds.

 

4

Clean and polish wood furniture to restore finish. Exception: Citizens Bank
Floors.

 

4

Vacuum fabric furniture.

 

4

Machine scrub hard surface floors.

 

4

Damp wipe light fixture exteriors to remove stains, dust and cobwebs.

 

1

Damp wipe trash containers to remove soil and stains.

 

1

Break Areas & Kitchenettes

 

Task Description

 

Annual

Frequency

Empty break room trash, replace liners and tie-off at corners, clean obvious
food and spills from exterior of trash container. Remove trash to designated
area.

 

260

Dust and damp wipe horizontal and vertical break room surfaces including tops of
microwave. Interior Microwave cleaning is an extra, please provide unit cost.

 

260

Dust mop floors with a water-based chemically treated dust mop.

 

260

Damp mop floors to remove dirt and spills.

 

260

Fully vacuum all carpeted areas from wall to wall.

 

260

Spot clean carpet using approved carpet spotting equipment and supplies.

 

260

Dust areas above shoulder level and below knee level.

 

52

Damp wipe trash containers to remove soil and stains.

 

12

Damp wipe air vents to remove dust, soil and cobwebs.

 

4

Dust window treatments including horizontal and vertical blinds.

 

4

Machine scrub and recoat floors using approved floor finish.

 

3

Hot-water extract carpeted areas using approved equipment and supplies.

 

2

Damp wipe light fixture exteriors to remove stains, dust and cobwebs.

 

1

Completely strip and refinish floors, apply three coats of approved floor finish
and buff.

 

1

Exhibit 7 - 2

 

--------------------------------------------------------------------------------

 

Copy / Mail / Fax Areas

 

Task Description

 

Annual

Frequency

Empty general trash, replace liners when soiled or torn. Remove trash to
designated area.

 

260

Spot clean carpet using approved carpet spotting equipment and supplies.

 

260

Using a backpack, spot vacuum carpets and hard surfaces to remove visible dirt,
dust and debris.

 

208

Spot mop floors to remove visible dirt and spills.

 

208

Dust furniture and spot clean all horizontal and vertical surfaces.

 

52

Dust areas above shoulder level and below knee level.

 

52

Fully vacuum all carpeted areas from wall to wall.

 

52

Damp mop floors to remove dirt and spills.

 

52

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

 

4

Dust window treatments including horizontal and vertical blinds.

 

4

Machine scrub and recoat floors using approved floor finish.

 

3

Dust light fixtures to remove exterior dust and cobwebs.

 

1

Damp wipe trash containers to remove soil and stains.

 

1

Conference Rooms

 

Task Description

 

Annual

Frequency

Dust furniture and spot clean all horizontal and vertical surfaces.

 

260

Spot clean interior partition and door glass.

 

260

Empty general trash, replace liners when soiled or torn. Remove trash to
designated area.

 

260

Spot clean carpet using approved carpet spotting equipment and supplies.

 

260

Vacuum carpeted traffic lanes and spot vacuum hard-to-reach areas.

 

208

Damp wipe dry erase boards and trays.

 

52

Dust areas above shoulder level and below knee level.

 

52

Spot clean telephones and sanitize receivers.

 

52

Fully vacuum all carpeted areas from wall to wall.

 

52

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

 

4

Dust window treatments horizontal and vertical blinds coordinated with manager.

 

1

Dust light fixtures to remove exterior dust and cobwebs.

 

1

Damp wipe trash containers to remove soil and stains.

 

1

Elevators

 

Task Description

 

Annual

Frequency

Clean elevator walls, doors, carpets, tile, hard surface floors, ceiling and
stainless steel.

 

260

Vacuum elevator track.

 

104

Polish elevator tracks and all associated bright work including metal frames and
other metallic surfaces.

 

52

Damp wipe light fixture exteriors to remove stains, dust and cobwebs.

 

1

 

 

1

Janitor Closets

 

Task Description

 

Annual

Frequency

Clean janitors' room sinks and floors, organize shelves and inspect equipment.

 

260

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

 

4

Dust light fixtures to remove exterior dust and cobwebs.

 

1

Damp wipe trash containers to remove soil and stains.

 

1

Exhibit 7 - 3

 

--------------------------------------------------------------------------------

 

Restrooms, Common

 

Task Description

 

Annual

Frequency

Perform all daily restroom cleaning procedures; apply germicidal cleaner to all
fixtures, refill dispensers, empty trash and replace liners, remove trash to
designated area, spot clean mirrors and partitions, wipe fixtures & bright work
clean, sweep and mop floors with germicidal cleaner.

 

260

With a germicidal cleaner, completely damp wipe restroom partitions including
high/low areas.

 

52

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

 

12

Wash restroom walls with germicidal cleaner.

 

12

Machine scrub restroom floors with germicidal cleaner.

 

12

Damp wipe light fixture exteriors to remove stains, dust and cobwebs.

 

12

Damp wipe trash containers and to remove soil and stains.

 

52

Stairwells, Common

 

Task Description

 

Annual

Frequency

Spot clean carpeted stairs using approved carpet spotting equipment and
supplies.

 

260

Spot mop hard surface or tile stairs.

 

208

Spot vacuum stairs using a backpack vacuum.

 

208

Damp mop stairs to remove dirt and spills.

 

208

Vacuum stairways, dust vertical and horizontal surfaces and spot clean.

 

52

Dust light fixtures to remove exterior dust and cobwebs.

 

1

Completely strip and refinish tiled landings, apply three coats of approved
floor finish.

 

1

Trash Dumpster Enclosures

 

Task Description

 

Annual

Frequency

Police exterior trash dumpster areas to remove litter.

 

52

Specifications for Area Types Found in Suites

 

 

Only Corridors, Suite

 

Task Description

 

Annual

Frequency

Dust corridor furniture; spot clean all horizontal and vertical surfaces
including interior and door glass.

 

260

Clean and polish drinking fountains.

 

260

Empty general trash, replace liners when soiled or torn. Remove trash to
designated area.

 

260

Spot clean carpet using approved carpet spotting equipment and supplies.

 

260

Fully vacuum corridor carpets from wall to wall.

 

260

Dust mop hard surface floors with a water-based chemically treated dust mop.

 

260

Damp mop or auto scrub floors to remove dirt and spills.

 

260

Dust areas above shoulder level and below knee level.

 

52

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

 

4

Dust window treatments including horizontal and vertical blinds.

 

4

Damp wipe light fixture exteriors to remove stains, dust and cobwebs.

 

1

Damp wipe trash containers to remove soil and stains.

 

1

Exhibit 7 - 4

 

--------------------------------------------------------------------------------

 

Executive Offices, Suite

 

Task Description

 

Annual

Frequency

Spot clean carpet using approved carpet spotting equipment and supplies.

 

260

Empty general trash, replace liners when soiled or torn. Remove trash to
designated area.

 

260

Dust mop floors with a water-based chemically treated dust mop.

 

260

Damp mop floors to remove dirt and spills.

 

260

Fully vacuum carpets from wall to wall to remove dirt, dust and debris.

 

260

Dust furniture and spot clean all horizontal and vertical surfaces.

 

260

Dust areas above shoulder level and below knee level.

 

52

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

 

4

Dust window treatments including horizontal and vertical blinds.

 

4

Dust light fixtures to remove exterior dust and cobwebs.

 

1

Damp wipe trash containers to remove soil and stains.

 

1

General Offices, Suite

 

Task Description

 

Annual

Frequency

Spot clean carpet using approved carpet spotting equipment and supplies.

 

260

Empty general trash, replace liners when soiled or torn. Remove trash to
designated area.

 

260

Spot mop floors to remove visible dirt and spills.

 

260

Using a backpack, spot vacuum carpets to remove visible dirt, dust and debris.

 

260

Dust furniture and spot clean all horizontal and vertical surfaces.

 

52

Dust areas above shoulder level and below knee level.

 

52

Fully vacuum all carpeted areas from wall to wall.

 

52

Using a backpack, fully vacuum or dust mop hard surface floors to remove dirt,
dust, etc.

 

52

Damp mop floors to remove dirt and spills.

 

52

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

 

4

Dust window treatments including horizontal and vertical blinds.

 

4

Dust light fixtures to remove exterior dust and cobwebs.

 

1

Damp wipe trash containers to remove soil and stains.

 

1

 

 

 

Exhibit 7 - 5

 

--------------------------------------------------------------------------------

 

EXHIBIT 8

FORM OF NONDISTURBANCE AGREEMENT

ATTACHED HERETO

 

 

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.

(Mortgagee)

- and -

HUBSPOT, INC.

(Tenant)

- and -

One Canal Park Massachusetts, LLC

(Landlord)

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

 

Dated:

as of                         , 2016

 

Location:

One Canal Park, Cambridge, Middlesex County, Massachusetts

PREPARED BY AND UPON

RECORDATION RETURN TO:

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention:  Steven J. Weinstein, Esq.

 

 

 

 

 

--------------------------------------------------------------------------------

 

SUBORDINATION, NON‑DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON‑DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made and entered into as of the        day of                        , 2016,
by and among JPMORGAN CHASE BANK, N.A., a national banking association, as
Administrative Agent for itself and various other lending institutions (defined
below)(“Mortgagee”), HUBSPOT, INC., a Delaware corporation (“Tenant”), and One
Canal Park Massachusetts, LLC and its successors and assigns (“Landlord”).

RECITALS:

A. Landlord owns the land (“Land”) described in Exhibit A attached hereto and
the building and related improvements located thereon (the “Building”; the Land
and Building are collectively referred to as the “Property”).

B. Under the terms of a certain lease (as the same has been, and may be further,
amended, assigned, supplemented or otherwise modified, the “Lease”) dated
                          , 2016 between Tenant and Landlord, or Landlord’s
predecessor in title, Tenant has leased a portion of the Building, as more
particularly described in the Lease (the “Demised Premises”).

C. Landlord and certain affiliates of Landlord (Landlord and such affiliates are
hereinafter, collectively, referred to as the “Borrower”), have executed a
mortgage in favor of Mortgagee (the “Mortgage”) pursuant to which Landlord has
encumbered or will encumber Landlord’s interest in the Land, Building and Lease
to secure, among other things, the payment of certain indebtedness owing by
Borrower to one or more lenders (the “Lenders”) as described therein and in all
other documents executed by Borrower or any guarantor evidencing, securing or
guaranteeing such indebtedness (collectively, the “Loan Documents”).

D. The parties hereto desire to have the Lease be subordinate to the lien of the
Mortgage, to establish certain rights of non‑disturbance for the benefit of
Tenant under the Lease, and further to define the terms, covenants and
conditions precedent for such rights.

AGREEMENT:

NOW, THEREFORE, for good and valuable consideration, the parties hereto mutually
agree as follows:

1. Subordination.  The Lease and all of the terms, covenants and provisions
thereof and all rights, remedies and options of Tenant thereunder are and shall
at all times continue to be subject and subordinate in all respects to the lien
of the Mortgage, including without limitation, all renewals, increases,
modifications, consolidations, extensions and amendments thereof with the same
force and effect as if the Mortgage and the other Loan Documents had been
executed, delivered and (in the case of the Mortgage) recorded prior to the
execution and delivery of the Lease.

2. Non-Disturbance.  In the event of foreclosure of the Mortgage or conveyance
in lieu of foreclosure, which foreclosure or conveyance occurs prior to the
expiration of the term of the Lease, including any extensions and renewals of
such term, and so long as Tenant is not in default under any of the terms,
covenants and conditions of the Lease beyond any applicable notice and cure
periods, Mortgagee agrees on behalf of itself, its successors and assigns,
including any purchaser at such foreclosure (each being referred to herein as an
“Acquiring Party”), that Tenant shall not be named as a party therein unless
such joinder shall be required by law, provided, however, such joinder shall not
result in the termination of the Lease or disturb the Tenant’s possession, quiet
enjoyment or use of the Demised Premises or Tenant’s rights under the Lease, and
the sale of the Property in any such action or proceeding and the exercise by
Mortgagee of any of its other rights under the Mortgage shall be made subject to
all rights of Tenant under the Lease (subject to the terms of this Agreement);
provided, further, however, that Mortgagee and Tenant agree that the following
provisions of the Lease (if any) shall not be binding on Mortgagee or Acquiring
Party:  any option to purchase or any right of first refusal to purchase with
respect to the Property, and any provision regarding the use of insurance
proceeds or condemnation proceeds with respect to the Property which is

 

--------------------------------------------------------------------------------

 

inconsistent with the terms of the Mortgage; provided, however, if the Premises
and Building are not restored following such casualty, Acquiring Party will be
bound by Tenant’s termination rights set forth in the Lease.

3. Attornment.   In the event of foreclosure of the Mortgage or conveyance in
lieu of foreclosure, which foreclosure or conveyance occurs prior to the
expiration date of the term of the Lease, including any extensions and renewals
of such term now provided thereunder, Tenant shall, at the election of the
Acquiring Party, either: (i) attorn to and recognize the Acquiring Party as the
new landlord under the Lease, which Lease shall thereupon become a direct lease
between Tenant and the Acquiring Party for the remainder of the term of the
Lease (including all extension periods which have been or are hereafter
exercised) upon the same terms and conditions as are set forth in the Lease
(subject to the terms of this Agreement); or (ii) if any Landlord default under
the Lease is not susceptible to cure and results in the termination of the
Lease, or the Lease is terminated as a result of rejection in a bankruptcy or
similar proceeding, then upon receiving the written request of the Acquiring
Party, Tenant shall enter into a new lease of the Demised Premises with the
Acquiring Party (a “New Lease”), which New Lease shall be upon the same terms,
covenants and conditions as are set forth in the Lease (subject to the terms of
this Agreement) for the remainder of the term of the Lease (including all
extension periods which have been or are hereafter exercised). In either such
event described in the preceding clauses (i) or (ii) of this Section 3, Tenant
hereby agrees to pay and perform all of the obligations of Tenant pursuant to
the Lease (or the New Lease, as applicable) for the benefit of the Acquiring
Party.  For all purposes of this Agreement, the word “Lease” shall be deemed to
mean the Lease or any such New Lease, as applicable.  

4. Limitation of Liability.  Notwithstanding anything to the contrary contained
herein or in the Lease, in the event of foreclosure of the Mortgage or
conveyance in lieu of foreclosure, which foreclosure or conveyance occurs prior
to the expiration date of the term of the Lease, including any extensions and
renewals of such term now provided thereunder, the liability of Mortgagee, its
successors and assigns, or Acquiring Party, as the case may be, shall be limited
to its interest in the Property and all rents and proceeds therefrom; provided,
however, that Mortgagee or Acquiring Party, as the case may be, and their
respective successors and assigns, shall in no event and to no extent:

(a) be liable to Tenant for any past act, omission or default on the part of any
prior landlord (including Landlord); provided that the foregoing shall not limit
Mortgagee’s or any Acquiring Party’s obligations to correct any conditions that
existed as of the date of attornment and violate Mortgagee’s or any Acquiring
Party’s obligations as landlord under the Lease;

(b) be liable for or subject to any offsets or defenses which Tenant might have
against any prior landlord (including Landlord), except to the extent that
Tenant has an express right to any such offset or defense under the terms of the
Lease and the basis of such offset(s) or defense(s) is a default under the Lease
which is continuing after Mortgagee or any Acquiring Party acquires title to the
Property, and Mortgagee had notice thereof and an opportunity to cure such
default in accordance with Section 8;

(c) be liable for any payment of rent or additional rent which Tenant might have
paid for more than one month in advance of the due date thereof or any deposit,
rental security or any other sums deposited with any prior landlord (including
Landlord), except to the extent such monies are actually received by Mortgagee
or Acquiring Party, as applicable;

(d) be bound by any amendment, modification or termination of the Lease or by
any waiver or forbearance on the part of any prior landlord (including
Landlord), in either case to the extent the same is made or given without the
prior written consent of Mortgagee if required under the Loan Documents,
provided, however, that Mortgagee’s consent shall not be required for
amendments, modifications or terminations that are made, consistent with the
terms of the Lease applicable thereto, in connection with rights expressly
granted to Tenant under the Lease (i.e. rights of extension or expansion or
rights to terminate in connection with a casualty or condemnation);

(e) be bound by any warranty, representation or indemnity of any nature
whatsoever made by any prior landlord (including Landlord) under the Lease
including any warranties, representations or indemnities regarding any work
required to be performed under the Lease, use, compliance with zoning, hazardous
wastes or environmental laws, habitability, fitness for purpose, title or
possession;

2

--------------------------------------------------------------------------------

 

(f) Except for day-to-day repair, maintenance and replacement obligations under
the Lease and Landlord’s obligations under the Lease to restore the Demised
Premises following casualty or condemnation, be liable to Tenant for
construction or restoration, or delays in construction or restoration, of the
Building or the Demised Premises, or for the obligations of any prior landlord
(including Landlord) to reimburse Tenant for or indemnify Tenant against any
costs, expenses or damages arising from such construction or any delay in
Tenant’s occupancy of the Demised Premises; or

(g) be liable to Tenant for any contribution toward construction or installation
of any improvements upon the Demised Premises, or any expansion or
rehabilitation of existing improvements thereon; provided, however, if Mortgagee
or any Acquiring Party does not make payments to Tenant of the Landlord’s
Contribution or the Landlord’s Demolition Contribution in accordance with the
terms and conditions of the Lease, and Tenant has given such Mortgagee or
Acquiring Party notice and the opportunity to cure Landlord’s failure to pay the
Landlord’s Contribution and/or the Landlord’s Demolition Contribution in
accordance with Section 8 below, and provided no default is then continuing
under the Lease, then Tenant shall have the right to offset the unpaid
Landlord’s Contribution or the Landlord’s Demolition Contribution against the
monthly payments of Yearly Rent due under the Lease.

5. Rent. Tenant hereby agrees to and with Mortgagee that, upon receipt from
Mortgagee of a notice of any default by Landlord under the Mortgage, Tenant will
pay to Mortgagee directly all rents, additional rents and other sums then or
thereafter due under the Lease.  In the event of the foregoing, Landlord hereby
authorizes Tenant to pay to Mortgagee directly all rents, additional rents and
other sums then or thereafter due under the Lease.  In addition, Landlord hereby
indemnifies and holds Tenant harmless from and against any and all claims,
causes of actions, demands, liabilities and losses of any kind or nature,
including but not limited, to attorney’s fees and expenses, sustained by Tenant
as a result of any and all claims by third parties claiming through Landlord all
or any portion of the rent, additional rents, and other sums due under the Lease
which are paid by Tenant directly to Mortgagee in accordance with the terms and
conditions hereof.

6. Intentionally Omitted.

7. Further Documents.  The foregoing provisions shall be self‑operative and
effective without the execution of any further instruments on the part of any
party hereto.  Tenant agrees, however, to execute and deliver to Mortgagee or
Acquiring Party, as the case may be, or such other person to whom Tenant herein
agrees to attorn such other instruments as such party shall reasonably request
in order to effectuate said provisions.

8. Notice and Cure.  Tenant agrees that if there occurs a default by Landlord
under the Lease:

(a) A copy of each notice of default given to Landlord pursuant to the Lease
shall also be given simultaneously to Mortgagee, and no such notice shall be
effective for any purpose under the Lease unless so given to Mortgagee; and

(b) If Landlord shall fail to cure any default within the time prescribed by the
Lease, Tenant shall give further notice of such fact to Mortgagee.  Mortgagee
shall have the right (but not the obligation) to remedy any Landlord default
under the Lease, or to cause any default of Landlord under the Lease to be
remedied and shall be allowed such additional time as may be reasonably
necessary to cure such default (not to exceed an additional ninety (90) days).

3

--------------------------------------------------------------------------------

 

9. Notices.  All notices, demands, approvals and requests given or required to
be given hereunder shall be in writing and shall be deemed to have been properly
given upon receipt when personally served or sent by overnight delivery service
or upon the third (3rd) business day after mailing if sent by U. S. registered
or certified mail, postage prepaid, addressed as follows:

Mortgagee:

JPMorgan Chase Bank, N.A., as Administrative Agent

245 Park Avenue, 45th Floor

New York, New York 10017

Attention: Joan Matera

with a copy to:

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention: Steven J. Weinstein, Esq.

Landlord:

One Canal Park Massachusetts, LLC

1270 Soldiers Field Road

Boston, Massachusetts 02135

Attention: Scott Kelly

Tenant:

HubSpot, Inc.

25 First Street, 2nd Floor

Cambridge, MA  02141

Attention:  President

with a copy to:

Goodwin Procter LLP

100 Northern Avenue

Boston, MA  02210

Attention:  Katherine L. Murphy, Esq.

or to such other address in the United States as such party may from time to
time designate by written notice to the other parties.

10. Binding Effect.  The terms, covenants and conditions hereof shall be binding
upon and inure to the benefit of Mortgagee (for the benefit of the Lenders),
Landlord and Tenant and their respective heirs, executors, administrators,
successors and assigns.

11. No Oral Modifications.  This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by all the parties hereto
or their respective successors in interest.

12. Governing Law.  This Agreement shall be governed, construed, applied and
enforced in accordance with the laws of the State where the Property is located.

13. Counterparts.  This Agreement may be signed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one
document.

4

--------------------------------------------------------------------------------

 

14. Inapplicable Provisions.  If any term, covenant or condition of this
Agreement is held to be invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such provision shall be deemed modified to the
extent necessary to be enforceable, or if such modification is not practicable,
such provision shall be deemed deleted from this Agreement, and the other
provisions of this Agreement shall remain in full force and effect.

15. Authority.  Each of the undersigned parties further represents and warrants
to the other parties hereto that the person executing this Agreement on behalf
of each such party hereto has been duly authorized to so execute this Agreement
and to cause this Agreement to be binding upon such party and its successors and
assigns.

16. Tenant’s Personal Property.  It is expressly agreed to among Mortgagee,
Landlord and Tenant that in no event shall the Mortgage cover or encumber (and
shall not be construed as subjecting in any manner to the lien thereof) any of
Tenant’s moveable trade fixtures, business equipment, furniture, signs or other
personal property at any time placed in, on or about the Property.

17. Subsequent Transfer. If any Acquiring Party, by succeeding to the interest
of Landlord under the Lease, should become obligated to perform the covenants of
Landlord thereunder, then, upon any transfer of Landlord’s interest by such
Acquiring Party, all obligations shall terminate as to such Acquiring Party.

18. Waiver of Jury Trial. LANDLORD, TENANT AND MORTGAGEE HEREBY IRREVOCABLY
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

19. Number and Gender.  Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first above written.

 

MORTGAGEE:

 

JPMORGAN CHASE BANK, N.A.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Signature Page to Subordination, Non-Disturbance and Attornment Agreement]

--------------------------------------------------------------------------------

 

 

TENANT:

 

HUBSPOT, INC., a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Signature Page to Subordination, Non-Disturbance and Attornment Agreement]

--------------------------------------------------------------------------------

 

 

LANDLORD:

 

ONE CANAL PARK MASSACHUSETTS, LLC, a Delaware limited liability company

 

By:

 

Bay State REIT, LLC, a Delaware limited liability company, its Manager

 

 

 

By:

 

U.S. Real Estate Investment Fund REIT, Inc., a Delaware corporation, its Manager

 

 

 

By:

 

 

Name:

 

Peter Palandjian

Title:

 

President and Treasurer

 

 

 

[Signature Page to Subordination, Non-Disturbance and Attornment Agreement]

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENTS

STATE OF                                            )

COUNTY OF                                        ) ss.

On the            day of                        , 2016, before me, the
undersigned, personally appeared                         , personally known to
me or proved to me on the basis of satisfactory evidence to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that he/she signed it voluntarily for its stated purpose as
                          for JPMorgan Chase Bank, N.A.

WITNESS my hand and official seal

 

 

Notary Public

My Commission Expires:                                 

 

 

 

 

 

--------------------------------------------------------------------------------

 

COMMONWEALTH OF MASSACHUSETTS)

COUNTY OF SUFFOLK ss.

On the            day of                        , 2016, before me, the
undersigned, personally appeared Peter Palandjian personally known to me or
proved to me on the basis of satisfactory evidence to be the person whose name
is signed on the preceding or attached document, and acknowledged to me that
he/she signed it voluntarily for its stated purpose as President and Treasurer
of U.S. Real Estate Investment Fund REIT, Inc., the Manager of Bay State REIT,
LLC, the Manager of One Canal Park Massachusetts, LLC.

WITNESS my hand and official seal

 

 

Notary Public

My Commission Expires:                                 

 

 

 

--------------------------------------------------------------------------------

 

STATE OF                                               )

COUNTY OF                                           ) ss.

On the           day of                     , 2016, before me, the undersigned,
personally appeared                           , personally known to me or proved
to me on the basis of satisfactory evidence to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he/she
signed it voluntarily for its stated purpose as                               
for Hubspot, Inc.

WITNESS my hand and official seal

 

 

Notary Public

My Commission Expires:                                 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION

PARCEL ONE:

Parcel 1:

The land in the Commonwealth of Massachusetts, County of Middlesex, City of
Cambridge, on the easterly side of First Street, shown as "Parcel 'C'" on a plan
prepared by Cullinan Engineering Co., Inc., entitled, "Plan of Property Owned by
City of Cambridge, First Street, Cambridge, Massachusetts," dated December 6,
1984 (hereinafter the "Plan"), which Plan is recorded with the Middlesex South
District County Registry of Deeds as Plan No. 290 of 1985 in Plan Book 16059,
Page 434 described as follows:

Beginning at a point on the relocated easterly line of First Street, said point
being S 09° 28' 49° W and 199.91 feet from the point of curvature of the
relocated corner rounding at Cambridge Street;

Thence, through land now or formerly of the City of Cambridge on the following
five courses:

S 80° 31' 11" E, a distance of 153.67 feet, to a point;

S 09° 28' 49° W, a distance of 29.00 feet, to a point;

N 80° 31' 11" W, a distance of 1.67 feet, to a point;

S 09° 28' 49' W, a distance of 171.00 feet, to a point.

And N 80° 31' 11" W, a distance of 152.00 feet, to a point on the aforesaid
relocated easterly line of First Street;

Thence N 09° 28' 49" E, along said relocated easterly line of First Street, a
distance of 200.00 feet, to the Point of Beginning.

Parcel 2:

There is appurtenant to the above-described parcel the following easements:

a. Service Access and Utility Easement fifty (50') feet wide, as created, set
forth in the Quitclaim Deed from the City of Cambridge to Canal Park Associates,
dated March 15, 1985, recorded with the Middlesex South District County Registry
of Deeds in Book 16059, Page 434;

b. Foundation and Pile Cap Easement five (5') feet wide along the easterly and
southerly boundaries and two (2') feet wide in part along the westerly boundary
extending into and under First Street, as created and set forth in the Quitclaim
Deed from the City of Cambridge to Canal Park Associates, dated March 15, 1985,
recorded with the Middlesex South District County Registry of Deeds in Book
16059, Page 434.

c. Vertical limit for foundation and pile cap easements to the top of pile cap,
at least one (1') foot below finished grade, as set forth in the Quitclaim Deed
from the City of Cambridge to Canal Park Associates, dated March 15, 1985,
recorded with the Middlesex South District County Registry of Deeds in Book
16059, Page 434;

d. Construction easement and permanent non-exclusive maintenance easement
twenty-five (25') feet from the existing property lines around the project area,
as set forth in the Quitclaim Deed from the City of Cambridge to Canal Park
Associates, dated March 15, 1985, recorded with the Middlesex South District
County Registry of Deeds in Book 16059, Page 434;

e. Encroachment Easement Agreement by and between the City of Cambridge and
Canal Park Associates, dated May 23, 1988, recorded with the Middlesex South
District County Registry of Deeds in Book 19200, Page 472 and shown on the plan
recorded with said Deeds as Plan No. 957 of 1988;

f. Encroachment Easement Agreement by and between the City of Cambridge and
Canal Park Associates, dated September 26, 1989, recorded with the Middlesex
South District County Registry of Deeds in Book 20380, Page 203 and shown on the
plan recorded with said Deeds as Plan No. 131 of 1990;

g. Easements set forth in Tieback and Indemnity Agreement by and between the
City of Cambridge and Canal Park Associates, dated November 15, 1989, recorded
with the Middlesex South District County Registry of Deeds in Book 20427, Page
501.

PARCEL TWO (Otis Way):

Another parcel of land in the Commonwealth of Massachusetts, County of
Middlesex, City of Cambridge, on the easterly side of First Street, being shown
as Otis Way on the plan prepared by Cullinan Engineering Co., Inc., entitled,
“Plan of Property Owned by City of Cambridge, First Street, Cambridge,
Massachusetts,” dated December 6, 1984 (hereinafter the “Plan”), which Plan is
recorded with the Middlesex South District County Registry of Deeds as Plan No.
290 of 1985 in Plan Book 16059, Page 434.

 

--------------------------------------------------------------------------------

 

Beginning at a point on the relocated easterly line of First Street, said point
being S 09º 28’ 49” W and 149.91 feet from the point of curvature of the
relocated corner rounding to Cambridge Street; Thence, through land now or
formerly of the City of Cambridge on the following four courses:

S 80º 31’ 11” E, a distance of 152.00 feet, to a point;

S 09º 28’ 49” W, a distance of 50.00 feet, to a point;

N 80º 31’ 11” W, a distance of 152.00 feet, to a point on the aforesaid
relocated easterly line of First Street; thence N 09º 28’ 49” E, along said
relocated easterly line of First Street, a distance of 50.00 feet to the Point
of Beginning.

PARCEL THREE (Leasehold Parking Spaces):

Together with the leasehold interest in 100 parking spaces within the East
Cambridge Parking Facility located at the corner of First Street and Thorndike
Street, East Cambridge, Middlesex County, Massachusetts, set forth in the Lease
Agreement by and between the City of Cambridge, as Lessor, and Canal Park
Associates, as Lessee, dated March 15, 1985, a Notice of which is recorded with
the Middlesex South District County Registry of Deeds in Book 16059, Page 505;
as assigned in the Quitclaim Deed by The Travelers Insurance Company to Beacon
Properties, L.P., dated June 9, 1994, recorded with said Deeds in Book 24609,
Page 49 and the Assignment of Leases and Security Deposits from The Travelers
Insurance Company to Beacon Properties, L.P., dated June 9, 1994, recorded with
said Deeds in Book 24609, Page 58; as assigned by the Assignment and Assumption
of Lease by Beacon Properties, L.P. to BP-One Canal, LLC, dated December 18,
1997, recorded with said Deeds in Book 27998, Page 229; as assigned by the
Assignment and Assumption of Lease Agreement for Parking Spaces by MA-One Canal
Park, LLC (formerly known as EOP-One Canal Park, LLC, formerly known as BP-One
Canal Park, LLC) to BCSP Cambridge One Property LLC, dated March 21, 2014,
recorded with said Deeds in Book 63406, Page 336; as affected by a Corrective
Assignment and Assumption of Lease Agreement for Parking Spaces by MA-One Canal
Park, LLC (formerly known as EOP-One Canal Park, LLC, formerly known as BP-One
Canal Park, LLC) to BCSP Cambridge One Property LLC, dated March 21, 2014,
recorded with said Deeds in Book 63931, Page 175, and as further assigned to
[TBD] by Assignment and Assumption for Parking Lease dated _______________, 2016
and recorded in Book _____, Page ___.

PARCEL FOUR (License):

Rights in the nature of an interest in real property as set forth in License No.
2491 dated November 13, 1990 recorded in Book 20912, Page 398; as affected by
Partial Certificate of Compliance dated June 2, 1994 recorded in Book 24609,
Page 45; as affected by Certificate of Compliance dated June 7, 1999 recorded in
Book 30843, Page 421.

2034820.4

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 9

CONFIDENTIALITY AGREEMENT

This Confidentiality Agreement is entered into as of this            day of
                           , 20    , by and between ONE CANAL PARK
MASSACHUSETTS, LLC, a Delaware limited liability company (“Landlord”), with an
address c/o Intercontinental Real Estate Corporation, 1270 Soldiers Field Road,
Boston, MA 02135, and hubspot, inc., a Delaware corporation (“Tenant”), with an
address at Two Canal Park, Cambridge, Massachusetts 02141.

WHEREAS, Tenant entered into a certain lease (the “Lease”) dated
                            , 2016, with respect to certain premises in that
certain building located at Two Canal Park, Cambridge, Massachusetts 02141 (the
“Building”);

WHEREAS, Tenant has requested to conduct an examination of the records
maintained by Landlord with respect to Operating Costs paid by Tenant under the
Lease for Operating Year 20__ (the “Examination”), and has requested that
                                                     (“Consultant”) be permitted
to conduct the Examination;

WHEREAS, the parties do wish to provide for the confidentiality of certain
proprietary documents and other sensitive business information that Landlord has
or may produce to Tenant and Consultant in connection with the Examination;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1. The parties acknowledge and agree that all documents produced by Landlord in
the course of the Examination shall be treated as confidential and shall be used
by Tenant solely for the purposes of conducting an examination of Operating
Costs for Operating Year 20     and for no other purpose or purposes.  

2. Tenant shall not, except as specifically provided in Paragraph 4 below,
disclose any such confidential documents or any summary of the contents thereof,
to any persons not bound by this Confidentiality Agreement, it being understood
and agreed upon that Tenant may show confidential documents to its employees,
brokers, attorneys, or independent auditors who are shown this Confidentiality
Agreement and agree to be bound hereby.  In addition, Tenant may disclose such
confidential documents as may be necessary in connection with any arbitration
between Landlord and Tenant with respect to such Operating Costs.

3. All such confidential documents shall be maintained in safe and secure
facilities at the offices of Tenant.  Upon the termination of the Examination
and final resolution of any arbitration between Landlord and Tenant with respect
thereto, Tenant shall return all confidential documents and all summaries or
excerpts thereof to Landlord.

4. Tenant may disclose confidential documents as required by an order of a court
of competent jurisdiction, including a subpoena duces tecum, provided the Tenant
shall (a) object to production on the grounds of this Confidentiality Agreement,
and (b) promptly upon receipt of said order or subpoena, and in no event less
than three (3) days after receipt of said order or subpoena or seventy-two (72)
hours prior to the time a response is due, whichever is earlier due (unless a
response is due in less than such time), notify Landlord in writing of the order
or subpoena.  In addition, Tenant may disclose confidential documents as may be
agreed upon in writing by Landlord.

5. Each of Tenant and Consultant shall advise its employees and independent
auditors of the terms of this Confidentiality Agreement and shall be responsible
for any failure by any of their respective current or former employees and
independent auditors to abide by the terms of this Confidentiality Agreement.

6. In recognition of the confidential nature of the documents and the other
business information that Landlord will provide to Tenant under this
Confidentiality Agreement and to ensure against any inadvertent disclosure of
confidential information, Consultant and any of its employees and independent
auditors who review

 

--------------------------------------------------------------------------------

 

any confidential documents shall not, for a period of two (2) years after the
date hereof, consult with, represent or otherwise provide any services to any
other current, former or prospective tenant at any building owned by Landlord
relating to the examination of any operating expense documentation for any such
building.  The parties agree that this Paragraph 6 shall survive the breach or
termination of this Confidentiality Agreement.

7. Tenant acknowledges and agrees that the extent and irreparable nature of the
damages which may result from a breach of this Confidentiality Agreement may
make the legal remedies available to Landlord for such a breach
inadequate.  Accordingly, in the event of a breach of this Confidentiality
Agreement, Tenant acknowledges that Landlord will be entitled to immediate
injunctive relief without proof of actual damages, in addition to and not in
substitution for any other remedy Landlord may have at law or in equity.

8. This Confidentiality Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

9. This Confidentiality Agreement shall constitute the entire understanding
between the parties concerning the subject matter of this Confidentiality
Agreement and supersedes and replaces all prior negotiations, proposed
amendments and agreements, written and oral, concerning the subject matter of
this Confidentiality Agreement.

10. The undersigned do hereby represent and warrant that they have authority to
enter into this Confidentiality Agreement on behalf of themselves and their
respective affiliates, subsidiaries or related entities.  

11. This Confidentiality Agreement shall be binding upon and inure to the
benefit of the successors, successors-in-title, assigns, heirs and personal
representatives of the parties.

12. Capitalized terms used but not defined herein shall have the meanings given
to them in the Lease.

13. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER IN CONTRACT, STATUTE, TORT (SUCH AS NEGLIGENCE) OR OTHERWISE) RELATING
TO THIS CONFIDENTIALITY AGREEMENT.

14. Tenant hereby represents and warrants that the Consultant is not being paid
on a contingent fee basis in connection with the Examination.

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

WITNESS, the execution hereof by facsimile or otherwise, in any number of
counterpart copies, each of which shall be deemed an original for all purposes,
as of the date and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

ONE CANAL PARK MASSACHUSETTS LLC,

 

HUBSPOT, INC.,

a Delaware limited liability company

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

BAY STATE REIT, LLC, a Delaware limited

 

By:

 

 

liability company, its Manager

 

Name:

 

 

 

 

 

 

Title:

 

 

By:

 

U.S. REAL ESTATE INVESTMENT

 

 

 

Hereunto Duly Authorized

FUND REIT, INC., a Delaware corporation, its Manager

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

JOINDER OF INDEPENDENT CONSULTANT

The undersigned,                                  (“Consultant”), a
                                                                 , with an
address at                                         , has been retained by Tenant
to conduct the Examination.  Consultant hereby joins in the foregoing
Confidentiality Agreement dated as of                              , 20     by
and between                                and HUBSPOT, INC., and agrees to be
bound by all of the terms thereof.  The execution of this Joinder by Consultant
and the delivery of an executed original hereof to Landlord is an express
pre-condition to Consultant and Tenant commencing the Examination.  Consultant
hereby represents and warrants that it is not being paid on a contingent fee
basis in connection with the Examination.

 

CONSULTANT:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Hereunto Duly Authorized

 

 

 

Date Signed:                                                      

 

 